The next item is the Council Statement on the presentation of the programme of the Finnish Presidency.
We welcome the Prime Minister of Finland and his Secretary of State for European Affairs, as well as the President of the Commission.
Mr Vanhanen has the floor first, on behalf of the Council.
. Mr President, Mr President and Madam Vice-President of the Commission, ladies and gentlemen, honourable guests, I warmly thank you for this opportunity to come and discuss the priorities and main objectives of the Finnish Presidency with the European Parliament. It is an exacting task to discharge the responsibilities of the Presidency in the European Union, but at the same time it is a great honour and privilege, and Finland welcomes the challenge.
As the country to hold the Presidency, our collaboration with the European Parliament has got off to a good start. I would like to thank the President and all the other Members of the European Parliament who attended the meeting between the Finnish Government and Parliament in Helsinki. Furthermore, several parliamentary committees and political groups have visited Finland and engaged in productive discussions regarding the aims of our Presidency.
Ever since Finland joined the EU it has supported efforts to make the work of the Union’s institutions more effective and improve the close cooperation that exists between them. As the country to hold the Presidency, we will work in close and effective cooperation with the European Parliament. By that I do not just refer to Parliament’s role in the codecision procedure as a legislator on an equal footing with the Council, but in a wider context, promoting the key aims of the Union.
Finland’s own national parliament, the , is celebrating a special anniversary. This year it is 100 years since the unicameral parliament was founded and universal suffrage established. Everyone, men and women alike, at the same time had the right to vote and the right to stand for election. We are proud of this landmark in the history of our democracy.
In Finland, the parliament is closely involved in the handling of EU affairs, and it has a lot of influence. Perhaps this experience that we have of fruitful cooperation with our parliament has in turn made it so natural for us Finns to engage in close cooperation with the European Parliament too. There is no overlap in the work of the European Parliament and that of the national parliaments: each has its own role to play in Union affairs. Basically, however, they have the same fundamental mission: to strengthen democracy in the Union.
During its Presidency, Finland will endeavour to persuade the Union to look outwards and ahead. We must reflect on what sort of a Union we want to see 10 to 20 years from now, and how that is to be achieved. As Europeans, we need to identify the historical forces of change in our time, and respond to and embrace them. It is a major challenge for the EU to face up to the reality of globalisation.
The world that surrounds the Union is changing and if we are not careful we will lag further and further behind. That would be disastrous, above all for the future of our children and future generations. For their sake, Europe must stop looking inwards and consider its position in the global context in the longer term. The world around us will not wait. Our future requires us to take concrete action now, even though its effects will only be visible later on.
In recent years participation in decision-making in the Union has left something to be desired and the public are more critical about that than before. I nevertheless dismiss the pessimistic talk of a crisis in the Union; instead, I believe that the problems we have at present can be overcome. The agreement reached on the Financial Framework and progress with the Services Directive are examples of the Union being able to take important decisions when the political will is there. I believe that it is there in all the Union’s institutions.
The European Union is a community of values, which exists for the people. That is why its reduced legitimacy and its diminished justification and credibility in the eyes of the people must be taken seriously.
This perception that the Union’s legitimacy is suffering is partly due to the fact that the public does not know what the Union does for them. Many issues that have a real impact on people’s lives, such as the right to reside, work and study anywhere in the EU, are taken as a matter of course. People forget that they are possible precisely on account of the Union.
Lack of information, however, does not explain everything: the Union has also to be able to improve the way it does things. It needs to deliver results, the effects of which the people can see in their own lives.
The Union’s basic premise, peace and stability in Europe, is still relevant. I was personally reminded of that on my trip to Croatia a few weeks ago: they want to join the Union so that they and their children will never again need to witness another war.
Many other people, who have lived their whole lives in peace, tend, however, to take peace and stability for granted. As a result, that no longer seems enough on its own to give the Union legitimacy. As many of you have often said, the Union must be able to demonstrate the benefits it offers to its citizens in other ways too, and more tangibly.
The best way to demonstrate the necessity of the Union is to deal with its basic tasks effectively, especially its legislative work. That we can and must do right away on the basis of the existing Treaties. Europe cannot wait around for new rules on decision-making: it needs to start improving the way it functions straight away. The Union needs to show that it can achieve results that impact on human lives and not just quarrel about institutional matters.
Improved effectiveness will mean that bold decisions will need to be taken by Europe’s leaders and decision-makers. We cannot just think about the here and now, or future elections; we have to think about the interests of future generations. That is why decisions also need to be taken which will perhaps be painful now, but which will help shape the future. There must also be a willingness to compromise on national points of view and consider Europe as a whole.
The Union must focus on the essential, and work effectively for it. That means the sort of action that results in added value compared to what the Member States could do alone. This added value can be achieved in the areas of welfare, security and freedom.
If we are to realise these aims we need to start with the right approach. Transparency is essential: our citizens need to know how the decisions that affect them are made. The growing political debate in Europe is in the interests of everyone. You also have a crucial role to play in this.
I am pleased that we in the European Council decided to increase the transparency of Council sittings. Finland, as the country to hold the Presidency, will implement comprehensively the principles adopted by the European Council to increase the transparency of the Council’s work.
Finland will aim to contribute to the issue of transparency in other ways too, in all its practical work and activities. We shall aim to ensure that all essential information is available at our EU Presidency website as quickly as possible. Sometimes practical solutions like this do more to provide genuine access to information than mere political statements.
During its Presidency, Finland will steer its resources towards better regulation, that is to say, quality of legislation, and attention to the principles of subsidiarity and proportionality. This will not merely be a case of pruning legislation. In the European Union we need new legislation, but we must keep existing legislation up-to-date. This way the Union can influence and react dynamically to the changes in the world around it. In this we support the work of the Commission.
The Presidency will invest time and effort in ensuring that decision-making takes careful account of the economic, social and environmental effects of legislative proposals. Our goal will also be to expedite the implementation of Commission proposals that aim to simplify and update legislation.
The work of the Council will be based on the Annual Work Programme for 2006, which we drafted together with Austria. Cooperation between successive Presidencies is very important for continuity. With Austria it has gone well, and we intend to continue the cooperation in just the same positive spirit with Germany, which succeeds us.
The Finnish Presidency is committed to working through the Union agenda and all the issues on it effectively, efficiently and impartially. I shall briefly mention here the issues that the Finnish Presidency intends to highlight in particular, but that does not mean that we would not attend to other matters just as diligently. There is need for progress in all sectors.
Finland wants to promote the debate on the Union’s future. Connected with this debate are the very real issues of the future of the Union’s Constitutional Treaty and EU enlargement.
I am pleased that the European Council decided in June that, with regard to the Constitutional Treaty, it was time to move on from mere reflection to a more proactive stage. This twin-track approach is the right one: we will improve the way the Union functions in line with the current Treaties, whilst at the same time we start to ponder the future of the Constitutional Treaty. During its Presidency, Finland will start consultations relating to the future of the Constitutional Treaty. These consultations with the Member States and EU institutions will form the basis of a report to be produced during the first half of 2007, when Germany has the Presidency.
I am convinced that the Treaty negotiated with the Member States is essential for an expanding Union. In Finland the Government presented a proposal on the ratification of the Treaty to the Finnish Parliament at the start of June, and Parliament will deliberate on the matter in its autumn session. In this way, Finland is adopting a position on the negotiated Treaty.
Union enlargement is one of the key issues for the Finnish Presidency. I am personally convinced that the enlargement of the Union has been a success story. Not only is enlargement a crucial tool for strengthening stability and democracy, it is also one of Europe’s strategic responses to the challenges of globalisation. Recent analyses show that the latest round of enlargement was of clear benefit to both the new and the old Member States.
In June the European Council held an important debate on the Union’s absorption capacity. I am very pleased that this was not set as a new accession criterion. No new accession criteria should be set for applicant countries, but at the same time the existing criteria must be adhered to unconditionally. The bottom line is that the Union should remain an open Community. European states that meet the membership criteria should be able to join.
During our Presidency a decision will be taken on the accession date for Romania and Bulgaria. Membership negotiations with Turkey and Croatia will also be taken forward on the basis of the progress they have made and the Commission reports.
The Finnish Presidency will also support the European Perspective of the Western Balkans. The current year will in many ways be crucial for the future of the Western Balkans. The process concerning the status of Kosovo is likely to reach a conclusive phase in the autumn. The Presidency hopes that the parties will achieve results in the exacting negotiations entered into under Martti Ahtisaari by the end of the year.
A vital area during the Finnish Presidency will be the competitiveness of the Union and its Member States and their success in global competition. These we will make efforts to address over a broad spectrum during our Presidency in the various formations of the Council.
A fundamental question is where Europe will find the foundations for economic growth. Finland’s answer is that it will be found in such areas as innovation, energy solutions, the quality of work and productivity, openness in global trade, immigration and a competent social security system.
It is the Member States which have the principal responsibility for competitiveness. The onus is on them. The Union must have its own part to play too. Finland will strive to achieve results with regard to the Seventh Framework Programme for research. The same goes for the regulation on chemicals, REACH, the Services Directive, the Working Time Directive and the regulation on international roaming.
We want to make headway in developing a wide-ranging innovation policy. In Council legislation work and at the meeting of the Heads of State and Government in Lahti we will focus on initiatives designed to create a favourable environment for generating innovation and adopting it effectively. We are talking about a demand-driven innovation policy. The Heads of State and Government at Lahti can expedite the necessary decision-making process.
If there is to be a wide-ranging innovation policy there will have to be more effective cooperation and decision-making in the Union, for example, in standardisation, in the protection of intellectual property, and in the development of the financial markets. It will be just as important to add momentum to student and researcher mobility, enhance cooperation between universities and expedite the creation of European centres of excellence. I would also like to stress how important the positive effect of competition resulting from an open global economy is on innovation.
Europe needs to boost the mobility of its intellectual and material resources. The cornerstone of innovation policy is the Union’s internal market and its further development.
The obstacles to an internal market that functions effectively must be removed, so that the benefits of economic integration can be fully felt. The internal market is the very foundation of the EU. This should not be forgotten. The market in services is of major importance in this, and it is excellent that we are nearing a settlement on the Services Directive. The role of the European Parliament has been crucial. I hope that the directive can be finally adopted immediately at second reading in the European Parliament.
External relations regarding energy are also on the agenda at the meeting of the Heads of State and Government in Lahti. The Russian President, Vladimir Putin, has been invited to the dinner that takes place after the meeting, where he and EU leaders will have an opportunity for some informal discussions.
Europe’s economic success depends very much on securing a reliable supply of energy at a reasonable price. All Member States are affected by the challenges of rising energy prices, reliability of supply and climate change. Energy policy choices are largely national affairs. The European Union, however, needs common energy policy guidelines, and, in particular, a coherent policy on external relations with regard to energy. During the Finnish Presidency we want to promote the strategic debate on how we need to make our objectives on energy policy visible in the Union’s external relations.
Energy consumption and the choice of energy sources are closely related to the most serious threat to the environment of our time, climate change. With regard to climate policy, it is especially important to promote the discussions on the development of the UN Framework Convention on Climate Change after 2012. The Finnish Presidency will try internationally to promote discussion that could result in the EU’s objective of establishing an ambitious regime for climate change that covers all major countries. A comprehensive approach would not only work to promote a response to the climate challenge which is as effective as possible but would protect EU competitiveness.
Both these issues, energy and climate change, will be high on the agenda at summits with third countries during the Finnish Presidency, including the 10th ASEM Summit between the EU and Asian countries, to take place in Helsinki.
I am well aware that millions of Europeans fear global competition and that, as a result, they also oppose many changes. This fear was in evidence in the debate on the Services Directive, for example. It needs to be taken seriously. I would stress that we should not try and boost competitiveness in Europe no matter what the cost and regardless of the consequences. There needs to be a balance between reform, social security and environmental sustainability. Frequently, however, new working methods and modern technology benefit both economic growth and social welfare, and reduce emissions into the environment.
To preserve Europe’s welfare societies we will need to boost competitiveness, reduce unemployment, and improve labour productivity. The results are to be achieved through close cooperation with the social partners. A new balance between flexibility and security is the goal here. Finland will therefore host an extraordinary social summit just prior to the Lahti meeting of Heads of State and Government, where these issues will be discussed.
The Union’s external relations are linked to the economy, as its external action is based on its economic strength. We are an attractive trading partner, and that means that we have influence. The EU has become a global actor, which cannot afford to pause to reflect when dealing with external affairs.
During the Finnish Presidency, the EU’s international role will be consolidated and the coherence in the way it acts and functions will be reinforced. The Union has a far more comprehensive range of tools at its disposal than many other global players. They must be used with consistency, whether it is regarding policy on external relations, trade, development cooperation or human rights. The voice of the Union will only be heard around the world as one of unity if the Union is united.
We intend to develop the Union’s crisis management further. Rapid deployment troops must be fully ready to respond by the start of 2007. Coordination of civil and military crisis management will continue.
EU relations with Russia and the Northern Dimension will be priority areas during the Finnish Presidency. The Western Balkans, transatlantic relations and Asia will also be high on the agenda.
EU-Russian relations will not just be limited to the issues of trade and energy: the aim is for a broad-based partnership, in which European values and global interests unite us. The goal will be Russia’s ever closer involvement in democratic European cooperation in the various sectors of society. For that we need more dialogue between the EU countries and Russia, as well as student exchanges, cultural collaborations, and the active involvement of civil society.
During the Finnish Presidency there will be discussions regarding the new framework for the EU-Russia Partnership and Cooperation Agreement, which expires at the end of next year. Regarding the Northern Dimension, we have now come a long way: the political framework agreement is to be signed in the autumn. The development of the Northern Dimension is also of value in respect of other forms of cooperation in the Baltic region.
In addition to all this, we will obviously devote our efforts to the crises in the Middle East and other regions. We are very concerned about the situation in the Palestinian territories, on which important separate talks are being held today. In external relations the unexpected is the rule rather than the exception. Finland is also ready to take its presidential responsibilities seriously should the unexpected occur.
During the Finnish Presidency, a thorough political evaluation will be carried out on the progress achieved in the area of freedom, security and justice. We need concrete action, effective decision-making and the rigid implementation nationally of the decisions that have already been taken. In 1999 the Tampere Summit showed the way for the ambitious and democratic development of justice and home affairs. Now, in 2006, the assessment of the Hague Programme will provide an opportunity actively to push ahead with European cooperation in this area.
The public expect effective action on the part of the European Union in the fight against international criminality, people trafficking and terrorism. During the Finnish Presidency the political will of the Member States to commit to more effective decision-making, especially in the area of policing and crime, will be put to the test. The work can be improved if the Member States are ready to switch to a system of qualified majority decisions and communitisation in this area. The most recent European Council called on us to consider this in conjunction with the Commission.
I would like to emphasise that cooperation on policing and crime is not just a way of scoring points. We do not intend to get the Constitutional Treaty through by the backdoor, because the changes can be implemented on the basis of the Treaty of Nice.
Finland would also like to endorse the implementation of the principle of mutual recognition in judicial cooperation. If judgments and decisions by the legal authorities in another Member State are implemented as they stand, this can be a very real way of boosting the efficiency of large-scale, cross-border criminal investigations and speeding up legal proceedings. A good example of this is the European arrest warrant, which has resulted in shortening the time it has taken to extradite suspects from more than six months to as little as just one day.
Recent events, such as those in the Canary Islands and Malta, have once again made illegal immigration headline news. We need to take a thorough look at the range of options that the Union has, including agreement on common policies on legal immigration. More effective border control is just one part of the solution, albeit an important one. The importance of cooperation with the countries of origin and transit involved in illegal immigration cannot be overstated. We need to ensure that the Union’s common asylum system is in place by 2010. The Union must be able to guarantee protection to those who need it, with reference to comparable procedures and legislation. Attention also needs to be paid to the external dimension of questions relating to migration and partnership with our neighbours.
As I said at the beginning, cooperation between the institutions at both European and national level must be developed further. Today I would like to thank you in particular for this opportunity to present the priorities of the Finnish Presidency and discuss with you how they may be promoted. I await your comments with interest both today and at any time in the future, in this plenary and in other contexts.
The debate on Europe’s development is an important one, regardless of the political differences. The leaders of the political groups in the European Parliament, for example at the public meeting in Helsinki at the start of June, have demonstrated the will and ability to move forward with the European agenda. We in Finland too are used to engaging in productive cross-party political cooperation. It is also a natural thing to do at European level.
I hope that working together, as we will be during the next six months, will produce the best possible results. I look forward to being here again in the European Parliament in connection with the summits that are to be held during the Finnish Presidency.
We live in a time of enormous challenges. The Union needs to look to the future, boldly embrace reform, and demonstrate the political will needed to develop Europe. I believe that in many cases the right answer is more Europe, not less.
As it is about to begin, this Presidency has already been described as a sort of transitional phase. It would deal with the day-to-day business and prepare for a time when the preconditions for tackling the Union’s major issues are close at hand. It needs to be said very clearly, however, that, although the European Union might be in something of a wait-and-see mood, the rest of the world around us is not going to come to a halt. It would be the wrong way to treat Europe’s future generations if we were to close our eyes to the historic challenges we face and just wait around for a better time to come. That time is here and now.
. Mr President, I am delighted that, after the excellent Austrian Presidency, we can now work in tandem with the Finns. In Helsinki a few days ago, Prime Minister Vanhanen and I agreed that our two teams should work as one. Let us join efforts between the Presidency, the Commission and Parliament. Europe needs the clear, dynamic harmony which Finland brings.
I welcome the presentation by the Prime Minister, Mr Vanhanen. He has shown that the next six months present an opportunity to demonstrate what we mean when we talk about a Europe of results, to deliver on important dossiers of concern to our citizens, to move towards the next stage in the constitutional question, to steer the discussion on enlargement. In short, to follow the twin-track approach which I outlined to this House last month – an approach that was endorsed by the European Council – to move from a period of reflection to a period of engagement.
Let me pick up just some of the themes raised by Prime Minister Vanhanen.
I shall start with a simple, important point concerning enlargement. It is one of the most successful policies of the European Union, an extraordinary achievement in exporting freedom and opportunity across our continent. Many of us here today have benefited from this policy. We should be proud of our enlargement policy. I was very pleased that the last European Council reaffirmed that we will honour existing commitments.
However, on enlargement, as on so much of European policy-making, there is a popular debate with which we must engage. I welcome that debate. I want that debate. It is important to show that Europe does not enlarge by default, that enlargement is a conscious choice that is of benefit to all, that far from being a negative factor, an enlarged Europe is a precondition for a powerful Europe, for a Europe that really counts in the world.
That is why this autumn the Commission will report on the enlargement process as a whole, to set up the debate at the December European Council. This will include the analysis of the capacity of an enlarged Europe to function properly. This will be a serious, rigorous exercise. Nothing else will satisfy the public demand for more certainty and confidence.
We must take the same serious and correct approach to Turkey. I welcome the fact that negotiations are under way. It will be a long road, sometimes a very bumpy one. What matters is that we are open, honest and fair. Turkey must fulfil its commitments, just as the European Union must fulfil its commitments. Turkey’s commitments include respect for the Ankara Protocol.
Each Presidency brings its own particular expertise to the European Union. In Finland’s case it also brings a deep knowledge of and cooperation with its neighbours, including Russia.
I strongly support the emphasis placed by the Presidency on the relationship with Russia. Earlier this week the Commission adopted a recommendation for a comprehensive agreement that we hope will bring – because we believe it is in our interests as well as Russia’s – a new quality to the European Union’s relations with Russia, building on the existing partnership and cooperation agreement. We are proposing to move towards a free trade area to be completed once Russia accedes to the WTO. At the same time, we propose a partnership approach for energy, based on mutual interests and agreed principles.
Next week Prime Minister Vanhanen and I will travel to St Petersburg for the G8 Summit to determine, I hope, a new framework for the global energy challenges which require a global response. For energy, as for climate change, we need this global response. We will follow this up in turn at the October and December European summits. It is clear that on Russia – as on so many external issues – Europe has greater power when it works in a united and coherent way, and I hope the Member States will approach this issue precisely in that way.
The Commission looks forward to the Finnish Presidency taking forward the negotiations on the next generation of Northern Dimension partnerships. The ultimate result should be a shared policy with common ownership by all players, including Russia. The Northern Dimension will become a permanent forum on northern issues and concerns. In this context, the Commission has taken good note of this Parliament’s aspiration to establish a parliamentary forum.
The European economy is picking up pace. This is good news and we should build on it. I welcome the Finnish Presidency’s intention to drive forward the new Lisbon Strategy and to focus on research, innovation and education – the knowledge triangle. In this area, as well as in others, we must move from reflection to engagement, to real delivery. Political support must now be translated into concrete actions which create a more innovative climate in Europe.
My Commission will prepare a short paper on innovation to prepare for the Lahti informal summit. We must promote the European Research Area, including the European Institute of Technology, which should be a flagship project and symbol of the knowledge-based European economy. We must accelerate the drive to ensure open and interoperable standards and promote those standards worldwide. We must promote effective mechanisms – like venture capital – to finance innovation by European companies, having in mind also small and medium-sized companies.
Last week the Commission adopted proposals for an ambitious programme for increased security and more efficient justice for Europe’s citizens in a way that respects and protects their rights. This is a key feature of our Europe of Results agenda. I share the Finnish Presidency’s determination to move this dossier forward. The European Union will return to Tampere for the informal Justice and Home Affairs Council in September, to deepen European integration in this crucial area.
The case for deeper and more dynamic European action is clear: against those who plot against our values, freedom and democracy; against those who traffic in human beings, especially women and children; against illegal migration and those who exploit people in the workplace. We should not wait for the next tragedy in order to advance European integration in these areas: we must act now to prevent it.
We must implement better what already exists. For example, everybody agrees that sexual exploitation of children is a repugnant crime, yet only five countries have transposed the framework directive. Everybody agrees on the need to act against terrorism and organised crime, yet several Member States have not transposed effectively key legislation, such as the framework decision on terrorism.
To achieve our goals, we must improve our procedures. It is not coherent to proclaim the ends – on the fight against crime, terrorism, illegal immigration – but not provide the means.
The Commission believes the Community method, including proper European democratic scrutiny by this Parliament, should be spread to police and judicial cooperation in criminal matters and legal migration. That is what we said in our Citizens’ Agenda paper of 10 May. We are therefore now proposing to use the existing Treaty articles to make this change. The Commission is opening the interinstitutional debate and based on the results of that debate we will present formal proposals. I very much welcome the clear remarks made just now by Prime Minister Vanhanen.
We know there are political sensitivities, and we are ready to address those political sensitivities, but our procedures must catch up with reality.
Any step we take to improve our cooperation in security and justice matters must be matched with an extended protection of the individual citizen’s human and civic rights. This is for us a question of principle.
Law is the source of strength of the European Union, not intergovernmental backroom deals outside Parliamentary scrutiny and judicial review. That is why I also welcome the commitment of the Finnish Presidency to everything associated with the transparency agenda. Transparency, subsidiarity, better regulation should not be seen, as sometimes they are seen, as just technical matters; they are political matters. It is the democratic accountability agenda of our Union and we, the European Commission, stand ready to move forward on all those issues – transparency, better regulation and real subsidiarity – because this is a question of democratic accountability.
I have picked out only a few of the priorities of the Finnish Presidency. There are other priorities we fully share, including matters of immediate concern such as the deadlock in the Doha trade round.
The last few presidencies have helped the European Union resolve internal problems or lay the path towards their resolution. Now we need a change of gear from reflection to engagement, to a Europe which is looking forwards and outwards.
I welcome this. An open Europe, a more self confident Europe, a forward-looking Europe is what we need. Let us renew our energies to engage more deeply, more coherently and more effectively with the world around us. By exporting our values, by promoting our interests in the world, we can strengthen our identity and confidence. I look forward to doing just that in the next six months with the Finnish Presidency and with Prime Minister Vanhanen.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, the world is going crazy about football, but Europe has already won. The world champion will be from the European Union, and the four best teams come from its Member States. The President of the Commission has just been talking about self-confidence.
So let me say that self-confidence is what we should have – but without being cocky. Peaceful competition – which is what the footballers are now teaching us about – is a wonderful thing, and that peaceful competition and fair play are what we need in Europe and throughout the world. If we take them as the basis for our actions, we will be successful. Who better to embody that truth than Finland?
Mr Vanhanen, the meeting we group chairmen had with you in Helsinki was a good one, being effective, professional, transparent and unspectacular, for it is generally the case that failure is the lot of those who announce – or seek – something spectacular, for they cannot come up with what they promised.
Europe is like a chain; so, too, are the presidencies. We have had an Austrian Presidency; the Presidency is now held by the Finns. After them will come German, Portuguese, Slovenian and then French Presidencies. Every link in this chain must be strong. It is when this continuity is present that all presidencies are successful. Experience shows that it is not just the presidencies held by the so-called big countries that are successful, but, very often, on the contrary, the smaller countries were. We wish the Finns much success and are right behind you.
It is on 25 March 2007 that we will be commemorating the fiftieth anniversary of the Treaties of Rome, and this date falls within the German Presidency rather than the Finnish. We very much welcome the Commission’s proposal that there should be a joint statement by the European Council, the Commission and Parliament. Our group proposes that work on preparing the substance of this statement and the organisational aspects of it should begin under the Finnish Presidency, and we propose that a working group be set up to deal with the preparations at the political level. While the next presidency must of course be involved in this, the work must be started now, under the Finnish Presidency.
It is not only the Summit that is to be held on 25 March, important though that of course is, and in respect of which the German Federal Chancellor has extended an invitation to Berlin, but there is also some sort of event to be staged in Rome, where the Treaties of Rome were signed fifty years ago, and I am given to understand that the Catholic Church wants to organise something.
I would be very glad, my good Mr Cohn-Bendit, if the Greens, with whom we are in friendly competition where the unification of Europe is concerned, were to get involved in the same way as business and the trade unions are, for this Europe is something in which we all share, and is not the property of any one political family; it is for that reason that everyone should get involved.
When Mr Schulz comes to make his speech, he will tell us all about how the Greens should behave. I am always reticent about giving advice and do not want to use my speaking time to answer Mr Schulz’ interjections.
Something that you, Mr President of the European Council, will have to address is the relationship with Russia. While that is something that we, of course, very much welcome, we also argue that we need Russia to be a solid, stable, and – it is to be hoped – democratic partner. It has to be said, though, that we have to stop making it a matter of policy to give the Russians hugs and pats on the shoulder; while we say ‘yes’ to shared interests, including in energy supply, we also have to tell the Russians that human rights have to be guaranteed. A few days ago, I had a visit from the lawyer acting for the industrialist Mr Khodorkovsky. The way in which this man is being treated in Russian jails is quite unacceptable, and there are many other examples of this sort of thing. Where these things are concerned, we have to make our voices heard.
Mr President of the European Council, the President of the Finnish Parliament, Mr Lipponen, told the conference of parliamentarians that we, the Austrian Presidency, and the Commission organised in Brussels, that there is also to be a conference of Members of this House and members of the national parliaments. This is something of which we are very much in favour, believing as we do that we in this House and the national parliaments must work much more closely together. If we do this, dismantle certain prejudices that exist, and work together on the European project, then success will be ours. On behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, I wish your Presidency much success. Where our shared future in Europe and in the world are at stake, we will be right behind you.
. Mr President, ladies and gentlemen, in order to pay tribute to the Italian football team, I shall begin my speech in Italian.
Mr President, you see before you an unhappy German group chairman, but a happy socialist one. Most of my colleagues from Italy are not here this morning. Their absence is excusable.
In his speech, Mr Vanhanen said that ‘we need more Europe', and he was right, for the things your presidency has chosen as the headings for the chapters in its programme – such things as the challenge of globalisation, the new Lisbon strategy, energy, partnership – all these things are now beyond the capacity of nation states to resolve.
Not one single EU Member State, be it large or small, can now handle the challenges, whether economic, environmental or social, that we face today, and it is for that reason that we have to develop the European Union further, the reason why we have to entrench it. Indeed, there are those who say that we want to offer our people, who face this global challenge, the framework that Europe needs in order to keep its head above water in international competition, and what they need is more Europe. For the sake of consistency, though, if they are to have this ‘more Europe’, they have to supply the framework that Europe needs.
In this Union of 25 – which will soon comprise 27 states – we cannot resolve the challenges that you rightly described with the means at our disposal; it is not possible. That is why your decision, as a consequence of what you described, to ratify the Constitution, was a way of saying, ‘we need this instrument’ and was, as such, a logical, right and therefore consistent decision to take.
In so doing, you have sent out the right signal at the very outset of your presidency, and that is something of which we Social Democrats are very much in favour.
Mr President of the Commission, you said, ‘we want to be a team with the Finnish Presidency of the Council’. That is terrific, and we are right there with you on that, but, in his speech just now, Mr Vanhanen had this to say:
‘I am convinced that an enlarging Union needs the Constitutional Treaty that was negotiated by its Member States.’
– Enlargement and the Constitution are two sides of the same coin. I now read in a report from Reuters – I have no idea as to whether it is true or false; you can explain that to us – that you, after the meeting with Mr Vanhanen, what one might call the teambuilding in Helsinki, told a press conference that we could also enlarge on the basis of the Treaty of Nice. The Reuters report may well be wrong, and in that case you should tell us what the truth of the matter is.
I am grateful for the opportunity given to us to talk about the third pillar. The deficit that you described, and also the examples that the President of the Commission adduced of the failure to transpose legislation on security policy and third-pillar cooperation, are things that need to be dealt with. Nowhere are the European people more in favour of power at the European level than when it comes to the combating of organised crime, a well-ordered immigration policy, a safe asylum policy and properly secured borders, but nowhere – as Mr Barroso rightly said – are we less effective than in these areas. You are right to say that we need the ‘passerelle’ clause, but that has nothing to do with any ‘cherry-picking’ approach to the Constitution. You only have to read the Treaty of Nice to see that it already provides for a transfer from the third pillar to the first, subject to unanimous approval by the Council, five years following its entry into force, and so we are acting within the bounds set by a valid Treaty.
While we are on this subject, let me make a final observation. When talking about the third pillar, we are talking about the chapter that also describes citizens’ freedoms and rights in Europe. When talking about the Constitution, we are also talking about the Charter of Fundamental Rights, but then we must, even now, start asking the Presidents of the Council and the Commission to be more pro-active in dealing with the populist development in Europe, of which we in this House are made aware on a daily basis. We now have, in the European Union, governments – and that is bad enough – that are supported by right-wing populist parties, some of them openly racist and xenophobic, and these are sitting in the European Council – not as backbenchers in some parliament or other, but as active members of European institutions.
I myself saw an example of this during yesterday’s debate on Francoism, in which one of the speakers was a non-attached Member of this House, whose son is the Deputy Prime Minister of Poland; here, in this House, he openly defended the Franco regime. This is not some sort of random event; the fact is that more and more governments in the European Union are starting, through their failure to take action against it, to make populism respectable, and that constitutes a serious threat to fundamental freedoms in Europe. I would ask the President-in-Office of the Council to take a more serious approach to addressing this issue, not least at Council level, for when democracy is threatened, it is most often from within rather than from without.
. Mr President, with the Finnish Presidency’s emphasis on productivity, accountability and transparency, ‘Finlandia’ is music to Liberal ears.
The programme you have presented today, President-in-Office, reflects both the strong reforming tendencies of your government and the egalitarian and innovative impulses of a nation which repeatedly tops the league tables for education, innovation and development. Liberal values will be on the march with your Presidency.
I would like to refer to just a few areas which my group feels to be important. First, the market-driven programme. Priorities like completing the internal market, particularly in services and the energy sector, are key goals for us in the months ahead, as are efforts to deliver a directive on the portability of supplementary pensions and promoting market openings for new technologies. The latter will pay more long-term dividends than any government-funded initiatives on research and development, and provide the growth and jobs and prosperity that our Union desperately needs.
As regards Article 42 – justice and home affairs – your Presidency is right to focus on areas where European Union legislation adds value to citizens’ lives, but in the modern world a wanted man can be halfway across Europe before the policeman has his boots on. It beggars belief that the law still has borders, when criminals do not. For too long, key initiatives on police and judicial cooperation have been stalled in the Council, and even those decisions taken lack the democratic scrutiny that protects our human rights and civil liberties, as we have seen with the inadequacies of data protection legislation.
President-in-Office, the time has come to heed our call to apply the footbridge clause provided for in Article 42 and to make policy in justice and home affairs democratically.
The transparency initiative, which has found one of its key supporters in your Presidency, is one way out of this anti-democratic cul-de-sac. Liberals and Democrats seek your assurance that safeguard clauses will be used sparingly or not at all. But true transparency requires that the transposition, implementation and enforcement of legislation be given much more attention than it has to date.
Three years ago, we demanded that Member States draw up concordance tables showing how they transposed EU directives into national law. Let citizens see for themselves which parts of the law come from Brussels and which reflect the hobbyhorses of national governments. Otherwise, poor implementation and gold-plating will continue to fuel the fire of Brussels-bashers. Yet, since your Presidency started three days ago, I see changes are already afoot. The comitology decision, which gives Parliament the right of recall, giving us equal powers to Council to make sure the law is applied, is a very important step. With greater power comes greater responsibility and I hope that our House will bear that in mind when it meets today to discuss much-needed parliamentary reform.
President-in-Office, you have a big agenda: the agenda of dealing with Asia and the ASEM Summit; the agenda of dealing with Russia. We wish you success in this and we ask you to think not just of engagement, but of promotion of European values, of human rights and democracy, so essential to the development of our world. We wish you success in finding a way forward to an agreement in the WTO, so valuable to our economy and that of developing countries, and we wish you great success with enlargement, though we know that is also in the hands of another very competent Finn, Commissioner Rehn, who is here with us today.
In conclusion, you spoke about public fears of globalisation. These can best be overcome by developing a European consciousness. As Lönnrot did for Finland in the Kalevala, we need to draw on aspects of our common history to create a common consciousness.
I wish you the wisdom of Väinämöinen. I hope that for the people’s lasting pleasure you compose mighty songs for Europe’s children.
For his people’s lasting pleasure, mighty songs for Suomi’s children.
– Mr President, ladies and gentlemen, your speech, Mr President-in-Office, has left me quite stunned. You decorated all your proposals with words like ‘we must, ‘we have to’ and ‘we need to’, and, in itself, everything you said is true, but at no point did you tell us how and why you plan to reach these targets, and you never told us how they would be prioritised.
So, let us start by assessing the situation in Europe – and in this I am repeating some of what Mr Schulz said. We are currently facing a worrying development in Europe: in Slovakia, the social democrats are allying themselves with the extreme right to form a government; similar developments are taking place in Poland; and in the Netherlands, the centre-right government, in an attempt to hold on to power, is forming an alliance with the populist extreme right. It is the same trend, and, indeed, when you say that 'Europe is a combination of values and the capacity to take action', what do you think the relationship is between values and action? You have not said anything about that.
Allow me, like Mr Poettering, to return to another problem, that of Russia and energy. At the moment, Europe is giving the impression that it is under Mr Putin's thumb, because it is afraid of losing its energy, and when we are afraid of losing our energy, we no longer have any energy at all! That is the reality of the situation in Europe, and I saw no trace of this observation in the Finnish position. Do you remember the commotion caused in Finland when a member of your Green party said that the Duma was not democratic? Something that is self-evident to all caused a scandal in Finland. I would therefore advise caution.
In addition, you talked about illegal immigration, but, before we talk about illegal immigration, we need to discuss the need to organise legal immigration. Until we are able to organise legal immigration, we will continue to have illegal immigration.
You referred to the Council of Europe and its discussions on the possibilities for enlarging Europe, but why did you not refer to its discussions on the CIA and the situation where a major international secret service institution can operate in Europe without anyone being informed – neither the European Union nor the European governments? Why did you not mention the French or German secret services, who have illegally been to interrogate people in Guantanamo? That is the reality of Europe.
These are the issues you need to talk about if you want to save the rule of law in Europe. Even so, the Presidency needs to seize with both hands the reality of the European Union, and not content itself with making an assessment like the ones we can read every day in the newspapers.
You have not given Europe a direction. That is what your speech was lacking.
. Mr President, during the previous Finnish Presidency seven years ago significant steps were taken towards federalising the Union. At the time a basis was created for establishing an area of freedom, security and justice; in other words, the communitisation of the Member States’ civil legislation. That policy is now being continued. During the previous term the militarisation of the Union was also begun and military institutions established for it, under whose leadership preparations are in place for military operations in Africa early next year. Training for these is going on in the Democratic Republic of the Congo, although no one is going to the source of the chaos in the eastern parts of the country.
In major political issues during the Presidency the Finnish Government will not obtain the backing of its own people. An indication of that is the resistance to the Government’s proposal to ratify the defunct EU Constitution in the Finnish Parliament this autumn. According to an opinion poll, just 22% of the Finnish people are in favour of ratification, as proposed by the government.
This Constitution will never come into force anywhere. Its ratification is a waste of time, although that is what the Commission, among other bodies, wants. Commissioner Olli Rehn, after all, has adopted a position on this on behalf of the Commission, although the matter does not fall within the Commission’s competence. Commissioner Rehn’s attitude does not befit a Member of the European Commission.
Some Member States, furthermore, have proposed to Finland that the Constitution should be ratified. Finland’s acceptance is a sign of subservience. Neither is Finland showing any regard for the power of the people or democracy in France or the Netherlands.
According to an opinion poll, the Finnish people oppose any military alliance for the country. The Finnish Government is making a mockery of the will of the people in this matter too by making the supply of EU combat forces one priority area. Mr Vanhanen’s Government has yielded to the EU’s will by abolishing the requirement under national law for a UN mandate as a condition for the mobilisation of a combat force division. The UN is being prepared for illegal wars with no UN mandate, even though, from the legal standpoint internationally, a precondition for legal military action is in fact a UN mandate. Our group opposes these attempts at the militarization of the EU and involving the EU in illegal wars.
Civil servants in Finland are trained in dealing effectively with matters relating to EU enlargement, Structural Funds programmes, the REACH regulation, the Seventh Framework Programme on science and research and many other day-to-day issues on the EU’s agenda. These also include the directive on services and free trade, which our group has viewed critically. Openness and transparency, which Finland says it promotes, would be increased by Finland’s own decision to make known in public the recipients of EU agricultural aid.
Our group actively supports the policy on Russia and thinks that Commission President Barroso’s proposal for a free trade agreement with Russia is an interesting start and one which the Presidency needs to respond to. We wish Finland success in all the various matters it has to deal with on a daily basis.
. Mr President, I should like to welcome the President-in-Office and the President of the Commission to the Chamber.
When the incoming Presidency sets out its programme, it can often sound a little stale or bored and the reaction to it is also stale. That is why it is unfortunate that some of the brilliant ideas from the Presidency on the future it envisages for the European Union have not been taken up properly. Looking at the different Presidency programmes – whether the Finnish Presidency, the previous Austrian Presidency or even the advance programme for the German Presidency – we can often see continuity in one area, but we can also see the individuality of the country taking over the Presidency.
One of the key elements we in the European Union must focus on is our relationship with the countries to the east of the existing European Union borders. You, President-in-Office, have proved your ability and skill in building up the relationship with Russia. It is not just about energy, but also about neighbourhood policy, cooperation and geopolitical stability, because there are so many issues in the former states of the Soviet Union that can create uncertainty and instability within the European Union. We have to be careful of that and we look to you to utilise your resources and skills in those areas.
Secondly, on the question of transparency and openness – and people often speak about transparency without fully realising or understanding what it means – the most transparent thing Parliament, the institutions and the Presidency can do is to deliver on their commitments. That is why, President-in-Office, the ideas being proposed on improving justice and home affairs, promoting alternative energy – although I might disagree with you on other aspects of climate change and their solutions – and new ways of creating biofuels, bio-energy and bioethanol are the way forward. You and some of your ministers will need to be courageous in standing up to the lobby groups that want to push us down a single road. The best approach is the multi-track approach, taking the best from each individual part.
The President of the Commission rightly referred to the importance of research and technology and innovation for the European economy. If we in Europe are not ahead of the rest of the world in our ability to create new ideas and new innovations, we will lose. No matter how good our tax regimes or infrastructure, if we do not have the brains, intelligence and capacity to utilise and exploit those ideas, then we will fail. I think some of the ideas your Presidency is putting forward on research and development will yield dividends for us. The protection of intellectual property should be one of your concerns.
Finally, I have not so far mentioned football, but I have to mention one aspect and that is that football is a game of two halves and even extra time. It may be that we need extra time rather than applying the clause under Article 42 immediately. Let us ensure that we have consensus in the Council before moving forward.
. Mr President, listening to Mr Vanhanen’s speech I experienced that déjà vu moment – we have been here before, because it is the same speech with every incoming Presidency.
I started to ask myself, Mr Vanhanen, who do you really represent? Are you here today giving us the express will of your own nation? Well, I wonder, because the last comprehensive Eurobarometer poll carried out in autumn 2005 showed that only 38% of your fellow countrymen think membership of the European Union has been a good thing. Therefore the message from them is pretty clear: they do not want more Europe. And yet here you are today telling us that the medicine the rest of us need is that we must have more Europe, we must have the Constitution, we must press ahead.
What you represent is the professional political class in Europe, who of course are all in favour of the European Union. My view is that it was an absolute democratic disgrace that, at the recent Brussels Summit, all 25 Heads of State and Government agreed to end the period of reflection and to begin to implement the Constitution against the wishes that the Dutch and French people expressed in their referendums last year.
So public opinion does not matter a damn, does it? It is business as usual and you are going to press on with enlargement; you are going to press on with a common asylum policy despite the fact that your own countrymen and virtually nobody else wants it; and I heard you say you are going to press for ‘better regulation’. Do not make me laugh! The fact is, this is already a bureaucratic, over-regulated model and there will not be any real economic growth until we deregulate and free up our businesses.
If you were a democrat and not an EU nationalist, you would put a case for free and fair open referendums, so that the peoples of Europe could express their will. I will not be holding my breath.
Mr President, I ask that Mr Farage’s description of the President of the European Council as ‘not a democrat’ be recorded in the Minutes.
Mr President, the statements made by the Finnish Presidency appear to indicate that it wishes, and I quote 'to restore the hugely deflated public confidence in the EU’s organisations’. Although that is, of course, a very commendable goal, it is just a little strange that the source of such sentiments should be the Finnish Government which wants the Finnish Parliament to ratify the moribund European Constitution no matter what, even though this Constitution, following the French and Dutch referendums, is no longer of any legal or democratic-political value whatsoever.
That is in any case a bad start for restoring confidence, but it gets even worse now that the Finnish Presidency has announced that it would consider any breakdown in the accession negotiations with Turkey as, and I quote 'personal failure’. It is obvious, though, not only that Turkey is not a European country and can never become one geographically, politically, economically, historically, culturally and so on, but also that the majority of European citizens do not want this Turkish accession at all. Instead, they seek to restore and further develop the best possible friendly relations and economic contacts with our neighbour Turkey.
The fact that the Finnish Presidency is now personally committed to promoting this Turkish accession come what may is at odds with the overblown declarations about restoring confidence and respecting the democratic views in Europe. It also unmasks as a lie the European claim that the negotiations can still be open-ended. In view of the fact that Turkish accession is being rammed down our throats, I would urge you to stop the nonsense about democracy and respect for public opinion.
Mr President, Prime Minister, Finland is taking over the helm of the EU at a time when the Union needs leadership more than anything. That is why it was a pleasure to listen to Prime Minister Vanhanen’s message on Finland’s objectives.
Finland is thoroughly prepared to succeed in its Presidency. That has been visible, for example, in the way we Finnish Members have been contacted. That is a good thing, because it is Finland’s, and not just its Government’s, Presidency.
Finland has proposed that the Union should put time and effort into innovation and competitiveness, transparency, energy, the Northern Dimension and external relations, as well as finding a solution regarding the fate of the Constitution. These are aims that I could not agree with more. After all, a united and competitive Europe has always traditionally been the goal of the Finnish National Coalition/Conservative Party and the European People’s Party (Christian Democrats) and European Democrats.
Finland, however, should take a look in the mirror when it comes to progress on the European Common Foreign and Security Policy. The government’s approach in particular to the European defence dimension has been woefully inconsistent. The Finnish Government has normally taken a critical view of closer defence cooperation. Our Government has only yielded when it has realised it was in a minority in the Council. In the end, it was demonstrated in practical terms that the development which the Government had been opposing was the right one and good for Europe as a whole, and not just Finland.
Prime Minister, security is not created through isolation. Closer cooperation is needed if we are to improve the security of the European people and global stability. Our citizens also expect that. As you said, the EU has become a superpower, which cannot afford to pause to reflect in its external action.
What then could the Council do under a Finnish leadership? There are several concrete proposals on security in the Constitutional Treaty. They include a solidarity clause, enhanced cooperation on crisis management, closer defence material cooperation, and the obligation to assist other Member States in the event of a military attack, that is to say, mutual defence. Most of these have already been introduced in one way or another, though not the security guarantee clause. The development, however, has become tangled. It is high time we implemented Maastricht’s lofty goal: a Common Foreign and Security Policy, an essential component of which is also a common defence system. If I can quote the wise words of the Prime Minister, we should not just wait around for a better time to come. That time is here and now.
Mr President, Prime Minister, ladies and gentlemen, Finland’s success during its Presidency might be measured by how well Finland chairs the debate on Russia and negotiates with that country. Surely not many will accuse us any longer today of Finlandisation!
Energy is a weapon of foreign policy, but it is also a weapon in the struggle for global resources, for energy. The energy issue has become a sensitive barometer of the relationship between the European Union and Russia, one which could also lead to conflict. We want security of supply, and Russia wants a reliable customer. Is this such an impossible equation to balance? That is what Finland is now trying to do, as Finland and Russia have been operating that way for many years now. One or two revolutions notwithstanding, the oil has been flowing as normal.
The Russians have begun to take a positive view of the Northern Dimension, but now have doubts about the new European Neighbourhood Policy, because they do not want to be compared with countries in the south or the northern Sahara. The Northern Dimension must become an important forum for northern issues.
The Partnership and Cooperation Agreement needs to be reformed. It was out of date when it started, and, just as Mr Poettering said, we want a stable, democratic and developing Russia. Russia cannot be forced into it, however, and we all have experience of that. During its Presidency, Finland will not be like Mr Berlusconi: there will be less play-acting and a little more honesty.
Mr President, Prime Minister, ladies and gentlemen, the Finnish Presidency will freshen up a tired EU. That, at least, is what we Finns want to believe. History has shown that the presidencies of small countries have often brought with them a breath of fresh air. Now the Northern breeze is very welcome. Its coolness is invigorating.
Close, tangible cooperation with Russia is important for the entire EU, both economically and politically. As a neighbouring country, Finland has a special interest in getting talks under way and making rapid progress with them. Despite the fact that we share a border, Finland is not one of those countries which are suspected of promoting its own interests at the expense of a common European policy. Concrete action is expected of the Finnish Presidency in energy policy, environmental policy, and, in particular, cooperation in the Baltic region in all its respects.
Secondly, I would like to raise the issue of transparency. The Prime Minister said that transparency is essential. What is most important with regard to transparency is public access to documents, because the openness of meetings can sometimes be rather deceiving. Only through transparency will EU policy be comprehensible to people and will the public and national decision-makers be able to monitor it, and this monitorability and accountability are important. The EU must have the support and approval of its citizens, and, for that, transparency, monitoring and accountability are important factors.
Mr President, ladies and gentlemen, Mr Prime Minister, I am sorry but your approach is more that of a careful civil servant or an apprentice rather than a leader, let alone visionary. Your basic position is to attend to processes which are already well under way in the Union, which is vitally important, admittedly, but not enough. A leader must face up to the challenges which global and European developments bring with them.
You barely acknowledged the importance of climate change. There is not even a mention of climate change in the list of priorities for the Finnish Presidency, even though it concerns the future, not only of Europe, but of all humanity. It really is not enough to list the meetings which are on the agenda. We need a proactive, creative approach on the part of the EU President. Otherwise, there will definitely not be any global agreement on how we are to continue protecting the climate after Kyoto, which is to say after 2012, which is already quite close. The inclusion of new countries in particular needs a completely different approach from the one you just proposed.
One of our greatest challenges is the explosive growth in the flow of illegal refugees. You merely proposed more effective border controls, police cooperation and asylum procedures. This is very discouraging indeed. Europe needs to develop an immigration policy fast, so that people from elsewhere in the world can move here to work completely legally. It is wrong and cruel to regard poor immigrants as illegal workers without rights.
One internal challenge which we face is discrimination against minorities, such as homosexuals, and I hate all the fuss that was stirred up which the European Parliament intervened in on two occasions this year and asked the Finnish Presidency to do something about. You did not say anything about this. Why not? Where is your leader’s approach? In the Council, do you intend to take forward the decision that was taken on the fight against racism and xenophobia?
You spoke too of transparency, which is welcome, but there are contradictions in what you say. Before, Finland said it would promote transparency, but in the Finnish weekend newspapers you say that you do not intend to increase transparency. Today you spoke about developing internet search services. What, then, is your policy on transparency? Is it just technical trickery or the development of the transparency of decision-making itself?
Mr President, ladies and gentlemen, I have already said on other occasions that, until we change our liberalist approach, we will struggle to get out of the crisis that Europe is in. It is this approach that is jeopardising the social and environmental objectives, which we are nevertheless trying to achieve.
Let us take energy: energy cannot be regarded as a commodity like any other, it is the key issue of the future, which requires us to go down the road of the Kyoto Protocol and far beyond, to switch to renewable sources, by abandoning fossil fuels, and not to run the unacceptable risks of nuclear energy use; it requires fairness and solidarity and not conflicts, trade wars or even, as is sometimes the case, military wars; it requires another vision of the economy, of society, of politics and of democracy.
Europe is talking about an energy community, and that is a good idea, but, in order to exist, that community requires the aforesaid choices to be made, and made together with the others – from Russia to South America and to Africa – and not against them.
In a few days’ time, the G8 will take place in St Petersburg, and, even though we find the venue very controversial and unacceptable, Europe must present those proposals there, as they go hand in hand with the concept of energy as a common resource of the future.
Mr President, President-in-Office of the Council, President of the Commission, in the debate on the programme of the Finnish Presidency I would like to draw attention to a significant obstacle in relations between the EU and Russia.
Finland, which has traditionally had good relations with Russia, needs to make headway on at least two matters. The first is Russia’s use of fuel supplies as levers of political influence, both on the EU Member States, and on other countries. Russia, which wants good relations with the EU, must put a stop to such practices, and this is something that the EU should demand at the next summit. Secondly, Russia is applying for membership of the World Trade Organisation, in which the EU is a major player, yet she is blocking the import of many products to her markets, thereby infringing WTO standards. A telling example of this is Russia’s ban on imports of Polish foodstuffs for the past seven months. Although Poland has since eliminated all of the grounds for which these exports were blocked, the Russian side has failed to raise the restrictions. Given this situation, it should be impossible for EU representatives to agree to Russian WTO membership without that country finally resolving the issue of access to its markets, including access for goods of Polish origin.
I hope that the Finnish Presidency will make efforts to resolve the above issues.
Mr President, my dear fellow member of the Convention Prime Minister Vanhanen, I think it was brave of Mr Vanhanen to offer to begin the ratification process for a treaty that should have been dead and buried after the referendums in France and the Netherlands. Why is there now a lack of courage in Finland? Why does he not dare put the Constitution to a referendum? On the same day as we visited the Prime Minister in Helsinki he got his President to sign the draft Constitution, to which she is opposed. This happened just a few hours after Finnish television had published an opinion poll showing that only 22% of Finns back the Constitution, while 48% oppose it. I think that Mr Vanhanen should be hiding behind his prime ministerial gown.
At the Convention, the Prime Minister worked for transparency, democracy and proximity to the people and supported the call for the Constitution to be put to referendums in every Member State. Make the requirement for a referendum in every Member State a condition of acceptance by Finland, thus putting into practice the transparency you heralded. Put all the documents from the entire legislation process on the website. Open up all meetings to the public unless a majority of the countries actively request this not to be done. The Prime Minister signed the draft at the Convention with his own hand, in common with all the other elected representatives there. Put it to the next meeting of the Council of Ministers. Twenty of the 25 governments have also signed up. The draft can be adopted by a simple majority of the 25 Member States. Promises ought to be kept. I call on our Finnish President-in-Office to be brave and stand by his signature. I am sure that the Prime Minister would only make enemies in the EU’s secret COREPER government. The peoples of the whole of Europe would love him if he were the one to open the locked doors to this remote Union. I hope that there will be something to say thank you for in December.
Mr President, ladies and gentlemen, I speak on behalf of the new Italian Socialist Party. I fully agree with the priorities of the Finnish Presidency and, in particular, with the emphasis placed on reviving the role of our institutions, both at European level and at international level.
As regards the first aspect, as regards, that is, the institutions’ relationship with the citizens, there are many strategies that can be undertaken: dialogue, democracy, debate, as the Commission is proposing, are certainly among these, but I feel that three actions in particular could really send out a strong signal to Europeans regarding our political will. They are: i) to conclude the period of reflection in order to relaunch the constitutional process in practice; ii) to make the decision-making process and, I would add, the administrative process, more transparent – in this connection, I am grateful to the Finnish Presidency for its commitment along these lines, a commitment that, I hope, will have concrete results; iii) to try to find a convincing and practicable solution to the issue of Parliament’s having two seats, a problem that certainly does not contribute to the image of efficiency and circumspection that we want to present to our citizens.
On an international level, as Prime Minister Matti Vanhanen has declared, the EU is a community of values and its starting points are peace and stability. One of the commitments the EU has made in the eyes of the international community is to promote these values outside, as well as inside, its borders. I therefore hope that the Council will be able to support the requests that will come from Parliament in this connection, regarding the instruments that must finance international cooperation and the promotion of democracy and of human rights. In this sector, too, it is in fact important to guarantee a strong, consistent and effective commitment in addition, once again, to transparency in decision making and in the implementation process, so as to ensure that we give due credibility to our actions.
Mr President, I should like to begin by wishing the Prime Minister well as he embarks on his work. His profile in the this week said that he had built his own house and loves gardening. With someone so practical in his approach to life, I am sure we can also look forward to a very practical Presidency.
The new Presidency wants to develop a transparent and effective Union. The issues of transparency and openness are ones the British Conservatives have been championing for many years. The opening of Council meetings, despite the crass attempts by the new British Foreign Secretary to preserve secrecy, is a step in the right direction. We will watch carefully to see that the letter and spirit of openness is upheld in the coming months. I also welcome the Presidency’s wish to scrutinise the effects of legislation and improve its clarity. However, we have long argued for proper assessments of whether some legislation is actually required at all. The initial presumption must always, in my view, be against legislating.
Proper impact assessments should also be undertaken before embarking on new laws and I hope the Presidency will make progress on less legislation and less regulation being an essential part of the reform agenda that I would like to see Europe develop.
I welcome the support for a collegiate approach to the Presidency. It certainly makes sense for two or three incoming Presidencies to get together to agree priorities and to pursue plans based on a longer-term programme. Six-monthly stop and start policies often do not work when we need long-term planning and reform.
I hope the Presidency will work closely with President Barroso on the economic reform agenda. There is no room for complacency. The drive to make Europe more competitive does not begin and end with summit conclusions. The need for reform is as urgent as ever and I hope the Presidency will champion the kind of liberalising and reformist economic agenda that we have long urged.
Finally, can we please sort out the vexed question of the seat of this Parliament once and for all?
Mr President, ladies and gentlemen, The Finnish Presidency of the Council – as Mr Vanhanen has again demonstrated today – is one with a very sober approach, and, though it might sometimes be rather too cool in its utterances, I can say, thinking of the problems that it will have to deal with, that things are going to hot up quite a bit from time to time.
One problem to which both you and the President of the Commission alluded is the issue of Turkey. You will be aware that we regard the opening of negotiations with Turkey and the progress of those negotiations as very serious matters, but you will also be aware of our absolute insistence on Turkey discharging its legal obligations, Although we would wish – and it is good that Commissioner Rehn is here to hear this – to see, in parallel with this but not dependent on it, everything possible being done to give the Turkish population of Northern Cyprus a better chance of doing as they desire and drawing closer to the European Union, with the Cypriot Government also doing everything in its power to open up new ways and new channels in order to foster new trust between the two ethnic groups.
If you succeed in doing both these things, that is to say, getting Turkey to do what the law requires of it while also moving things forward in Cyprus, that would be a very great triumph indeed.
Turning to South-Eastern Europe, I can do no other than confirm that we would also like to see you taking further steps to show all of them – including the Serbs – the road to Europe at this very difficult stage.
Let me turn, thirdly, to Russia. It is only right that you should place both energy and Russia high up your agenda.
There are two things that we regard as vitally important. Firstly, where energy is concerned, a legally binding framework needs to be agreed on by Russia and the European Union, and, if not the energy charter – concerning which Mr Barroso has announced new initiatives – then it must be some other legally binding framework that is transparent to both parties and valid in both of them.
Secondly, it is vitally important that Russia should pursue a neighbourhood policy similar to Europe’s. We both have interests in our common neighbours, but, while we offer them one thing or another, Russia often brings political pressure to bear on them. I would like to see you get Moscow, too, to offer its neighbours something. In that way, we could end up competing with one another in terms of what we can offer, rather than there being offers from one side and political pressure from the other.
Mr President, I have a request for you, Mr Vanhanen, now that your work on extending the competence of the EU is to be taken further. I fully support your proposal to change cooperation in legal affairs so that we will now have majority decision-making. This would indeed mean stepping up our joint effort to combat terrorism and the terrible trade in women. As I say, I have a request for you, Mr Vanhanen, from one Liberal to another, so to speak. Make sure that we do not end up on a slippery slope. There are many worrying signs. Examples include the cases involving data protection, the handing over of passenger lists, the CIA flights and now the most recent case involving the company Swift, which has allowed American authorities to monitor European bank transfers. We must be vigilant in ensuring that our fundamental freedoms are not violated and that we do not compromise our rights unduly for the sake of the fight against terrorism. By this I mean that we must not unduly compromise our freedom for the sake of our own security. There is a very fine balance to be struck here, so think about this when you get down to work. Work well, and with zeal!
Mr Barroso, from one small country to another: have a good match tonight and may the best team win!
Mr President, President-in-Office, as a representative of the European Free Alliance stateless nations, such as Scotland, Wales and Catalonia, I note that Finland, as well as leading the EU and celebrating a hundred years of restored independence, was the first nation in the world to grant full political rights to women. As more and more small countries such as Catalonia, Montenegro and my own, Scotland, seek to reassert our right to independence, we look to Finland and the other small Member States of the EU as role models.
I welcome your stated commitment to transparency and subsidiarity. However, if we are really to restore public credibility in the European Union, as we both want, we must do more than simply retable the existing Constitution text. EU credibility in Scotland, for instance, will not improve if the disastrous common fisheries policy is further entrenched. This wasteful trek that we must make to Strasbourg each month does not help.
I also welcome the President-in-Office’s stated intention to consult on the Constitution, but we need to consult not only each other in the institutions but also the public and take note of what they say.
Mr President, following on from the Austrians, we now, with the Finns, have for the second time the Council Presidency occupied by a neutral EU Member State, or perhaps I should say a formally neutral EU Member State, for, when I look at the Finnish Presidency’s programme as regards foreign policy, and military policy in particular, things are exactly as they were, and, in some respects, even more so. With the official purpose of providing security for elections, 2 000 EU soldiers are to be deployed in the Congo, yet we know – and the German defence minister has himself said – what this is actually all about; it is actually all about safeguarding Germany’s and the EU's economic interests, and now – or so I see from the plan – the Sudan is the next country to get the treatment, this time with NATO involvement.
The EU is constantly embarking on new military adventures, and that I do regard as fatal. The ‘battle group’ is to be put into service during the Finnish Presidency – something I regard as problematic – and, lamentably, we are still pushing the constitutional treaty even though it has been pronounced dead. Why do we not, at long last, give up on it? I would urge you to do an about-turn, and commit yourself to a truly civilian Europe, with no more billions of taxpayers’ money being spent on militarisation, and to act like a state that really is neutral.
Although the debate about Europe’s future requires an ambitious and decisive presidency in the second half of 2006, this morning’s presentation makes me fear the worst. Allow me to start with ambition, or the lack of it. I criticise you for clinging onto the rejected European constitution. By doing so, you, the Finnish President, prevent a fresh, ambitious debate about the future of the European Union from being initiated.
That is not all, though. The Finnish Presidency, which trumpets its commitment to transparency, is keeping Europe painfully divided. While you know that the text of the twice rejected constitution should at least be amended, you have the intention of ratifying this European constitution during your presidency. How can this be justified to the citizen, and – more to the point – the Dutch citizen?
I am also concerned about your lack of decisiveness. Will you really mind the shop single-handedly while we wait for Chancellor Merkel? How decisive is a presidency which, by way of an interview given by its Foreign Affairs Minister to the , indicates from as early as 1 July that it does not expect a great deal from the consultation round with the Member States?
I do not often experience the pleasure of agreeing with the analysis of Mr Leinen, chairman of our Committee on Constitutional Affairs. I do, however, share his view that the Council is sending out a confusing message. The Finnish Presidency must unambiguously choose between the rejected constitution or a new treaty framework. My preferred choice, by the way, would be the more ambitious second option. I would therefore call on the Finnish Presidency to display now the ambition and real decisiveness that are called for.
Mr President, I am pleased that the Finnish Prime Minister mentioned more effective European institutions today. This is a major issue at the moment, when the European Union is at a crossroads. In my view we should not restrict the competences of the Council, but increase those of the European Parliament as the body elected by the citizens, and restrict the competences of the Commission, in whose election the citizens have had no say. I am pleased with the Finnish Presidency’s support for the idea of greater transparency for European institutions, as transparency is a vital issue.
It is a good thing that the Presidency has been positive in assessing the latest EU enlargement; I believe that in the coming six months there will be a good atmosphere for the next gradual and sensible expansion of EU structures. When the President of the Council speaks of the need to work towards greater European competitiveness, I hope that this is not mere words, and that the Council will translate this promise into concrete action, for instance in the services sector, and that there will be an end to all the restrictions that the unfortunate Services Directive in its current form imposes in this field.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, you are not in the easiest of positions, Mr Vanhanen, sandwiched between an Austrian Presidency that had a respectable record and a German Presidency that is already attracting some significant attacks. This suffocating position should have given you greater determination to be daring, so that Finland can be the Presidency of practical invention and of long-term progress.
Unfortunately, instead of surprising us, you have disappointed us. Your speech was lacking in spirit. We were treated to a catalogue, a hotchpotch of ideas in which you took great care not to leave out a single facet of European policy, but that is not what we are expecting from you: what we want is concrete action.
I will give you a few examples: you should concern yourself with the cost of calling abroad using a mobile phone, which penalises so many Europeans; and you should also provide real support for the implementation of Galileo. What we expect from you is that you use your influence in the Council to achieve more proactive developments in judicial and police cooperation.
You also have another task, that of the European Union's own funding, because it has been unable to provide itself with a budget. The Council has been unable to give itself a budget that matches the ambitions publicised by the European Union.
It would be a great shame if we had to return to the leitmotif of 'we cannot go any further, the Council is standing in the way'. Nevertheless, why do you not share with us your experience of a true forestry policy? Wood is a renewable resource, and it thus meets criteria that are of interest to Europe in the context of climate change. You spoke about energy, but what we ask is that you be strong: strong when confronted with Russia, because power is all that Russia understands. Then, when we talk about Europe's borders, listen to the European Parliament, which is concerned about taking account of the European Union's absorption capacity.
To conclude, and this may be the only positive note in my speech, I would like to lend you my support in your government's declared desire to show greater firmness with regard to Turkey on the issue of Cyprus, because the Turkish invasion is the only barrier to reunification of the island. As you can see, there is much to do if your Presidency is not to be a wait-and-see Presidency.
Mr President, I welcome the Finnish Presidency, which I assume will be carried out with the usual Finnish efficiency and professionalism. Finland has a lot to teach us, particularly in relation to the importance of investment in high-quality education and also how to balance economic efficiency and social justice.
I welcome the President-in-Office’s speech, which boils down to three points. There are three priorities for the Council at the moment: action, action and action. Citizens do not love processes, they love outcomes, and we will be judged by our outcomes.
On Friday we, in the United Kingdom, will mark the anniversary of the horrific events of 7 July 2005, when 52 of our citizens were blown up in a terrorist attack. I well remember the sympathy and solidarity that I received from my colleagues here in the European Parliament at that time last year, and that which we showed to our Spanish colleagues the year before at the time of the Madrid bombings. Our citizens expect Europe to make them secure.
We had another event on 21 July, which fortunately was unsuccessful. However, because of the European Arrest Warrant one of the suspects was brought back to the United Kingdom from Italy in a matter of weeks. That is precisely the sort of action our citizens want to see. We need to deliver on better security cooperation. We also need to deliver on better security as a whole. We still have great shortfalls in our crisis management capabilities. That is because Member States say they will do something and then do not deliver. Let us make delivery by Member States our absolute priority.
Similarly, on migration policy, let us have a fair, effective policy that links development and migration policy, one that makes our borders much more secure. Let us, on energy, recognise that we have a single market. Let us follow through on that logic. Let us drive forward the whole single market agenda, which is still too incomplete.
I welcome your commitment to better regulation, President-in-Office, but as you have heard today the biggest gain in better regulation will be to stop the European Parliament wandering around Europe, so that we can better focus on legislation.
Mr President, I want to thank Prime Minister Matti Vanhanen for his comprehensive presentation. I would especially like to endorse his concern regarding the justification of the Union’s existence, its legitimacy.
The virtual collapse of the Constitutional Treaty in the referenda that were held reflects not so much the immense control the people have over legislation but the suspicion and distrust which they feel with regard to the European Union. There is good cause for this. The huge amount of EU legislation, with all its meticulous detail, the vast and ineffective bureaucracy and the wholly disproportionate amount of monitoring and supervision make the Union objectionable. That is why the Prime Minister’s promise to invest more time and energy in better legislation, in particular, is important. I agree with Prime Minister Vanhanen that the Union must focus on the essential and do that effectively. Regarding the Constitutional Treaty, Finland has a splendid opportunity to take the initiative and show real leadership by initiating consultations regarding the extent to which it can be taken forward and what it should contain.
If the EU is to succeed in the context of global competition it will have to be made more competitive. Research, product development and training are crucial. Hopefully, the Presidency will quickly succeed in simultaneously introducing legislation and programmes so that the meagre resources contained in the financial frameworks can start to be used.
Finally, I would like to mention agriculture, although there is no separate mention of it in the programme. In practice it is the only area of policy in which the EU regulates the private citizen’s level of income. Our largest industrial sector, the food industry, is also dependent on it. Hopefully, the Presidency will succeed in protecting our agriculture at WTO talks, where it is the object of furious attack. At the same time I hope that the preconditions for sustainable and competitive agriculture are assured everywhere in Europe, including the peripheral regions, in accordance with the decisions of the European Council.
I wish my country, Finland, every success in its Presidency.
– Mr President, there is no need to delude ourselves that anything will change during the Finnish Presidency. It will continue to implement the same reactionary, anti-grassroots policy and militarisation of Europe for the next six months, as its programme confirms.
Its first choice is cooperation to resuscitate the European constitution, even though it was condemned and rejected by the people of France and the Netherlands.
Promotion of competitiveness to increase the profitability of Euro-unifying capital through even more oppressive exploitation of the workers.
Tax relief for capital and new taxes for the workers within the framework of the development of European Union regulations.
Green Paper on employment law in order to abolish every legal right won by the working-class movement through its struggles.
As for relations with Russia, they are the much sought after counterpart to competition with the USA.
However, what are particularly insulting are the pressures which the Finnish Presidency says it is preparing to exert on the Member States to start trading directly with occupied northern Cyprus, ignoring the fact that there is an occupying army and ignoring the pseudo-state in order to satisfy unacceptable Turkish demands.
We must not allow this. We shall support any action by the working-class movement against this policy.
Mr President, in recent debates I have heard two definitions of the Finnish Presidency. The first was that if the EU does not actually regress in the next six months the Finnish Presidency will have been a success. The other definition was that Finland’s principle task is to prepare for Germany’s forthcoming Presidency.
It is not like that, however: Finland has a lot more to offer Europe and the Europeans. The especially important priorities, Russia and energy, are areas where Finland has much expertise. It is with regard to these issues that the EU must take the biggest step forward. We totally lack a common policy on Russia and we cannot negotiate with Russia on an equal footing before we have one.
Prime Minister, you were quite right also to mention that here in Parliament there are many issues in progress which should be brought honourably to completion. They include REACH and the Financial Regulation and many other matters which are those very small steps which will help the EU to move forward.
You also mentioned enlargement, which I see as one of the most important issues and an immense challenge. It is in fact impossible to push forward enlargement which is too fast and against the will of the people and the Constitution at one and the same time. The Romanian and Bulgarian issue will come up during the Finnish Presidency and it is important to show our citizens that the criteria are being adhered to. The importance of this still obviously needs stressing, especially with regard to Turkey. The criteria must be adhered to for the people to have confidence in the EU.
What the people expect more than anything is obviously deeds and vision. The old view of why the EU exists is no longer enough for our citizens. Accordingly, it is time we established a new, common, definite idea of what the EU will like be in 10 or 20 years’ time. This is the issue that I think would be absolutely right for this Finnish Presidency to begin work on. It certainly will not be brought to completion but it is important to start working on it in order for the relationship between the people and the EU institutions to be able to continue in a positive mood.
Mr President, the President-in-Office is famous in Finland for cooperation and consensus. I sincerely hope, President-in-Office, that when you meet the social partners at the social summit in October, you will make real progress, because no progress can be made on the wealth and values of the European Union Member States without broad, consensus-based cooperation.
President-in-Office, when we talk about flexicurity, which I am happy that you and President Barroso have embraced as an important basis for cooperation, it is extremely important that it is not just flexibility – which Mr de Villepin in France would like to see – but both flexibility and security in a combined and globalised modern version. That can only be done in cooperation with the social partners, which I hope you will take the lead on. You have all the prerequisites to do it and I am sure you will.
As I have emphasised this morning, my second appeal to you is that you combat crime, terrorism and human trafficking. Since you relaunched the Finnish Presidency in Tampere, this must now be the time to turn that into reality. I hope that, using the clause, we shall see the Finnish Presidency ending up with a very clear result for all our citizens.
– Mr President, Prime Minister Vanhanen, Mr President of the Commission, I believe that the Finnish Government has set itself the right priorities. We say ‘yes’ to strengthening the Common Foreign and Security Policy, including raising the profile of security policy. We say ‘yes’ to more competition and to greater transparency in EU legislation. We also say ‘yes’ to a calm debate as part of the constitutional process, as the Prime Minister no doubt has in mind for his country’s Presidency. As he can see, we in the Group of the Alliance of Liberals and Democrats for Europe in the European Parliament have great confidence in the success of the Finnish Presidency.
All of this is taking place against the background of the Prime Minister’s recent statements in the Finnish Parliament, however. He said there that the Union no longer shares a common core, and that instead coalitions are formed depending on the individual case. The common European interest is taking second place to intergovernmental cooperation on a case-by-case basis. We should like him to do something for the common European interest, for the European core, and thus also to set an example for the subsequent German Presidency.
Mr President, ladies and gentlemen, we have won the FIFA World Cup, but in political terms, too, the European Union is on the attack once more, it is achieving joint success, and it has increased its common objectives once again. I would ask the President-in-Office of the Council to be a strong captain of his Council team and to increase teamwork with his fellow players – cooperation with Parliament, for example, was one of the reasons for the success of the Austrian Presidency. I would ask him to continue this course of strengthening cooperation and involving Members.
Cooperation with Parliament is not the same as cooperation with national parliaments We are here to be the Council’s partners and co-legislators – not to monitor it. We are on a par with the Council; it is the Council, rather than the national parliaments, that is our opposite number.
Secondly, on the subject of transparency, I would ask the President-in-Office to ensure that this catchword becomes legislative reality, as transparency is a precondition for putting an end to the double game involving domestic and European policy. I ask that he ensure that all citizens of the Member States learn of the transparency of the Council’s role as legislator; and that he advertise transparency and give EuroNews a slot in the schedules of all public broadcasters.
Thirdly, on the subject of enlargement, the only way of inspiring confidence is through observance of the rules and consistency in our negotiations. If the Ankara Protocol is not implemented, the accession negotiations with Turkey must be discontinued. I recommend the President-in-Office to follow the example of the enlargement of the euro area, and that of the discussions on enlargement of the last six months.
For this reason, I would also ask the President of the Commission to clarify his comment on the preconditions for enlargement, which may be technically correct but, politically, has caused confusion. When we say that Nice is not enough, we must make it clear that, before we embark on the next major enlargement – namely the accession of Croatia – we need a new constitutional treaty.
Finally, I would ask the President-in-Office of the Council to ensure that results are achieved with regard to the Services Directive, the Working Time Directive and the Television without Frontiers Directive, and also regarding cross-border payments.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, in my speech I will deal with three points from your speech and add a challenge.
Firstly, I would like to welcome the fact that the Finnish Government, on taking over the Presidency, has stood by its word and ratified the Constitution, which has now been supported by the majority of the States and people of Europe. That is a fact that must be emphasised, because we all agree that it is necessary, not just in order to enlarge, but also in order to function.
Secondly, with regard to the issue of security and the fight against terrorism, I would like to thank you for the support that you and other members of the European Council gave us at the beginning of the process of overcoming violence and achieving peace in my country, Spain.
Thirdly, I would also like to stress that the process of creating a Community immigration policy — and you mentioned the case of the Canary Islands — began in Tampere and we must make a serious effort to speed it up.
Finally, Mr President-in-Office of the Council, last week in Geneva I had the opportunity to meet Mrs Lehtomäki, Minister for External Trade and Development, at the negotiations of the Doha Development Round. That is a very important challenge and it must be given concrete form during the Finnish Presidency. I believe that it must be given a prominent place on the agenda, in order to safeguard our future and take on our responsibilities.
Mr President, I am reassured by the Prime Minister’s determination to focus on the Balkans and advance their progress towards the EU. Prime Minister, I know this is a European not a Finnish project, but you are particularly well placed with your former President, Mr Ahtisaari, involved in the status talks on Kosovo and your former assistant, Olli Rehn, as the Commissioner for Enlargement. The EU has a heavy responsibility to get the balance right between encouragement, as in the case of visa facilitation which will be debated tonight, and pressure, for example on delivering war crime suspects to The Hague – particularly as regards the challenge in Kosovo. I am reassured by your energy in that direction.
Secondly, the EU is dysfunctional in the area of justice, home affairs and human rights. On the one hand, there are the delays and dilution of measures resulting from the national veto. Almost five years after agreeing on an EU anti-terrorism law, some Member States have still not implemented it. On the other hand, we talk a lot of rhetoric about human rights, we preach to third countries, but there are credible indications of complicity by many EU countries in illegal rendition and torture. We do not convict terrorists, but we are at best passive with regard to human rights breaches in the war on terror. This is a toxic mix and I ask you to look at the contrasts and contradictions in this area.
– Mr President-in-Office of the Council, I find your programme clear, practical and credible, which has not been the case with all presidencies. Some of your priorities strike us as essential, including the issue of Russia and energy. We have to be clear on the Russia issue. There is no point in negotiating only with Russia on the issue of energy. Russia is an extremely important partner that we must bring into international affairs, because that way we can also influence human rights and democracy in that huge country.
A further priority that you put forward, with which we agree, is that of the Europe of results. This is an area that the President of the Commission has been pushing and that has been fought for, in spite of the difficulties with the Constitution. The Europe of results is closely associated with growth and employment. It must be said that the intergovernmental method that has been pursued for the Lisbon Strategy has led to disappointingly mediocre results. The Commission must be given the responsibilities and the resources that it needs to draw up a roadmap, whereby we can grow and can create more jobs, just as we have done for the internal market and the single currency. What is currently in place is not working and will be a further disappointment for our citizens.
Lastly, Mr President-in-Office of the Council, I feel the period of reflection on Europe in 2020 that you have suggested is most welcome. We have to start today to think about the Europe that we want in the future, and it is in this pragmatic, open and, hopefully, transparent vein that I have faith in this Finnish Presidency. I hope that at the end of the Presidency I can come here with words of congratulation for you.
– I shall not be going on the attack. I shall leave that to the Portuguese national team tonight, which I hope will beat France. You said, Mr President-in-Office of the Council, that we are living in a time of challenges, such as globalisation, climate and demographic challenges, and that we must look to the future with courage. We agree. The Lisbon Strategy will help us to meet these challenges and to realise the knowledge triangle of which Mr Barroso spoke.
The Lisbon Strategy is the best instrument at our disposal for modernising the European economy, for boosting employment, for creating more jobs and for delivering social cohesion. In other words, more and better Europe. Finland is a successful example of economic competitiveness based on knowledge and innovation. It is a shining example of modernisation and progress. The Finnish Presidency is therefore in an excellent position, and has a major responsibility, to provide impetus to the Lisbon Agenda. I should like to ask whether the Finnish Presidency is prepared to do this. My second question concerns the policy on equality between men and women. Finland has special responsibilities on this issue, too. What practical measures will Finland propose to the Council to promote equality between men and women at all levels?
Mr President, as the European Union's newest members we have learnt a great deal from Finland, and from you personally. You have had recent experience of the accession process, which is why we are extremely confident that your Presidency will be sensitive to those concerns and problems associated with integration. In fact, the date of entry two years ago only marks the beginning. We have to continue to fight for the same treatment, equal rights within the European Union and for the same standards, after all, the great historical undertaking of reunifying Europe and trying to catch up is a long process.
This is clearly highlighted by the debate on the service directive or Lithuania's membership of the euro area, which provides a clear indication of the current uncertainties and, unfortunately, the distrust shown towards new members, as well as the application of double standards. This is why it is very important that when we are talking about the European Union's further expansion, we must not forget that it is also our job to deal with the impact of the last, and biggest expansion so far, in 2004, as well as to focus on the European Union's capacity.
The European Union's recent expansion, combined with current events, highlight how important it is to strengthen a common Europe's basic democratic values. In fact, a short time ago, Martin Schulz had some harsh words to say during the campaign against extremism; but not only can we speak out about it, we can do something about it too. You have among your ranks the Socialist Party that recently won the elections in Slovakia, which has chosen a partner whose main political message amounts to making attacks on minorities, such as Hungarians, Gypsies and gays.
This should sound alarm bells throughout the whole of Europe. It also draws attention to how poor the European Union is at defending minorities across the whole of Europe. This is why progress must be made in the planned European Human Rights Agency's activities during the Finnish Presidency. Finland, which pursues an exemplary minorities policy, must show us the way on this matter.
During the Finnish Presidency, 23rd October marks the 50th anniversary of the revolution, which involved a kindred people, the Hungarians. Nowadays we often talk about the European Union being in crisis. Let us help to renew the EU by drawing encouragement and strength from one of the 20th century's most significant struggles for freedom in resolving the problems we face today. I wish the Presidency every success!
Mr President, Mr Vanhanen, Mr Barroso, I share the Finnish Presidency’s view of globalisation as a challenge. I also think it good that the Presidency has struck a balance between, on the one hand, flexibility and, on the other, social protection or security in the midst of change. I look forward to a solution being found to the Services Directive during the Finnish Presidency. This will be based on Parliament’s proposals, which have specifically achieved this balance between, on the one hand, openness and flexibility and, on the other, security in the labour market and protection for public services.
There is an issue that I think the Finnish Presidency should get to grips with. Parliament’s proposal and the proposal by the Commission and the Council make no mention of agencies that supply temporary workers. At the same time, such agencies are growing in importance all around Europe. There is a proposal from the Commission concerning agencies that supply temporary workers. We have responded to it, but it has been blocked by the Council. It is now time for the proposal to be unblocked so that we might obtain an agreement and a framework concerning these agencies. This is an area in which the Finnish Presidency can act.
I welcome the fact that you are taking the initiative concerning the Working Time Directive. This is also about achieving a balance between health and safety – no unduly long working hours – and, at the same time, flexibility. We in Parliament are convinced that, in order to achieve flexibility, no opt-out is needed. There are other instruments for promoting flexibility. I look forward to solutions in these areas and also share Mr Rasmussen’s view that solutions must be sought in cooperation with both sides of industry.
Mr President, Mr Vanhanen, ladies and gentlemen, . We speak Latin in Europe. As a citizen of Rome and as a citizen of Europe, I am grateful to Finland for having taken the decision to inaugurate this half year's presidency of the Union in Latin, as well.
However, mine is more than just a formal expression of gratitude. The decision has a profound meaning: Roman civilisation, the heir to Greek civilisation, represented Europe’s first, crucial unifying element. The Latin language, the major infrastructure, the law, the huge internal market and, lastly, the were the foundations into which Christianity, as the true bridge between Western and Eastern Europe, dug its roots.
An important European archaeologist and writer, Valerio Massimo Manfredi, wrote: ‘Rome was above all a great ideal.’ Paraphrasing those words, we could say: ‘Europe is above all a great ideal.’ We cannot give up on making this great ideal a reality, giving Europe basic legislation that will enable it to provide 450 million citizens with answers to the problems that concern them most: immigration, security, competitiveness with emerging countries, the energy issue, the definition of borders and job creation.
The President will have our support. Finland has the important task of continuing the work done by Austria and paving the way for the next half year under the German Presidency, which will be key to finally establishing the Constitutional Treaty that Europe needs in order to be closer to its citizens.
In Rome, we will celebrate the 50th anniversary of the Treaties. Let us see to it that, like those who, in ancient times, took pride and felt secure in the guarantees they obtained from the institutions when becoming Roman citizens, any future European citizen, from whichever part of the world he or she comes, will also feel secure and take pride in living in an area in which human rights, peace, security and freedom are guaranteed and protected. Only then will we have met our challenge, and will the great ideal have become a reality.
Mr President, Mr President-in-Office of the Council, President of the Commission, it is with great pleasure that I accept the aims that the Finnish Presidency has set itself for the coming six months.
Translating words into action on the matter of the Constitution and further engagement in the matter of EU enlargement are key issues at a time when the EU is in the throes of an identity and leadership crisis. For that reason it is particularly important to strengthen collaboration on a common Eastern policy and a common energy policy. The issue of diversifying energy sources and supply lines is extremely important for the security of Europe’s energy supplies. The European Union must establish a joint and uniform standpoint on the issue of oil and gas supplies. It should not be assumed that building a single line from a single supplier means real diversification. Investment in renewable sources of energy and saving energy are necessary, but they will not be sufficient to cover growing demand. Europe must become politically and financially involved in projects looking for new sources of energy and conduct a joint policy, based on solidarity, towards suppliers.
I also attach a great deal of importance to Finland’s role in drawing up a common Eastern policy. Here connections with Russia should be instrumental in finding a golden mean for the EU’s Russia policy. I also look forward to the improvement and development of cooperation with Ukraine, as political support for Kiev will help to consolidate Ukraine’s pro-European policy. It will also be important to raise the issue of Belarus at international forums and in discussions with Russia.
Mr President, among many other things Finland is famous for its Finnish sauna. I hope that the Finnish Presidency will bring us, in the end, the same feeling of freshness and relaxation as one gets after spending an hour or two in a Finnish sauna.
Mr President, the Finnish Presidency will not just be a transitional presidency, but a key presidency from the viewpoint of the EU’s most important strategy, the growth and jobs strategy. This will decide the future of Europe, but you have to start somewhere. In the revised Lisbon strategy, we decided that we need to start from research, innovation and technological progress. We will be unable to do this, Prime Minister Vanhanen, without launching the 7th Framework Programme on time. A common position of the European Council is needed as early as July to allow Parliament to start work on the second reading in September. I appeal to Prime Minister Vanhanen to ensure that this is done.
There has to be constant collaboration between the Council, the Commission and Parliament if we are to finish the job in November at the latest. However, what is important as well as the 7th Framework Programme is funding for research and innovation from national budgets. I wholly support Prime Minister Vanhanen’s statement on this. Our greatest weakness as Europeans is lack of innovation. I believe that the European Institute of Technology will be able to help us here.
We already have an excellent European education system, and we do not need to reproduce it. We have reasonable research, but we lack innovation and the latest technologies which are decisive to growth and employment and which are important for our strategy. A decision on the EIT is an important task for the Finnish Presidency. The triangle of knowledge – education, research and innovation – is Finland’s strongest card. The decisions on these matters have therefore come at the right time. We wish Prime Minister Vanhanen success.
Mr President, I am much obliged to Mr Vanhanen, who made it clear in his speech that he wishes to win over the public, to further the development of Europe and to move over to specific action. I congratulate him on this motto – it is a motto for the future, and has my full support.
We want specific projects, and the Services Directive is one such project. Mr Vanhanen has expressed the desire to conclude the Services Directive at second reading in autumn. I am confident that we can succeed in this, as the decision of the Council of Ministers to incorporate and further develop Parliament’s fundamental demands provides the basis for doing so. I am confident that it will prove possible to reach a compromise on the Services Directive under the Finnish Presidency. I should very much like to see this.
This is an expression of the common will to make a commitment to the community of values for the public. After all, that is what we want to achieve – and Mr Vanhanen expressed this very clearly in his speech: we want to develop the community of values, determine Europe’s future and ensure not only that we have a free internal market, including for services, but also that there is respect for citizens’ rights, labour law, social legislation, consumer protection and patient protection. That is what we want to achieve, and it is also the way to really ensure that citizens say ‘yes’ to Europe in future. That is the best thing we could achieve.
The matter of prime importance is the Constitution for Europe, and that is the best present that Mr Vanhanen could give himself on the 100th anniversary of the right to vote in Finland.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, Finland is the first Council Presidency since the enlargement of the European Union on 1 May 2004 to hail from the shores of the Baltic Sea, which the enlargement by eight countries has of course made a . The Finnish Presidency is therefore in a position to develop strategic dimensions that are also connected with the Northern Dimension, as there is also a non-Member State bordering on the Baltic Sea, namely Russia. Finland’s experience makes it particularly well placed to develop relations in this region that could be extremely constructive, and that also include issues such as security of energy supply. We are pinning our hopes on Finland in this matter.
My second point is that the Finnish Presidency, in cooperation with the Commission, must make at least the first attempts to achieve a new balance between enlargement and the European Union’s capacity to cope with this. We must hold out the prospect of EU membership to many countries, but this cannot always mean full membership. We must find other ways – and, in the Barroso paper, both the European Council and the Commission declared their intention to take essential initiatives in this matter. We shall wait until December and see how far we get with this discussion.
My third point is that history has shown that the EU is only strong where we have Community Europe, as only there is it capable of action, and only there does it show continuity. That is why an enlarged EU renders it particularly necessary to take the approach of a constitutional treaty.
I am obliged to the President-in-Office of the Council for committing himself to the ratification of this Constitutional Treaty. This matches the position of the subsequent German Presidency, which means that there should be constructive cooperation on drawing up the declaration to be made by Germany at the end of its Presidency. I think I can even say that this should be the position of all the Community institutions, in order to enable the Constitutional Treaty – with regard to which we need to be much more imaginative – to enter into force in 2009. Cherry-picking will be of no help to us here, as it would destroy the approach we have to take of explaining to the public in persuasive terms why we need a constitutional treaty – which gives it more rights and brings greater transparency. We need not only a Europe that works, but also a Europe of democracy and transparency. That is why this Constitutional Treaty is so important.
Mr President, Mr Vanhanen, ladies and gentlemen, you, Mr Vanhanen, like the President of the Barroso Commission, often referred in your speech to the need to give a boost to the Europe of results in order to regain the citizens' trust, naturally without pitting this Europe against the Europe of values and of the Constitution.
When it comes to dividing up the work that exists in this Parliament, I, as rapporteur for REACH, belong to the category of sherpas, of those who work to deliver results, like my colleague, Mrs Gebhardt. For this reason, I very much welcomed the fact that you have included among the priorities of your Presidency the conclusion of the legislative process on REACH and that you have done so by including it in the ‘competitiveness’ chapter.
The main purpose of REACH is, of course, to protect human health and the environment, but it is also a powerful incentive for innovation. From this perspective, both the Council and Parliament have done an excellent job over the years of work that we have behind us, because they have reconciled their positions to a great extent and have made this instrument much more usable, and have done so, too, in an effort to boost innovation.
I am sure that, under your Presidency, an agreement at second reading will be possible. Both legislators will nevertheless have to make progress. A small amount of progress, since there has already been a great deal of convergence, but progress will still always have to be made. I am saying this to you because there will be those who advise you to stand firm and make no concessions. I, on the other hand, am willing to make progress and I am sure that you will be too.
Mr President, Mr Vanhanen, Mr Barroso, as a representative of Sweden, which is not only a neighbouring country but also a sister country, I should like to say that the prospect of the Finnish Presidency fills me with pride and high hopes. We have, to the very highest degree, not only an overlapping history and geography but also a shared experience of the present. We became members of the European Union at the same time and are still counted as being among the new Member States, with all the freshness of approach that that can bring with it. We have seen how enlargement of the European Union in recent years has totally changed our world thanks to European cooperation, in the context of which the Baltic Sea is now eminently a sea that links countries together.
We have an internationalised economy, which is manifestly a precondition for prosperity and employment rather than a threat to our prosperity. We have an economy whose individual strands are becoming ever more closely interwoven. We are also cooperating on establishing a common battle group, which is the only thing that unites small countries. Finland is also an example for those of us who expect a lot from your Presidency. I am thinking of Finnish energy policy, in which you can combine increased competitiveness and reduced dependency on surrounding countries with greater attention to the environment and to the Kyoto objectives.
I am thinking of Finland’s unique ability to handle relations with Russia, giving this Presidency an opportunity to lay the basis for a sound policy on Russia for the whole of the European Union. I am thinking of our experiences of enlargement, which oblige Finland resolutely and single-mindedly to take the issue of continued enlargement forward, with not only clear demands being made but also a clear objective pursued, partly with a view to its being possible for Turkey to become a member of the EU. With characteristic openness and single-mindedness, Finland should also, of course, ensure that it turns the European Union into a form of cooperation that is open, transparent and easily accessible to its citizens. I wish you good luck. High demands are being made because a clear example has been set.
Mr President, many in this House are of the opinion that the Union’s credibility in the eyes of the people needs improving. For that reason, Finland, during its Presidency, wants to see confidence-inspiring action which has importance for people’s everyday lives.
The people have a right to expect cross-border cooperation to be implemented in all aspects of life, including, for example, the fight against crime, and not just the internal market. Criminals move freely from one country to another and network across national borders. On the other hand, the police authorities in the Member States fail to maintain contact with each other and lack mutual trust. The criminals have too much of a head start. That is why Finland needs the support of the other Member States and this Parliament for its work when the decision-making process in justice and home affairs is being improved.
Mr President, I agree, Prime Minister, with the Europe of results. For many people war was a very long time ago and they take peace for granted. The European Union must therefore win the citizens’ confidence by achieving tangible results with regard to today’s problems. I would therefore like your Presidency to achieve greater successes, better results.
The European Union must serve to tackle trans-national threats, such as terrorism and organised crime, and to calm the citizens' fears about globalisation. It must also help to properly manage migratory flows, including effectively fighting illegal immigration. This is a dramatic and topical issue in my country – you have mentioned the case of the Canary Islands – and in other countries of Southern Europe. It leads to great suffering and the loss of human lives.
I therefore hope that during this six-month period this problem will be treated as a priority, and not just Russia and energy. It seems to me very appropriate that Finland should now be taking over the Presidency and that it should make progress on a European immigration policy. The Tampere European Council represented an historic milestone in the construction of the area of freedom, security and justice.
Mr President, the conclusions of the Seville and Thessaloniki European Councils stated that the issue of migratory flows should start to occupy a prominent place in the European Union’s relations with third countries. This seems to me to be a fundamental element in the approach we should take.
The Union must demand that countries of origin and transit cooperate closely in the fight against the drama of illegal immigration and in the ordered management of these flows. It must ask them for – and help them to achieve - better border controls, more effective combating of mafias and readmission agreements. There are things to do in our countries as well, including putting an end to unilateral legalisation measures and improving the material and human resources at our external borders.
Funds are also needed and I regret that of every one hundred euros budgeted for in the financial perspective just fifty cents are allocated to immigration issues.
Finally, I shall briefly mention another of your Presidency’s priorities: enlargement. This six-month period will be the final stage in Romania and Bulgaria's efforts to join the Union on 1 January 2007. This is the common objective that we all share and I trust that the report that the Commission will present at the beginning of the autumn will confirm that date.
Mr President, Prime Minister, Mr President of the Commission, I wish to make three points.
Firstly, I will speak about the Presidency. The Presidency needs three things to succeed. First it must be well prepared. The Finns have once again prepared themselves admirably. Secondly, it must be objective. The Finnish Presidency will once again be an excellent, objective one. We also need a little luck with the agenda and I think we have some.
The other point relates to transparency. I would like to make a concrete proposal for the Lahti Summit. I suggest that the first three speeches, yours and those of the President of the Commission and the President of the European Parliament, are shown on camera to us all openly.
I will make the third and final point in English in order to get it across: it has to do with competitiveness and football.
There is an interesting correlation. In the World Cup the more competitive you are in football, perhaps you are slightly less competitive in the economy; the more competitive you are in the economy, the less competitive you are in football. My proposal to Prime Minister Vanhanen for Euro 2008 is: please keep the Finnish economy competitive and push our team through to Euro 2008 as well. Those two things can go hand in hand.
Good luck to the Presidency.
. Mr President, I kept diplomatically quiet on the subject of football. Our task, however, that of the Council, Parliament and the Commission, is to ensure that the world’s four – or preferably 25 – best are European: that is our common responsibility.
I tend to agree with many of your assessments and opinions regarding my speech and my style of presentation. I am perhaps slightly civil servant-like and it may well be that I tend to make lists, but I do not intend to change my style. I know that I will not get away with rhetoric with hardly any of you and I am not even going to try. Nevertheless, this debate has showed that there are such passionate views on many of these European issues that perhaps it is going to take a cool head to reconcile them all. This might be a better solution than strident rhetoric.
In this I have received very much good advice and guidance. I cannot now comment on all your speeches. I would like to start, however, with Mr Titley’s speech, as he is a sort of godfather to us. Some time ago, he drafted a report on the Finnish Presidency and was the first Member of the European Parliament whose acquaintance I briefly made when we were on the same committee jointly set up by the Finnish and the European Parliament. He gave me some good advice: action, action, and action. That will also hopefully describe the Finnish Presidency.
Mr Poettering made the apt comment that the presidencies form a six-month chain. It is therefore also natural that the same issues that you have heard many times will appear on the Finnish Presidency’s agenda. If I remember, one of you grumbled about this. This chain is necessary. You sit in the European Parliament for five years. The Commission sits for five years. There is a natural long-term aspect to all this among you. For the Council, the long-term aspect has to be established through mutual cooperation between the presidencies, because we need continuity. We have to devote our energies to that.
We need the involvement of everyone in next spring’s 50-year anniversary festivities and declaration, and I have welcomed those ideas that have been put forward here in this part-session. I agree with Mr Schulz’s powerfully expressed view that the Union needs those tools which we can use to respond to all the challenges that are important to us. To his comments on the need for enlargement and a new treaty I reply that there is not the slightest conflict of opinion between Commission President Barroso and myself. As it is, we have the mechanisms for enlargement, but everyone knows that common sense says that we also need a new treaty, at least in the longer term. Thank you to Mr Schulz and Mr Watson for your support and for the firm but healthy pressure you exerted in order that we should achieve progress in decision-making under the third pillar.
Mr Cohn-Bendit made the criticism that I did not raise the issue of legal immigration. It occupies a position of importance in our programme and I mentioned it. I mentioned it in connection with factors relating to Europe’s success. We also need legal immigration for Europe to succeed. It is one path towards European success in global competition in the future.
Mr Seppänen criticised Finland’s aim to ratify the Constitution, saying that we do not respect the results of the French and Dutch referendums. We certainly do, but we also respect Finland’s right to adopt a position itself on the negotiated Treaty, that broad-based compromise which was at one time reached.
We also have the right to express our views on it and we do so with reference to our own constitution and the consideration of matters and ratification procedures which it establishes.
Mr Crowley made special mention of new sources of energy, and I fully agree with what he said in his speech.
Mr Farage said that a common asylum policy in Europe is laughable. It is not. On the contrary, we need a common asylum policy. That is exactly what Europe needs, as with a lot of other things which are vitally necessary in internal and legal affairs.
It is with regard to these very issues that we need an area of freedom and justice. We need common standards and common regulations, and we need common action very much along the same lines. We need both cooperation between our countries and a clear mandate for the European Union.
Mr Paasilinna raised the sensitive question as to whether energy policy is for some in the world a weapon. That question is raised very frequently. Our reply is that energy policy should not be used as a weapon in global policy. On the contrary, the EU line should be that energy policy is a normal part of business. It must be business-based, and should clearly work both ways and give the same rights to all concerned parties. It must be based on long-term, reliable agreements and market prices. This way, when we act we can benefit from one another. The energy policy between the EU and Russia in particular is part of a strategic partnership. Russia needs European technology and the money that we spend as well, and we need Russian energy. This partnership can serve to improve both the EU’s and Russia’s success globally.
Mrs Jäätteenmäki made special mention of transparency and I fully agree with what she said when she remarked that what was most important was public access to documents. We are expecting the Commission to produce a document to debate on the review of a Community Regulation on transparency, and, during our Presidency, we will submit it as a topic of discussion in the Council.
Furthermore, everything that was said on the issue of climate change in the debate, including what Mrs Hassi said, will be taken into consideration.
Mr Kirkhope stressed the importance of assessing the effects of legislation. This is also a fundamental part of this policy of better regulation. This will be the responsibility of the Commission, the Council and Parliament: all those involved in legislative work. We must consider our legislative work a basis for impact assessments. As I said in my speech, they relate to both the effects on our competitiveness and the environment and the effects on social welfare. This needs to be part of the normal legislative process.
Mr Swoboda’s speech on the issue of Turkey was a wise one. I fully support what Commission President Barroso drew attention to regarding Turkish negotiations in his speech.
Mr Pflüger described Finland as neutral. I must correct him on that: Finland is a member of the EU. We were at one time a politically neutral country, during the time of the Iron Curtain. Now we are a member of the Union, part of this community of values, which has a common policy and, moreover, a common foreign policy.
He criticised the fact that we are leading the Union into military ventures and mentioned, by way of example, the operation we have begun in the Democratic Republic of the Congo. That is all about ensuring that there are democratic elections. That is just the sort of task that the Union should be engaged in. It gives firm support to those basic values which our existence relies on.
Mr Rasmussen mentioned the extraordinary social summit which we are holding and the fact that in choosing between flexibility and security the people need to feel that they have security. This will be an exacting task when we are introducing reforms. In responding to the challenge of globalisation we need to be able to make reforms in such a way that we also lead the world in terms of the economy and employment, but that has to happen in such a way that the people too can have confidence in it. In this respect, the social partners have an especially important role to play. At that summit we mean to speak a little about the model of consensus which Finland, for its own part, has used with some success to achieve certain kinds of results.
Finally in this regard, I will address Mrs Estrela’s question on equality. The introduction of a regulation on the founding of a Gender Equality Institute is now being considered. Hopefully we will achieve a result there. Similarly, during our Presidency we will focus attention on such issues as the trafficking of, and violence against, women.
Mr Buzek mentioned what in fact is the most important of the Finnish Presidency’s priorities: innovation policy. The Seventh Framework Programme is an important component of that. The EIT is an important initiative and a suitable structure needs to be found for it. In general, however, during this six-month term you will be hearing the phrase innovation policy over and over again. That is the message we want to drum home in the Union. Moreover, if there is something I hope the Finnish Presidency will be remembered for, it will be that we never stopped talking about innovation policy and how important it is. In fact, Mr Buzek gave a very graphic description of the sort of elements innovation policy should embrace.
Then, regarding Mr Brok’s speech on the importance of the Baltic region, I have to remind you that it is now a common sea. I was happy to note what you had to say, and we intend to keep the issue of the Baltic a current one. The progress we are making on the Northern Dimension is enough to provide us with the tools we need to improve the situation regarding the Baltic too.
To Mr Hökmark of Sweden I can only say that for 700 years we were the same country as Sweden, and in a few years’ time we will be celebrating the fact that we went our separate ways. Now for the last 11 years, on the other hand, we have been part of the same community within the framework of the Union and we enjoy a very close partnership.
I would like to end with a comment on Mr Millán Mon’s speeches on the situation in the Canary Islands. Hopefully there is something symbolic about the fact that Finland, the northernmost country in the Union, has wanted even to send a border patrol and a surveillance aircraft to the Canary islands to help and demonstrate solidarity, and show that the problems that we have in different parts of Europe, even with regard to illegal immigration, are shared by all of us. We need to show solidarity within the Union. These are issues which we all have in common. I would also like the Finnish Presidency to act in such a spirit in the Union over the next six months.
Thank you, Mr President, for the opportunity to speak here in Parliament, and I hope that we will enjoy the most fruitful cooperation with Parliament, its committees and its political groups over the next six months.
. Mr President, ladies and gentlemen, I think that all the important points have already been made, but I hope that you will just allow me to stress one or two points, returning in particular to questions that were raised during the debate.
First of all, we are very much in favour of the approach referred to as the 'Europe of results', but let me make it clear that the Europe of results is not an alternative to the Europe of values, but, on the contrary, the means of strengthening adhesion to those values. It is a question of taking two paths at the same time, each of which can strengthen the other. Our vision of a Europe supporting real projects is very much built on the idea that we need to strengthen the conditions needed to create a Europe with a dimension of social cohesion and justice, a Europe with a political vision, a Europe that is willing to use its weight, to exert its influence and to promote its values throughout the world. That is why we think it is important to follow these two paths at the same time.
To respond to the question I was asked regarding the link between enlargement and constitutional reform, I have said many times that Nice is not enough. In an enlarged Europe – and we are already an enlarged Europe – we need to reform the institutions to make them more effective and more democratic, and to improve the coherency of Europe's actions in the world.
In addition, the Constitutional Treaty negotiated between the Member States was already designed for the Europe of 25, which gives added strength to the idea that a Europe of 27 or more Member States will need institutional reform. That, indeed, is the Commission's position.
With regard to the specific priorities of this Presidency, I would like to stress something that emerged very clearly from the debate: the importance attached to innovation. We think that the Lahti Summit could be a great moment for Europe if the Heads of State or Government can actually now agree to produce concrete results as part of the innovation agenda. As several of you emphasised here today, Europe has many excellent universities and research institutions, but it lacks the capacity to translate all this activity into more concrete results for the economy and for the competitiveness of our continent. We therefore need to improve the connection between knowledge, science and research, on the one hand, and concrete results, on the other, and innovation is the key to that. Finland can use its considerable experience and its specific authority to help us to produce concrete results.
Another field in which our actions are going to be judged over the next six months is that of freedom, security and justice. This debate has made it clear that there is broad support for the idea that we must do more at Community level, too. There is, of course, an intergovernmental dimension – we could do more in terms of cooperation between the governments – but we also need a Community dimension in certain domains, such as the management of both legal and illegal immigration. The problems currently being experienced by some of our Member States, such as Spain, are not just their problem, but are shared by the whole of Europe. It is clear, in these circumstances, that we cannot separate legal and illegal immigration, and that we need a European approach in this area.
I think that, on this matter, all of us – the Finnish Presidency, the Member States and us – are going to be judged at the end of these six months on our willingness to produce, on the basis of the existing treaties, better results in terms of security and justice, including, of course, when it comes to immigration.
Another issue that Parliament regards as extremely important, and that is also a priority for the Finnish Presidency, is energy, and, in this field, we must make ourselves quite clear, particularly with regard to relations with Russia.
First of all, we are in favour of a constructive partnership with Russia with regard to energy, but, as was clear from the strategic paper prepared by the Commission, we do not simply propose to develop good relations with Russia, but also to diversify. The solution to Europe's energy problems is diversification: diversification of the country of origin, the country of supply and the country of transit, and also diversification of our sources of energy, in particular by increasing investment in renewable energy. So, the solution for energy is to diversify, and not to lock ourselves into a relationship with a single partner, however important that partner may be.
Secondly, and still with regard to relations with Russia, let us be quite clear: in the negotiation mandate that we presented to the Council regarding our relations with that country, the first point on the list is not energy, or even trade – no, the first point relates to human rights, respect for democracy and respect for the rule of law. That is the precondition for developing a special partnership with a country with which we do, of course, want to build a relationship, a country that also wants to build a relationship with us.
If I may, I would like to make one final point regarding the continuity on which Mr Vanhanen spoke so eloquently. It is true that we, the European Parliament and the Commission, have a five-year mandate, and that the various Presidencies each have a specific purpose, but there is sometimes a problem of continuity over time, as was also identified during the negotiations regarding the constitutional treaty. On this point, I think we are starting to make progress, as the Austrian Presidency showed. The Presidencies are all connected, and it is a very positive sign that the constitutional issue of the granting of a mandate has been clearly raised. On this subject, I support the pragmatic approach determined by results, and also the constructive approach chosen by the Finnish Presidency.
Ladies and gentlemen, when we were talking about a Europe of results, we did not know that the football was so soon going to show Europe's ability to be the best in terms of results. Some of you gave in to the temptation to use the football World Cup to show that we can, in this field too, be proud of our results, but I think, as you have stressed, that, when it comes to the economy, competitiveness, our competition-based model and our values, we can and must produce more results. I am sure that we will be able to do so during the Finnish Presidency.
The debate is closed.
– Despite a slight Nordic twist here and there, the focus of the Finnish Presidency emphasises the old, recurring themes of the EU, with the accent placed on completing the internal market, liberalising the market for services, competition, the well-trodden path of the Bolkestein Directive; in other words, the priorities of the employers’ organisations, with UNICE at the helm. The social aspects that will be adversely affected by the liberalisation policies, and by the deepening of the internal market for services, continue to be treated as though of secondary importance.
Furthermore, apart from that sprinkling of Nordic flavour and its relations with Russia, its close neighbour, the emphasis has been placed on militarisation and on taking the option of intervention in crisis situations, rather than a policy of autonomy on US foreign policy. Indeed, the Presidency has promised to place the accent on intervention in justice and internal affairs, which, in view of the Commission’s agenda, underlines our concerns as regards the development of a 'Fortress Europe' immigration policy.
We expect very little from this Presidency and are not prepared to give it the benefit of the doubt, as we are opposed to most of its policies.
During its period the Austrian Presidency has faced some real challenges, now Helsinki has to face some of these aspects too. One which is deservedly prominent among them is the future of the Constitutional Treaty, which requires more consultation and a higher profile.
I would like to welcome the initiative from Finland, which envisages better legislation, in addition to compliance with the principles of proportionality and subsidiarity. We should make new decisions, as well as update the old ones, taking into consideration economic, environmental, but mainly social aspects.
I agree with President Barroso when he says that the sense of balance the Finns have can bring some harmony to the EU's stormy political climate by guaranteeing an opportunity to promote the innovative policies of the European Union. Increasing researcher and student mobility, along with consolidating European know-how are basic elements in making this progress.
It is already extremely important for Europe's citizens to be familiar with the EU's institutional system, how it operates, and with the decisions that have an impact on their lives. Therefore, I greatly applaud the Finnish Presidency's ambition to bring about an EU which supports cooperation within its institutions and communicates more effectively with its citizens. I also agree with regulating national veto rights in order to make implementation more effective.
I support Helsinki's policy on human rights, which highlights the need to adopt a united approach to defending human and basic civil liberties. I feel it is important to adopt a common approach to preventing illegal immigration, especially the trafficking in human beings and worker exploitation.
The European Union can only successfully respond to the growing challenges of globalisation by consolidating Europe's democracies and producing a well-structured social policy.
– Ladies and gentlemen, the next item is the Council and Commission statements on the situation in Palestine.
. Mr President, ladies and gentlemen, as we all very well know, there have been very dramatic developments in the situation in the Palestinian territories in the last week. The capture of an Israeli soldier and the ensuing Israeli operation has been followed keenly by us all. We have also been concerned about the continuing firing of Kassam rockets at Israel from Gaza. As the situation in the region is still very serious, I would like, in this first speech of mine in the European Parliament, to focus on expressing the views of the European Union on the prevailing crisis.
Right at the start I want to say that yesterday in Helsinki the Finnish Foreign Affairs Minister, Erkki Tuomioja, discussed the situation in the region with Israeli Foreign Affairs Minister Livni. Mr Tuomioja was also in telephone contact with Palestinian President Abbas and the Egyptian Foreign Affairs Minister Aboul Gheit. The EU Special Representative, Marc Otte, has also been in the region this week and he has been in contact with various parties.
It is important that the Palestinians release the captured Israeli soldier immediately. The Palestinian administration must also bring to an end the continued onslaught of Kassam rockets on Israel from Gaza. Israel, for its part, must cease its military operation. The Union’s firm line on this is that any action that goes against international law must be stopped. We should also point out that we cannot accept disproportionate action or action that punishes the entire population.
We in the Union are especially concerned about the suffering of civilians. It is important to say that it is the duty of both parties to protect civilians. We also know that the humanitarian situation in the region was already problematic earlier on, and that will suffer even more now with the destruction of the infrastructure, such as the power station in Gaza. This did not just result in problems of the supply of electric power but also water supply and sewerage. Hospitals, too, for example, are suffering the consequences of the bombing of the power station. We also condemn Israel’s attacks on the Palestinian administration’s infrastructure. In this connection it has to be made clear that the European Union will not automatically act as paymaster when the reconstruction starts.
Neither can we accept that Israel has detained numerous Palestinian ministers and members of parliament. They must be released, or at least guaranteed a fair trial.
What the Quartet formerly set out as its demands with regard to the Hamas-led Palestinian Government still holds good. The Palestinian Government must recognise the following principles: non-violence, the recognition of Israel’s right to exist, and compliance with existing agreements and obligations.
In this connection I would like to refer to the understanding reached between Hamas and Fatah based on the ‘Prisoners’ Document’. In a situation in which bad relations between Fatah and Hamas seemed to be reaching an acute stage, one that threatened peace, reaching an understanding in this way was a step in the right direction, although it does not as yet mean that the EU’s conditions and those of the Quartet are adequately met.
How are we to come through the present crisis? The European Union emphasises that the crisis can only be resolved through discussions. Regarding the conflict between Israel and the Palestinians, it was a promising move that Prime Minister Olmert and Palestinian President Abbas met about two weeks ago. It was also promising that they decided to meet again soon. A speedy return to this path of maintaining contact and negotiations is very important. It is only the path of negotiation that can lead to a permanent and lasting peace.
Although the chances of initiating a peace process once again seem very slight in the prevailing circumstances, the idea of a two-state model must be kept alive. Weapons and unilateral action will not bring peace. The European Union and Finland, as the country to hold the Presidency, are committed to helping both sides to reach a peace settlement.
. Mr President, we are all extremely concerned by the events unfolding in the Palestinian territories. These are very disturbing times: the insecurity, the inter-factional violence, the Qassam rockets, the shellings. The attack by militant Palestinian factions in Karem Shalom and the abduction of the Israeli soldier, followed by the Israeli military incursion into Gaza, signal a very worrying escalation.
In its statement last week, the European Union strongly condemned these acts, and we have just heard what the President-in-Office of the Council has said. Last week I called on both sides to take a step back, to exercise restraint. I now repeat that call. All sides need to consider their responsibility extremely carefully. All parties must abstain from any actions that are in violation of international law and we must insist that the Palestinian leadership do all in its power to end violence and terrorist activities. The European Union has called for the immediate and unconditional release of Corporal Gilad Shalit. This kind of act can only make things worse for the Palestinian people, as we are seeing.
But we must also look to the Israelis to act with prudence. We understand their outrage, but diplomacy offers the best chance to address the immediate priority, not the destruction of essential infrastructure, the detention of members of the Palestinian Legislative Council or the shelling of the Prime Minister’s office.
Recent events have considerably worsened the situation of the Palestinian population, and that is, I must say, a source of both sorrow and deep frustration for us. The damage to Gaza’s only power station has deprived hundreds of thousands of Palestinians of electricity and could have serious humanitarian consequences.
Everything must be done to prevent the humanitarian situation from deteriorating further. Israel has to understand its responsibilities for the well-being of the Palestinian population and an immediate step has to be the restoration of electricity to the Palestinian territories. Both sides need to step back from the brink before this becomes a crisis that neither can control.
We must do all we can to avoid an unacceptable economic and humanitarian situation in the Palestinian territories. Even before the latest events, we were looking at a 30% fall in income, unemployment at 40% and poverty levels of 67%. But responsible politicians cannot give in to frustration. I visited Israel and the Palestinian territories only two weeks ago. The principal aim of my visit then was to bring Israel and President Abbas up to speed with the European Council and the Quartet decisions on a temporary international mechanism. The mechanism is designed to provide immediate relief to the Palestinian people and to ensure that basic services are provided. Discussions were positive, but there is no doubt that events in Gaza and the West Bank have greatly complicated this effort. Now, more than ever, there is a need to press ahead with the mechanism to help meet at least the basic needs of ordinary Palestinians.
A number of donors have indicated their willingness to make funds available through the mechanism. But the needs will be great and funds are limited. The Commission has therefore sought the budgetary authority’s approval to transfer funds from the emergency reserve. I am very grateful for the support of the European Parliament in this difficult endeavour and I am especially grateful for the many very valuable exchanges of views I was able to have with the committee chairmen and leaders in my discussions with the Committee on Foreign Affairs, at the forefront in setting up this mechanism.
It is our collective responsibility as Europeans to help the Palestinians and to give peace a chance. I look forward to your continued support on that.
Let us be clear. The mechanism cannot be a panacea for all the difficulties faced in the Palestinian territories. Donors cannot be a substitute for the responsibilities of the Palestinian Government, which must take real steps to comply with the Quartet’s principles and end the violence that threatens the lives of Israelis and Palestinians alike. Nor can donors be a substitute for the responsibilities of Israel under international law, for freeing up movement and access, for releasing Palestinian customs and tax revenues, or for the recent damage caused to key civil infrastructure.
The events of recent days have undermined a fragile process that has just begun with the meeting of President Abbas and Prime Minister Olmert in Amman. As my colleague has said, these events come at a time when progress was being made on a national consensus agreement between Hamas and Fatah, based on the prisoners’ initiative. It remains to be seen whether this tentative agreement for a government of national unity will produce a leadership better able to meet its responsibilities.
I have commended President Abbas for taking this initiative, but at the same time I have been clear that it is not an end in itself, but only the start of a process. The Palestinian Government must ultimately commit itself to renouncing violence, to recognising Israel and to respecting previous agreements as set out by the Quartet.
We are faced with a very grave crisis situation in the Middle East. We have to work together to de-escalate the tension and to give diplomacy a chance. Because in all the chaos and confusion of the current situation, one thing is clear: a negotiated two-state solution is the only way to guarantee the security that ordinary people – Israelis and Palestinians as well as others – desire.
– Mr President, Commissioner, Madam President-in-Office of the Council, this is one of the debates that leaves one increasingly dumbstruck. We have had to seek new ways. The Commission is producing a wealth of ideas as to how to help the Palestinian people despite the fact that the new Palestinian Government fails to recognise Israel’s right to exist and has not renounced violence – in this the Commission has our full support. However, the other party must also make a move. It goes without saying that there are things, such as the Kassam rockets, that are unacceptable to Israel, but the question is whether it really had to react like that at a time when President Abbas had been on the way to making some progress with Hamas. This would at least have been worth putting to the credibility test. On the other hand, however, there have been occurrences that further detract from the credibility of President Abbas, and so it is increasingly difficult for us to find points of contact.
This whole situation is a vicious circle. It is hard to say who was originally right or wrong, because the circle keeps turning. We must make the position of the EU and of the Quartet crystal clear. Our conditions must be Israel’s right to exist as a state, and a viable Palestinian state. Both parties in the region must be aware that they are pursuing a policy that is not only causing their peoples serious harm, but increasingly also causing problems for the whole international community and endangering peace in general – as this is not just a localised conflict. Decisions are urgently needed in this matter. I should like to ask the Commissioner and the President-in-Office of the Council to ensure that the Quartet makes a joint appearance on site and explains the dangers, rather than its members travelling there separately and thus achieving nothing.
. Mr President, ladies and gentlemen, a real humanitarian disaster has been taking place in Gaza over the last few hours, involving more than one million civilians. UN, UNICEF and WFP reports talk of a desperate situation. Gaza has become a prison in which an entire population is being collectively punished.
The international community had finally come to an agreement to ensure that the Palestinians received the aid they needed to survive via the European Union, but all of that is now pointless since Gaza is practically isolated and nothing is getting through to an exhausted and humiliated population.
The Palestinian issue cannot, however, become a humanitarian issue, because it remains a major political issue. The indiscriminate decapitation of Hamas was, for its part, an act of madness, firstly because the members of parliament and the ministers now legitimately represent the majority of the Palestinian population, but mainly because Prime Minister Haniyeh had given the go-ahead to the so-called ‘prisoners’ document’ and had actually dissociated himself from the most intransigent of the positions adopted by the Hamas representatives in Syria, avoiding the referendum and paving the way for a coalition government in Palestine.
With these actions, the Israeli authorities are in real danger of once again encouraging the most extreme and violent fringes of Palestinian society. Corporal Gilad Shalit must be released, just as an entire population must be released from the grip of an army that is infringing every aspect of the law.
In the past, the European Parliament has pressed for aid to be allowed to get through to the Palestinian population; today, the same Parliament is calling on the European governments and the Presidency to demand respect for fundamental human rights, so that people can resume their lives in Gaza and so that political prospects can be re-established in place of violence and abuses of power.
. Mr President, Madam President-in-Office of the Council, Commissioner, I do actually share Mr Brok’s sense of despair. Observing the way things have developed in recent weeks is enough to make us, too, become despondent. Indeed, if we compare the current situation with the way things were, say, in January of this year, they have only taken a turn for the worse.
The arms truce, which Hamas observed, has come to an end; the number of prisoners on both sides is on the up; violence perpetrated against citizens has increased; Gaza has become a prison for its residents and the humanitarian situation is tragic.
Nevertheless, now is not the time to let our hands hang low. That is why I should like to start, on behalf of my group, by pledging our full support, both to the Finnish Presidency, you, Mrs Lehtomäki, your Prime Minister, your Minister for Foreign Affairs – whilst also congratulating you on the efforts that have already been made – and also to you, Commissioner Ferrero-Waldner.
If I can venture drawing the political lesson from your words, what strikes me as paramount from what you have said – and you seem to be in agreement – is that negotiations and diplomacy are the only way-out. That appears to me as a clear message in the direction of those who at the moment say that they refuse all contact with the other party.
We support you in this, and needless to say, we remain faithful to the principles of the Quartet, the recognition of Israel’s right of existence, the renunciation of violence by Hamas, as well as respect for previous treaties. We also support your call for taking a step back and for restraint. You have our full support in this.
. Mr President, I welcome this overdue debate today because, frankly, the declaration of the Presidency issued two days ago falls far short of the response that we should expect of the European Union and risks undermining the EU’s credibility in the region.
Clearly that declaration is not balanced: it gives great emphasis to the kidnapping of the Israeli soldier, which it condemns, but spends far fewer words on the completely disproportionate response of the Israeli authorities, which it only ‘regrets’. I am sorry that the representative of the Council has repeated that language and that lack of balance in her introduction this morning.
It is not only that, contrary to both international law and humanitarian principle, the Israeli Government has destroyed electricity plants and water distribution networks: it has kidnapped and arrested 64 elected representatives. That follows the terrible massacre on the beach in Gaza.
If that had happened anywhere else in the world we could have expected immediate condemnation by the international community. It is quite extraordinary that the Council has only finally spoken out now, and spoken in such muted terms. I believe it vital that we, the European Parliament, speak out and that we condemn in the strongest possible terms the arrest of democratically elected Palestinian representatives.
At the same time we condemn the kidnapping of the captured Israeli soldier and we call for his swift and safe release. But let us not forget, either, the 9 600 Palestinian political prisoners, over half of whom are being detained without trial, nearly 400 of whom are under the age of 18. Let us have some consistency.
Secondly, politics is about responding to changing events, and there has been a historic event in recent days that has been tragically overshadowed by the events in Gaza. That event was the agreement of Hamas and Fatah over the so-called prisoners’ document.
In recent weeks the international community has called upon Hamas to change and now, as it gradually begins to do so, we should recognise that fact, give credit for that fact and alter our own political response accordingly. In agreeing that national conciliation document, Hamas has demonstrated that it supports the formation of a government of national coalition, that it supports an independent Palestinian state, within the 1967 borders, and that it is taking the first steps towards recognising Israel.
We should be clear that the EU must immediately reopen dialogue with the legitimately and democratically elected representatives. The Council must reaffirm its conviction, as it has done, that the negotiated two-state solution is the only one that will bring peace and security, but that means that the EU itself must live up to its responsibilities. Together with the Quartet it must put forward concrete proposals about what it plans to do to help bring about that settled and peaceful resolution.
. – Mr President, we are calling for the release of Corporal Gilad Shalit and we are calling for the release of 9 000 Palestinian prisoners – of whom 128 are women, 300 are adolescents and 900 are being detained without trial. The Israeli army’s offensive on Gaza and the unprecedented seizure of a third of the Palestinian Ministers, of the President of Parliament and of many Hamas Members of Parliament, have nothing really to do with the desire to free that soldier. These plans had been in place well before his capture. The Olmert Government took this opportunity to try to take a decisive step towards a well-established and now well-known strategy.
Firstly, the idea is to depose the Palestinian Government, even if it means all that remains of the Palestinian Authority of President Abbas being destroyed in the process. Then, as always, they will say that there is no Palestinian interlocutor to negotiate with. The way will then be open for Israel to impose its borders unilaterally. The regrouping of the settlements into three great blocs, which are easier to defend, the dividing up of the Palestinian territories and the annexation of almost half of the West Bank, of the Jordan Valley and of East Jerusalem and the continued construction of the wall: in short, a destroying any hope of a Palestinian State deserving of the term.
Finally, the chaos thereby generated within Palestinian society will make it possible to justify continuing use of force, in the name of the essential need for security. This strategy is not just monstrous for the Palestinian people. It may well mean that the Israelis themselves have a nightmarish future in store. How can they expect docile Palestinian leaders and a consenting population to emerge, as if by a miracle, from such a collapse? He who sows despair, reaps violence.
Palestinian society is in danger of concluding that playing the game of democracy has brought them nothing but more misfortune. Faced with such a challenge, is the European Union going to let the Palestinian institutions that it has spent 12 years helping to create be destroyed? Is it going to abandon the Palestinian President in the middle of this turmoil, when, together with the head of the government, he has just achieved something that nobody dared hope for, that is the conclusion of an agreement recognising Israel and opening up the way to a government of national unity?
Or is it going to have the will and the courage, which I have not noticed on the part of the Council – something I regret – to make its mark by demanding the release of the Hamas leaders, by re-establishing appropriate aid and active cooperation with the Palestinian authority and government, and stating clearly the obligations of all States without exception according to international law and the Geneva Conventions.
I believe that it is in this area, and from this moment on, that Europe is going to be staking much of the credibility of the Euro-Mediterranean project and its credibility as a global player in general.
. Mr President, ladies and gentlemen, we are following the situation in the Holy Land with anxiety and anguish. It is a situation that is becoming more serious by the day and one that is in danger of turning into an international crisis and, even before that, into a humanitarian crisis. I think that it is only right to begin with the words of the Pope, who has launched an appeal for the release of all of the kidnap victims and for negotiations to be held between Israelis and Palestinians, with the decisive contribution of the international community, and especially of Europe, in favour of a restoration of peace.
At this tragic time, in fact, only dialogue and a cessation of the hostilities by both parties can stop the unacceptable escalation of violence. We welcomed the agreement between Fatah and Hamas on the prisoners’ document, which implicitly acknowledges Israel’s existence, but much more progress needs to be made, starting with the release of the Israeli soldier.
Europe has done well to launch an immediate appeal, with one voice, for moderation and peace, but more courage and more determination are required. The international community must genuinely take the lead and assume full responsibility for becoming the guarantor of peace in the Middle East, by putting a stop to the violence and bringing Israelis and Palestinians back to the negotiating table.
To conclude, I should like once again to cite the Pope, who has reaffirmed Israel's legitimate right to exist, in peace, but who has subsequently appealed for the international community to genuinely support the people of Palestine so that they can overcome the precarious conditions in which they are living and can build a future for themselves, with the ultimate aim of building an actual State.
We are sure that, if these words could be heard, it would be possible at last to re-embark on the road to dialogue and peace.
. Mr President, yesterday, Israeli’s Defence Minister, Amir Peretz, held the Syrian President, Bashir al-Assad, responsible for the welfare of the captured Israeli corporal Gilad Shalit. In doing so, he backed up his argument by reference to the terrorist command of Hamas, which operates under the of Khaled Meshal in Damascus. Do the Council and Commission share this view and if so, how do they think this may impact on European relations with Syria?
A second question to the Council and Commission concerns the functioning of European monitoring on the border between Egypt and Gaza at Rafah. A prominent Israeli analyst has described this EU mission as a complete failure. Before Europe’s and Egypt’s very eyes – probably literally in the case of the Egyptians – weapons and terrorists are entering the Gaza strip. I would ask the Council and Commission what their reaction to this is. Given yesterday’s Palestinian rocket attack in the centre of the Israeli city of Ashkelon, this is an urgent matter.
– Mr President, the present situation in Israel poses a genuine threat of war. It is the gravest situation in the region since 2000, or even since 1967. Without wishing to go into a detailed analysis of the most recent events, and without wishing to play the role of a judge passing sentence or of a jury deciding who is at fault, I need to say that the lack of stability in this region is a real threat to peace and order throughout the world, and therefore international intervention is required. We cannot sit idly by and watch.
If the escalation of violence continues, the spiral of conflict will intensify and lead to events whose repercussions will be felt not just by the inhabitants of Israel and Palestine. There are extremists on both sides. We must do everything to give a chance to the forces of moderation in both countries, to those who choose the difficult path of dialogue, rather than those who choose the easy path of violence.
Mr President, the Commissioner very rightly mentioned the agreement between President Abbas and the Hamas government on the basis of the proposal by the prisoners, which has been overshadowed by recent developments. Each time there is a positive development towards peace, some extremist elements make sure they undermine it by an action such as the ambush in which two soldiers died and one was abducted. We condemn any terrorist acts and we demand the release of the Israeli soldier.
However, it must also be said that the Israeli side always falls into this trap. With their excessive and disproportionate use of force they are destroying all the positive developments toward the peace that they themselves are seeking. They say that their aim is to spare innocent civilians. However, by destroying power stations and preventing normal irrigation – thereby leaving several million people without electricity and water – they are punishing not only innocent civilians but also the European taxpayer whose money has contributed to the building of the infrastructure and who, most probably and quite rightly, will be asked to repair it again.
Therefore, our call is for both sides to respect the political, democratic process and to abandon violence as a means of imposing their political objectives on each other. The fight against terror should not be an excuse for Israel to overturn a democratic political decision taken by the Palestinian people.
A dark cloud is hanging over the operation under way in Gaza. The further that operation progresses, the darker that cloud becomes! The summer rains that are flooding Gaza are not just pointless. They are above all entirely illegitimate. It is not legitimate to deprive 750 000 people of electricity, it is not legitimate to call upon 20 000 people to leave their homes in order to turn their town into a ghost town. It is not legitimate to penetrate Syrian airspace. It is not legitimate to kidnap a quarter of a government and a quarter of a parliament. A State acting in that way is no better than a terrorist organisation. These are not my words, they are those of a Jewish man, Mr Levy, this week on Haaretz.com. If the voices of reason are speaking out in Israel to condemn these crimes, why is the Council struck down dumb?
Its communiqué of 3 July does not go as far as that of Switzerland or Turkey! The European Union, which spent EUR 3 000 000 on observing the Palestinian elections, has been slow in reacting to the kidnapping of 64 members of the government and of the democratically-elected legislative Council, and is not calling for their immediate release.
The shelling of Gaza, the destruction of an electrical power station, the cutting off of water, are not causing any outcry. Despite the increasing numbers of deaths and the cycle of violence that is re-emerging, we are not hearing anybody say: enough, enough, enough! Stop this carnage, you have gone mad! Yes, I condemn the firing of Kassam rockets, yes, I want to see the release of the soldier Gilad, but I also want to see the release of the 339 Palestinian children held in Israeli prisons. If a soldier’s life is sacred, then so are the lives of children.
Above all, however, I am amazed that the European Union has not yet welcomed – though I would thank the Commissioner for doing so today – the historic step of the agreement on the document of the prisoners. Six months after the elections, Hamas and Islamic Jihad committed themselves implicitly to recognising Israel and to stopping the violence outside the territories. Not a word was said here though, just a deafening silence! Our humanitarian aid – and I support the Commissioner – is just about going to keep Palestine going. Yet is it still our ambition to help the Palestinian State to build its democracy? I put that question to the Council. Stop this scandal and ensure that international law is adhered to!
Mr President, we have heard about Corporal Shalit and those responsible should release the poor kid now. We have heard a lot less about Maria Aman. She will never again use her arms or legs; she is just three years old and her spinal cord was destroyed by Israeli shrapnel. That is what you get when you drop shells on a busy street in Gaza. The Israeli army killed more than 12 Palestinian children last month, but what do they care? The Israeli Prime Minister says that the lives of Israelis are more important than those of Palestinians. Israel is diverting attention from the agreement between Fatah and Hamas that recognises the 1967 borders. What more does Israel want? It will use any pretext to avoid going back to the roadmap. It has no intention of negotiating a two-state solution.
But where is the challenge from Europe? There is none; our double standards are just rank. We ignore Israeli racism and stand by with scarcely a word of protest as Israel imposes collective punishment on the people of Gaza. Our words about justice are never matched by our deeds.
Europe has an opportunity here to move the agenda forward by telling the world that we embrace the prisoners’ document and that we will deal with the Palestinian Government. But all the evidence is that the Council and the Commission will not have the courage to do that. We make the Palestinians jump through hoops, but we let the Israelis get away with bloody murder.
Mr President, last week the whole Parliament was treated to a very grand press release from Mr Adamos Adamou, MEP. Apparently the whole world should know that he, as Chairman of the Delegation for Relations with the Palestinian Legislative Council, ‘calls upon the international community to provide protection for civilian lives in Gaza’. Well how, precisely? What is he going to do – stand in the middle of the street with a tin hat on his head? Fortunately, a Google news search shows that there has been no response to the suggestion at all.
All I can suggest now – and there have been some very strong speeches made here – is that we take a check on reality. The tragic truth is this: if Hamas continues to bomb, to kill, to maim and now to kidnap, then Israel will respond. Those who are burying their heads in the sand had better recognise that, or more tragedy will ensue.
Mr President, ladies and gentlemen, Europe must not copy the Italian Government’s dubious policy of treating Israel and Palestine equally: the Gaza Strip has become an institutionalised launch pad for terrorist attacks.
Hamas militia have abandoned the institutional option and have turned the situation back into one of full-scale terrorism. This is the main point. We cannot compare terrorism with Israel’s military decisions, or with the human rights violations that we do nonetheless condemn, but if Hamas' decision-making powers are in the hands of the media-dependent butchers from Syria and Iran, what can the MEPs’ feeble requests to the Hamas government accomplish?
Our inspectors have failed to prevent the shameful trafficking of millions of dollars, money that was packed into Hamas suitcases and definitely not intended to meet the needs of the Palestinian population. However, it is the European taxpayer that must attend to this problem.
Mr President, the escalation of tension in the Palestinian territory was provoked by the Hamas-led kidnapping of Corporal Shalit with unrealistic demands for the release of Palestinian prisoners. Coming on the back of the cold-blooded murder of a civilian settler and the continuing firing of Qassam rockets from Gaza on to Israeli civilian areas, Prime Minister Olmert had no choice but to launch the limited surgical intervention by the IDF. I too now call for Corporal Shalit’s immediate release.
Personally, I oppose any funding of a Hamas-led Palestinian Authority Government unless it renounces violence, disarms and recognises the right of the State of Israel to exist. Regrettably, the joint Hamas declaration with Fatah of 27 June, allegedly implicitly recognising Israel, reportedly remains an ambiguous document and Hamas does not clearly renounce violence.
In the past, millions of euros of our taxpayers’ money have been donated in aid to the Palestinian Authority with little to show for it in terms of securing a lasting peace as envisaged in Oslo in 1993. Instead, there has been widespread corruption. I personally, although accepting the democratic victory of Hamas – after all, Hitler was also elected democratically – continue to regard it as a banned terrorist organisation, as does the European Union and the USA, and therefore would never countenance supporting any funds for it until it convincingly changes its charter and terrorist ideology.
The recent Passover suicide bombing in Tel Aviv was publicly supported by the Hamas PA Government, which is an outrage. Nevertheless, the European Union, through the Quartet, must remain committed to lasting peace in the Middle East with a two-state solution whereby a viable, democratic Palestinian State can live in peace and security side by side with Israel within internationally recognised borders. I join all parties in this House in urging that Israel – the IDF in particular – Hamas and all the people involved in these ghastly events respect international law and avoid further bloodshed.
Mr President, no conflict has ever been resolved with raised voices.
In what way does the present picture of terror and violence differ from the others? The fact that the violence and crimes of the abductors and murderers of an Israeli lad, and the many victims of the attacks have not been condemned by the democratically elected Palestinian Authority. In fact, Hamas took the side of those who spread violence and terror. It happened just after the new Israeli Government was sworn in, and to each action there is a reaction. The Israeli authorities responded to this criminal act by military action. Today’s scenarios have not been scripted by the Prime Minister of Israel and the President of the Palestinian Authority, who have attempted to keep the dialogue open, but by the Iranian President and Hamas extremists brought in from Damascus and terrorists of all shapes and sizes.
I appeal to the Council and Commission to bring greater pressure to bear on both sides in this conflict, but particularly on the Palestinian Authority. It must be remembered that to renew the peace process, that government appointed by Hamas must recognise the state of Israel, renounce violence and abide by all agreements signed so far, which it has not yet done.
Mr President, the situation is serious, as Commissioner Ferrero-Waldner has said. Yes, the Israeli army is back in Gaza, yes, the Palestinians are in a dramatic humanitarian situation, the victims of the murderous deadlock into which they have been led by Hamas. We certainly support the emergency aid announced by the Commissioner.
Yes, the Israeli reaction which has deprived half of the inhabitants of Gaza of water and electricity is disproportionate. Nevertheless, Israel has no intention of reoccupying Gaza. This great crisis could end tomorrow if the terrorist movements were to release the young soldier captured and stop firing rockets into Israeli territory, like the one last night on a school in Sderot.
One constant concern is the possibility of the conflict in the region undergoing a sort of ‘iraqisation’: kidnappings and executions of hostages, such as that of 18-year-old Eliahou Asheri, which hardly anybody has mentioned, who was shot in the head because he was hitch-hiking in Jerusalem.
Only a return to diplomacy will control this radicalisation and extremism, this policy of making things worse in order to achieve one’s ends. France and Egypt are currently in the best position to find a solution which I hope will be imminent for Gilad Shalit and for the Palestinian people. I would like to reassure Mr Davies by stressing here that, for each of us in this House, a Palestinian life is worth as much as an Israeli life. I believe that it is extremely unfair and inappropriate to put words into our mouths like that.
Our dearest wish – which is unfortunately little more than a dream – is to see Europe work together on this issue in order to achieve a return to the negotiation table.
Mr President, I believe that everything has already been said about the conflict and its origins. I believe that the situation is much worse today than a year ago, because we no longer know whom to help and how. On the one hand we have a physical barrier, and then we have an armed barrier (soldiers, passport control), which led to the destruction of a power station and bridges. Another new political barrier has also appeared, in the form of the elected Hamas government, and all that it entails in political terms. Then there are also the people, the ordinary citizens, whom we do not know how to help. It is a fairly simple rule that hunger and frustration lead to aggression, and aggression is the food on which terrorism, and possibly even a potential war, thrives.
We should ask ourselves whether, if the two peoples cannot coexist in one country, there is only one viable solution: the creation of two states. I have a question to the Commissioner and the members of the Commission and the Council: is the European Union doing enough, are we being sufficiently vigorous and effective as mediators, as helpers and as diplomats? Does the Commissioner have any ideas on this particular situation?
Mr President, I am amazed by what I have just heard, and I regret that some people here still confuse Jews with Israelis.
We would not be facing such a huge humanitarian crisis if we had not started by stopping our aid to the Palestinian people. The Council of Ministers’ decision to cut aid and to endanger the Palestinian people was a serious mistake. There were other ways to apply pressure.
Since the suspension of that aid, has the Hamas Government made the slightest progress in terms of recognising the State of Israel? Has it finally decided to condemn the attacks? Not only has this policy of using the humanitarian crisis for the purposes of blackmail had no positive effect whatsoever, but it has actually led to suffering.
We are once again in a cycle of violence in which wrong is clearly being done by both sides; rockets fired into Israel, disproportionate reprisals by the Israeli army, the seizing of the soldier Shalit, who of course must be released, as everybody here has said.
Many players have continued to cooperate with Palestine. I am thinking in particular of the many European local groups who met in Brussels last week. Furthermore, as President Brok said, the Quartet must allow intervention on the ground.
Finally, allow me to express my great regret at the fact that the European Parliament's resolution voted on last month made no reference to the statement of the Palestinian prisoners, because I believe that that text is the most encouraging sign for the Palestinian authority led by Mahmoud Abbas, which we must support.
. Mr President, ladies and gentlemen, I can only share the profound concern which Members of Parliament have expressed on the worsening crisis in the Middle East. Moreover, as the Minister responsible for development cooperation, I think that the deteriorating humanitarian situation is especially serious, as I said in my opening speech, considering that the situation was not very good even before this latest phase of the crisis.
This conflict is a huge challenge for the European Union, and the Council is firmly committed to supporting every means to find a solution to it. At the same time we have to bear in mind that the parties involved hold the keys to solving the crisis. We can and we must work to find a solution as best we can, but it is crucially important that the parties involved have sufficient will and the desire to do so too.
The Council issued its latest statement on 30 June: it did not waste any time. As I see it, the position taken is a very balanced one, unlike what has been suggested in some of the speeches here. The Council wishes to stress that, to ease the crisis, both sides must take the necessary adequate action. We regard it as vital that the captured Israeli soldier is released, but also just as vital that Israel puts an end to this military operation and that both sides act in compliance with international law. It is crucial that the parties involved can return to the negotiating table and thereby find a solution to the crisis.
. Mr President, as I said at the beginning, I really sense and share your deep concern at the escalation of these events in the Gaza Strip. It is a vicious circle. I also understand the reactions in Israel to the kidnapping of Corporal Shalit. He must be released unharmed. It is true that the Syrian part of Hamas has a great responsibility here. The Qassam rocket attacks from northern Gaza into Israel must stop. However, the Israeli military incursion into the Gaza Strip and the destruction of the civilian infrastructure there punishes Palestinians collectively and puts civilian lives at risk.
That raises questions about respect for international law. Is it really in Israel’s long-term interest? Does it not threaten to reinforce this vicious circle of poverty and extremism? Electricity and water supplies must now be restored quickly and with Israeli assistance. The arrest of elected law-makers threatens the institutions of the Palestinian Authority that are needed for the creation of an independent, democratic and viable Palestinian State.
The European Union has expressed particular concerns about the detention of these elected members of the Palestinian Government and legislature and those detained must be accorded full legal rights. All sides must exercise restraint.
Last year I spoke of the need to hope for prospects in the peace process in the wake of Israel’s disengagement from Gaza and the G8 plan to revive the Palestinian economy. How different the situation looks today. Yet, I think it is possible to step back. Therefore we will remain committed to a negotiated two-state solution and we will not recognise any change to the pre-1967 borders other than those agreed by both sides. We welcome President Abbas’s efforts to create the widest possible Palestinian consensus in support of the objectives of the roadmap and we want to have continued support. We are ready to work with any Palestinian government that renounces violence, recognises Israel and respects previous agreements as set out by the Quartet.
We have to consider Mr Brok’s suggestion of going there as a Quartet and seeing what we can do. We have reiterated our commitment to a negotiated, comprehensive, just and lasting settlement in the Middle East. The common goal of the G8 remains the creation of a viable, democratic and sovereign Israel and Palestine living in peace and security. We want to achieve that and therefore we want to continue our efforts, even at the most difficult times.
The debate is closed.
– How much more must the Palestinian people suffer, how many more children must be killed before the international community finally wakes up and demands that Israel stop the abominable crimes which it is committing every day?
The cause of the tragedy is the Israeli occupation. We must not let the truth be distorted by putting responsibility for the unacceptable developments on the imprisonment of one Israeli soldier. This would be the equivalent of our accepting the occupation and the logic of mass punishment and the declaration that the life of Israelis is more important than the life of Palestinians.
We condemn the arrest of ministers of the legal and democratically elected Palestinian Government and our fellow parliamentarians. We demand their immediate and unconditional release.
Israel must stop the undeclared war and the blocking of humanitarian aid and must restore the infrastructure it has destroyed. We are also calling for the release of the solider, which will remove any pretext for continuing attacks.
The Quartet must immediately apply the temporary aid mechanism to the Palestinians.
The international community, the ΕU and the Quartet must insist on returning to the negotiating table and must demand respect for the roadmap by the Israeli Government and respect for all the agreements signed on the promotion and safeguarding of peace by both sides.
– Faced with the upsurge of Israel’s criminal onslaught against the Palestinian people and its institutions, the EU has once again held Israel and the Palestinians jointly responsible for the situation in a statement by the Council Presidency. This completely overlooks the brutal policy of Israel’s aggression and occupation of Palestine, where Israel systematically violates international law and the Palestinian people’s inalienable right to their own independent state.
The EU has not issued a single word in condemnation of the current Israeli military aggression, which judging by its extent appears to have been a long time in the pipeline, with Israel simply waiting for an excuse. This criminal military action forms part of a long-planned Israeli strategy to destroy the Palestinian Authority, its institutions and its structures, including those that meet the people’s most basic needs. Israel’s strategy is to annexe occupied territories – as evidenced by the building of the wall – and to undermine the conditions required for building a sovereign, independent and viable Palestinian state.
This is why solidarity is needed towards the PLO and the Palestinian people.
The situation in Palestine is critical. All humane individuals want to see the Israeli soldier who has been taken hostage released safe and well. However, his abduction should not be used by Israel as an excuse for extreme action in Gaza and the West Bank. I urge Israel to keep all its actions in line with international law. The humanitarian situation in the Palestinian territories must be addressed urgently. Electricity should immediately be restored to all homes, medical supplies provided and food shortages addressed. Both parties should be encouraged to take measures to build mutual confidence and reduce tension. A clear statement from both sides that a negotiated two-state solution is the only viable future for the region would go a long way to improving the present situation.
Good morning ladies and gentlemen. Are we all ready to vote? More or less …
We should also thank Germany for being a great host and providing a great team.
Mr President, on a point of order under Rules 149 to 164, I rise to ask why it is Parliament cannot be organised, via the Presidency or its administration, to have votes at the proper time, on time, when required. Votes should take precedence over everything else and should be at a fixed time, so that inconvenience is not caused to everyone by having votes at ridiculous times such as this.
Thank you, Sir Robert. I did check. This morning’s debate was slightly prolonged because of the Finnish Prime Minister’s speech, which lasted 45 minutes. You will recall that Finnish has too many vowels for any serious language. That is what prolonged it.
I should like to announce to colleagues that Terry Wynn will be retiring from the European Parliament this week. I am sure that we would all like to thank him for his distinguished work, especially as Chairman of the Committee on Budgets.
Mr President, for me as a newcomer from one of the new Member States, it was feasible to jump into the chair of the Committee on Budgets because I had an eminent predecessor. Chairing the Committee after Mr Wynn is like flying on autopilot. For me he is, and will remain, a great master of European finance. All the best to you, Terry.
The next item is the vote.
. Mr President, inaccuracies in the German translation of our compromise proposal on cabin crew have caused confusion among some of my fellow Members. These inaccuracies are found in Amendments 20, 22 and 24(1). The authoritative version is the English ‘where relevant’, which translates into German as ’ and not , which would be ‘if relevant’.
Mr President, I would confirm that linguistic difficulty. I would also like to say that 37 of us tabled Amendments 17 and 18 in plenary. Last night at the end of the debate an agreement was reached in relation to these amendments. I can tell the Members involved with these amendments that the Council and the Commission have agreed to include cabin crew in the air safety rules, as those Members wished. I can therefore say to the Members who have tabled these amendments together with me that, provided that the compromise amendments are adopted, our amendments will no longer be relevant and we will therefore be able to vote against.
I believe that this has been a fine collective success. I hope that my fellow Members have understood what I wanted to say.
. Mr President, on behalf of the Verts/ALE Group I should like to request a roll-call vote on this one.
Mr President, unless I am mistaken, according to Rule 153(3) of our Rules of Procedure, the share of the vote just now should have led to rejection. That is how it appears to me, though I could be wrong.
We are applying Rule 153(2) of the Rules of Procedure, which reads: ‘In the event of a tied vote on the agenda as a whole (Rule 132) or the Minutes as a whole (Rule 172), or on a text put to a split vote under Rule 157, the text shall be deemed adopted’.
Thank you for your remarks.
Mr President, I regret that the Commission did not take the floor. The decision we have just taken on nuclear exports is relevant to the forthcoming G8 Summit. Based on this morning’s debate, I expect the Commission to raise the issues of human rights and the environmental situation in the Urals in relation to the Mayak and Chelyabinsk reprocessing plants with President Putin on site.
The rapporteur could have indicated that he wanted the Commission to reply, but that was not the case. Therefore that was in order.
It gives me great pleasure to welcome Emma Bonino, the Italian Minister for European Policies and International Trade, to the House today.
. The purpose of this proposal is to strengthen the effectiveness of contacts between law-enforcement authorities and to maintain law and order in the different Member States in order to improve the planning of cross-border policing during certain international events.
The report proposes that, in the last quarter of the year, the Council Presidency draw up a list of the international events planned for the following year, along with the assistance that will be required.
The report also proposes that the Presidency produce a review of the assistance provided during the previous year, containing a list of the problems and difficulties experienced by the Member States and recommendations as to how such difficulties can be resolved.
I therefore support the Boepels report and the amendments that she has tabled. This is a justified, welcome report.
The necessary measures must be taken to ensure that security and law and order are maintained during international events attended by large numbers of people from more than one Member State, and that illegal acts may be prevented and combated.
We are issuing our opinion today on a proposal for a decision on strengthening cross-border police cooperation with regard to meetings attended by large numbers of people from more than one Member State, including large international sporting events (the football World Cup, the Olympics, cycling tours etc.), but also religious events, State visits or international political meetings or summits.
Experience has clearly shown that cooperation, confidence, proper communication between the police forces involved, the availability of reliable information and good preparation are essential factors in the success of such events, particularly from the point of view of prevention.
The text takes account of each of these elements and specifically lays down the following stages. Before events: annual planning of expected needs. During events: cross-border cooperation and assistance amongst national police forces. Finally, after events: an evaluation and, if necessary, proposals for adapting the European legislation (particularly the Schengen Agreement).
At the moment of the second semi-final of the World Cup, which has so far taken place without any major incident, we must support this text in the hope that that remains the case as often as possible.
. The proposal to draw up a list of international events taking place in the EU, attended by citizens from various Member States, requiring high levels of cooperation between the security services of the different Member States raises major concerns as to the real objective of this initiative and the use of this mechanism.
The recent attempts to prevent people from taking part in international events and demonstrations taking place for example alongside European summits, in protest at neoliberal and militarist policies or expressing solidarity with people fighting against imperialism, are very fresh in the mind. This ultimately demonstrates the potential meaning of the ‘provision of cross-border assistance’ between security services for ‘maintaining law and order’ and ‘combating criminal offences’.
This initiative forms part of the securitarianism that the EU is drifting towards, and follows the adoption of other measures which, on the pretext of the so-called ‘fight against terrorism’, undermine the citizens’ rights, freedoms and guarantees.
Our parliamentary group therefore voted against.
. I should like to congratulate Mrs Brepoels on her timely report on the initiative by the Kingdom of the Netherlands with a view to the adoption of a Council Decision on strengthening cross-border police cooperation with regard to meetings attended by large numbers of people from more than one Member State, at which policing is primarily aimed at maintaining law and order and security and preventing and combating criminal offences, which has my full backing. I especially welcome the idea of adding an unanticipated event attended by large numbers of people from more than one Member State to the list submitted to the Council Presidency during the previous year.
A consequence of the free movement of persons is that the EU must think about judicial cooperation in criminal matters, so that an area of freedom, security and justice can be created.
. Good preparation is of vital importance in preventing or containing disasters. It is for that reason that I support the report aimed at making cross-border assistance as effective as possible.
Combating crime and protecting law and order falls essentially within the competence of the Member States. This proposal is solely aimed at improving cooperation between the different Member States in this area by establishing a uniform, transparent and effective framework for the exchange of information. It is primarily aimed at maintaining law and order and security and preventing and combating criminal offences during international events attended by large numbers of people from more than one Member State.
Every year, before 31 January, the Council is to produce a review of international assistance provided during the previous calendar year. The review will comprise an overview of the international events that have taken place, an overview of the assistance provided and received and an overview of the main difficulties observed by the Member States and recommendations as to how such difficulties could be resolved. This will ensure that national police forces work in the most effective way possible.
There can be no doubt that the only effective way of combating organised crime and crime tourism is by strengthening cross-border police cooperation. In this connection, the Schengen Information System, or SIS, in particular, seems to have proved itself in everyday policing. Indeed, owing to its speed, many alerts are now being sent only via the SIS and no longer via Interpol.
On the other hand, we now have a juxtaposition of multiple forms of police cooperation: Schengen, Europol, Eurodac, CIS, many forms of bilateral cooperation and now the Prüm Convention, too. This gives rise to the question as to whether we may now be seeing some unnecessary overlaps here, and also whether we may be starting to lose sight of the overall picture. In any case, we must also ensure that sufficient attention is paid to the protection of personal data.
– New measures to strike at the grassroots struggle at national and European level are proposed in the report on the strengthening of cross-border police cooperation at international EU events.
It insultingly provides for a 'calendar of international events' to be held every year in order to programme and organise cooperation between the repressive mechanisms of the ΕU used to combat grassroots movements. Thus preventive repression is being promoted within the framework of the more general imperialist doctrine of preventive war at home and abroad, in the objective of 'protecting' summits and all kinds of international meetings of imperialist organisations from the enemy the people.
The people of Europe have first-hand knowledge of the murderous action of the EU's repressive mechanisms in Gothenburg, in Genoa and in other countries. Every day they have to deal with restrictions on their most fundamental rights and freedoms. The Greek Communist Party voted against the report. It will help to develop a movement of resistance from the working-class and grassroots movement at national and European level to defend grassroots freedoms.
Defiance, disobedience and the abolition in practice of the decisions of the ΕU and governments abolishing vested democratic rights are the right and obligation of the peoples.
. I will be voting for this report, but the whole fate of inland waterway vessels in the UK is currently under threat. The UK has a derogation from the Energy Products Directive which allows the country's recreational boat owners to fill up their vessels with red diesel, taxed at 6.44 pence per litre. This derogation is due to expire on 31 December 2006, and in a Communication from the Commission to the Council on 30 June 2006, the Commission indicated it did not believe an extension to this derogation to be justified.
The benefits of ending this derogation are unclear. As leisure boaters' red diesel usage makes up less than 0.05% of the country's diesel consumption, the environmental benefits are essentially negligible. There is no evidence to suggest that the UK derogation affects or skews the internal European market.
Loss of the derogation will put a hobby and an industry at great risk. A survey by the Royal Yachting Association reveals that 54% of boaters 'would or may' be forced to give up boating due to the sudden price rise. The knock-on effects could seriously damage the 30 000 people employed in the boat industry, the 70 000 people whose jobs are supported by marine tourism and the GBP 700 million spent by boaters every year.
The UK requires a final five-year extension to address these issues.
– Mr President, ladies and gentlemen, I wish to speak about the proposal for a regulation of the European Parliament and of the Council on the harmonisation of technical requirements and administrative procedures in the field of civil aviation. This regulation provides for a range of technical provisions that will have a far-reaching impact on safety, which in general terms is to be welcomed. Some regulations on emissions, flight time limitations and administration are inadequate, however, and should be viewed in the broader context. Any moves towards further taxation on fuel or services would limit free competition among new airlines and airports. It should be remembered that in addition to improving safety and the quality of services, we must also ensure that entrepreneurship is facilitated, that bureaucracy is stripped away and that the cost of air transport is cut. Mobility is one of the prerequisites of economic growth and the rising cost of air transport would put us at a competitive disadvantage in the global market.
. The majority in Parliament has rejected the amendments that we tabled, which were aimed at protecting workers’ rights and guaranteeing passenger safety. These amendments were as follows:
- No provision in the present regulation can be used or invoked, within the framework of relations between the Member States, to undermine the rights, and the salaries, working conditions, qualifications and training of the various strata of civil aviation personnel;
- a reduction in the flight duty period – a maximum of 160 hours in a period of 28 consecutive days, distributed as evenly as possible throughout this period and a maximum of 40 hours in a seven-day period, with two rest days – so that the flight and cabin crew are able to guarantee safety.
- certification of qualified cabin crew, with an appropriate, valid licence that is accepted by the relevant authority, which certifies that the person concerned has the appropriate qualifications and skills to carry out the duties allocated to them.
We deeply regret this.
. I vote in favour of compromise Amendment 1.
As Mr Stockmann has done such a splendid job as rapporteur, I shall be voting in favour of compromise Amendment 1.
I take this amendment to be, among other things, an indication of the very particular need on the part of all parties for safety in the air. The new rules on flying times and rest periods is a milestone in terms of air safety and guarantees a marked enhancement of the safety not only of passengers but also of the crew. It is not only the passengers, but also the whole crew, who stand to benefit from the establishment of uniform standards in all European countries, which will make it possible, even though the number of people who travel by air is constantly increasing, for the same safety standards to apply wherever they do so.
. I welcome this report, which has been on the table for six years. One of the main points to be considered is to ensure that pilot fatigue does not endanger flight safety. Given the increased frequency of flights and the huge number of passengers flying nowadays, harmonisation of safety standards at the highest, scientifically supported safety level is imperative, in order to create a level playing field within the enlarged EU. When dealing with this type of legislation, we have to be mindful of its impact upon pilot fatigue. On that basis, I support a medical and scientific evaluation of the impact of such a law two years after this legislation comes into force.
I believe that this report clearly stipulates that this regulation can in no way constitute a legal basis to watering down existing safety protection in Member States.
It is important, in view of safety, that the Commission carries out an assessment of the impact of the regulation on rosters and operating models and, in the event that they are adversely affected, the Commission should carry out an assessment and propose an adjustment of the provisions regarding flight and duty time limitations.
Even though the nuclear industry has spent five decades looking for solutions to radioactive waste, we are, in this respect, still at square one. Nuclear waste is transported the length and breadth of Europe in convoys that cost the taxpayer millions, entail a high risk of accidents, and are an ideal target for terrorist attacks.
Risk-free storage over a period of millennia is an impossibility and the idea of it takes the argument about clean and cheap electricity from nuclear power to absurd lengths. All we would be doing would be to burden future generations with the potential dangers from these ticking time-bombs. Our scientists have not, as yet, even succeeded in agreeing among themselves as to what geological conditions are best suited to disposal, and so, for example, we see the desperate attempts at preventing radionuclides from escaping from the former Asse II salt mine in Germany, which are costing over EUR 120 million.
Over the coming years, the taxpayer will be required to invest some EUR 500 billion in the decommissioning of currently operational reactors in Europe; even if the atomic energy industry were to be obliged to bear the costs of storage itself instead of being able to shuffle them off onto the public purse, electricity generated by nuclear power would still be at least 20% more expensive and hence unprofitable. It really is high time that the billions in subsidy that keep this nuclear extravaganza afloat were cut off.
. Firstly, I wish to express my support for the efforts of the Community to strengthen the supervision and control of shipments of radioactive waste within the EU.
Without a doubt, should it be our priority to ensure that our people are protected against the dangerous affects of nuclear waste.
However, I decided to abstain from the vote because the proposed Council directive does not take into account the dangerous effects of shipments and reprocessing of radioactive waste on nuclear-free Member States like Ireland.
The proposed directive focuses only on Member States who are active participants in the production of nuclear energy. The interests of passive bystanders like Ireland, a country which chose to remain nuclear-free and is not a transit state, are not covered by the proposal.
As a nuclear-free country, Ireland is affected by the waste coming from continental Europe to be reprocessed at Britain’s Sellafield plant. The waste is shipped through the Irish Sea, thus making it the most radioactive body of water in the world.
Ireland’s unique position is not included in the proposal for a directive on the supervision and control of shipments of radioactive waste.
. I welcome the fact that Parliament has voted to adopt two proposals in the report, the first aimed at promoting a socially inclusive, knowledge-based society by supporting free, open-source software, and the second highlighting the fact that improved research and innovation policies must contribute to new employment opportunities through sustainable development. I wish to point out that these were proposals that were put forward by our group and to which we put our name during the debate in the relevant committee. We also welcome the focus on lifelong learning and the role of universities in creating and disseminating knowledge, and the attention paid to SMEs.
There are some less welcome points, however, such as intellectual property issues, the report's promotion of entrepreneurship from the early stages of education and the fact that the whole position is broadly based on competitiveness. Hence our abstention.
. The March 2000 Lisbon European Council set the objective of the EU becoming the most competitive and dynamic knowledge-based economy by 2010. In 2006, it is a long way from achieving this objective.
I agree with the rapporteur’s proposal for Europe to enhance its performance via the creation, sharing and financing of knowledge.
I should like to highlight the current lack of investment in R[amp]D, the lack of promotion of entrepreneurship with the emphasis on innovation and the lack of political and financial support for lifelong learning and ICT training.
Secondly, Europe is not sharing its knowledge. Major obstacles continue to prevent agents in the sector from working together both within and outside national borders.
Lastly, Europe is not financing knowledge. In this context, Community policy should strengthen programmes such as the CIP (Competitiveness and Innovation Programme) and JEREMIE (Joint European Resources for Micro- to Medium-sized Enterprises) financial instruments.
. The Lisbon Agenda 2000 resolved to make Europe the world’s most competitive and dynamic knowledge-based economy within ten years. However, the EU still continues to lag behind the US and Japan. I welcome this report, which attempts to improve the EU’s performance in three main areas.
Firstly, through financing and encouraging the creation of new knowledge: this will be facilitated through promoting the spirit of entrepreneurship, providing lifelong learning and ICT training and improving the image of scientific research as a rewarding career path.
Secondly, Europe is failing to share its knowledge. Human resources must be used in an efficient way and improving partnerships must remain at the forefront of European R[amp]D policy-making. Resources must now be focused upon ensuring that the brightest minds are provided with adequate cross-border capital and human resources. Furthermore, organisations who continue to treat women as inferior workers should be named and shamed.
Thirdly, Europe is failing to finance knowledge. It is essential that a large proportion of EU budget resources for financial instruments are aimed at enhancing SME finance and tackling market failures.
Europe must now recognise its faults so that it can fulfil the aims of the Lisbon Agenda.
. Although this is an own-initiative report without legislative impact, the points and concerns that it raises are worthy of my support. The idea that research and innovation should play a central role in the new economic model currently lacking in Europe strikes me as crucial. One must admit, however, that there is a huge gap between the Lisbon goals and reality.
Europe has failed to respond adequately to the evidence that technology and investment in material and human resources in the area of research and innovation are vital components in development and growth, particularly given the current state of affairs in the world economy. This point, which is expressed in the resolution before us, along with a number of other proposals – for example on redefining research and innovation strategies – justifies my vote in favour. Words must now be transformed into action. There will not be a Europe of results without a Europe of investment.
. I voted in favour because I feel that the innovation and research sectors are vital components in creating more and better jobs in the EU.
The SMEs play a key role in this context in that they act as a conduit between the universities and the business sector.
The main factors standing in the way of meeting the goals set by the Lisbon Strategy are well known: poor performance by the Member States, fragmentation of the labour markets, inefficient, inadequate use of human resources and reduced mobility of Europe’s workforce.
Accordingly, I regret the fact that the Member States are not lending the necessary political and financial support to the creation of a flexible workforce capable of adapting to the new realities of the labour markets, and that they do not accord their researchers the prestige they deserve.
I am therefore in favour of putting an end to administrative and legal barriers in the way of greater mobility for researchers, and of creating better working conditions, that is to say, an attractive, prestigious ‘single market’ for researchers in order to stem the European brain drain.
I am also in favour of promoting entrepreneurship from the early stages of education, strengthening lifelong learning and actively encouraging the training of workers and the unemployed in new technologies.
. This report contains a number of contradictions.
On the one hand, it gives prominence to negative aspects, including the emphasis on issues of competitiveness and competition, and on measures aimed at industrial restructuring and modernisation, in the face of ‘fierce international competition’, the impact of which we know is terrible.
It also, on the other hand, contains proposals that we tabled in the Committee on Employment and Social Affairs, including the proposal to call on the Commission to refuse Community aid to companies which, after receiving such support in a Member State, transfer their manufacturing operations to another country without completely fulfilling the agreements entered into with the Member State concerned.
I should also like to highlight the inclusion of the proposal to accord the same weight to the working environment and the health and safety of workers as to ensuring the creation of more and better jobs, and the call for the rights of workers to be protected when manufacturing companies are restructured and hence for the availability of information to be fully guaranteed, for workers’ representative bodies.
Hence our decision to abstain.
. I voted in favour of this report because I agree that a dynamic and highly competitive industrial sector is a vital prerequisite to improving social standards.
The Commission’s communication gives a detailed overview of the 27 manufacturing sectors and, with sensitivity, combines a range of sectoral actions with cross-sectoral policy initiatives.
Like the rapporteur, I am in favour of developing a coherent, European-level industrial policy that will enable us to meet the challenges of globalisation head on. Although the EU is an economy essentially based on the services sector, it remains an industrial power on the world stage.
It therefore makes perfect sense to develop European-level industrial competitiveness strategies, and to promote European entrepreneurship and corporate social responsibility.
I am convinced that the future of European manufacturing lies in increasing the added value and the quality of products, and in a qualified, flexible workforce.
I also welcome this report as it highlights the importance of increasing the regional concentration of manufacturing. I support close collaboration between regional and national authorities and the economic and social players to draw up local strategy plans targeted at making the best possible use of the primary wealth producing sector and any comparative benefits offered by each region.
Mr President, this is not a point of order, I just wanted to thank our colleagues who signed Written Declaration No 21. My thanks also go to my colleague Mr Braghetto for his solidarity. We tabled the declaration together.
The European Parliament has today once again proved its sensitivity to cultural matters, because the cultural and religious heritage of Cyprus is not strictly speaking a Cypriot matter – it is a European matter. The European Union embraces all the cultures of all the Member States of the Union.
The next item is the interim report (A6-0213/2006) by Mr Fava, on behalf of the Temporary Committee, on the alleged use of European countries by the CIA for the transport and illegal detention of prisoners [2006/2027(INI)].
. – Mr President, ladies and gentlemen, this Parliament constantly has to tackle a high-minded and difficult task: making its personal contribution to combating terror. As you know, on Saturday, alongside our British friends, we will be commemorating the fifty people who died in last year’s bomb attacks in London.
We have another equally difficult task: investigating the truth, including the truth about the abuses committed over the past few years in the name of the fight against terrorism. This is the raison d’être of our committee: the truth about the rights denied those accused of being our enemies, but who, as human beings who stand accused, are entitled to representation by a lawyer, to a trial, a judge and dignified and humane treatment.
Mr President, where there are no rights there are no laws – merely the exercise of force and arbitrary acts. When we talk of extraordinary rendition, which is the theme on which our committee has focused, we are talking about an arbitrary act that certain countries want and others accept in the name of the fight against terrorism.
Extraordinary rendition refers to the extraordinary transport of terrorist suspects captured by the CIA and sent to complaisant countries that are willing to interrogate them using any methods at their disposal and to hold them without trial.
In recent years, Mr President, rendition has been a fact and not an opinion or a conjecture. It is a fact that has even been admitted by the US State Department, a practice that has been used and abused, even to the detriment of European citizens.
We are reserving the work conclusions reached in the past few months, and those that we hope to reach over the next few months, for the concluding report; but it is now our duty to inform you of a vast and general range of offences, involving various European countries and different levels of responsibility: some have been complicit, some have covered up the illegal operations and some have simply looked the other way.
A few hours ago, news arrived from Italy that the Milan investigating judge has signed a protective custody warrant against the deputy director of the Sismi, the Italian military security service, for acting as an accomplice in the abduction of Abu Omar, the Milan imam who was kidnapped, in whose case another twenty-two preventative custody warrants have been issued against CIA agents. And here I must impress upon you the seriousness of the fact that the director of the Sismi, General Pollari, appeared before our committee to assert that his agency had never received any information regarding this abduction. Let us note the fact that the deputy director was arrested because he was considered to be responsible for this abduction.
Mr President, we are not a court of justice; because of this event, however, we have an additional responsibility at the political and institutional levels, as do governments and Member States, to which we appeal because the burden of proof – precisely because we are not a court of justice – is a burden that must be shared with the governments, whose full collaboration and commitment to absolute truth we will need in the months to come.
Mr President, ladies and gentlemen, we would like to make every effort to discover the plain truth on the facts and responsibilities, to ensure above all that these events and abuses are never repeated on European territory or to the detriment of European citizens, and I believe that this is the ultimate aim of our committee.
Thanks to the work of our assistants – the committee staff, whom I would like to thank – we have reconstructed in detail a complex system of aircraft and fictitious companies used by the CIA for its assignments in recent years; we have minutely reconstructed the routes of over one thousand flights, which we have made available to our fellow Members of Parliament. We know that many of these flights were routine flights used to transport equipment or officials, but not all of them were: Abu Omar, Maher Arar, Khaled el-Masri, Mohamed Algiza and many others were roughly loaded onto and transported in these aircraft to their prisons.
These flights have landed in our airports, used our skies and taken advantage of our silence with impunity and in only one case out of 1 084 flights has a police officer claimed to be able to identify crews and passengers.
Mr President, we have provided the victims of scandalous errors of justice with a voice and the right to speak, as we have those who have enabled this committee to do its work. We now have a difficult task before us, for which we ask Parliament to authorise us to continue our work until the end of our mandate, in the knowledge that the truth that we will have obtained and consolidated by the end of it will constitute a body of work to be placed at the disposal of all European countries and, of course, of this Parliament.
. Mr President, ladies and gentlemen, as the Council has been asked for an opinion on this matter, I am happy to take part in this debate on its behalf.
Right at the start, I would like to say that the subject of this interim report is an extremely important one, and I consider that the initiative taken regarding this issue by the European Parliament and the Council of Europe and its Parliamentary Assembly is very important and significant.
The issue is the implementation of fundamental rights in Europe and action against terrorism. These must not be allowed to come into conflict with one another. All action taken against terrorism must be in compliance with obligations under international law, and no compromises on these, where it concerns human rights, refugee or humanitarian issues, can be accepted in the name of action against terrorism.
With reference to the interim report under discussion, I would nevertheless like to emphasise that the Treaties do not bestow competence on the European Union in such matters as these, and national intelligence is not within the scope of application of the Treaty, because the Member States have unanimously decided to reserve the task of monitoring the work of national intelligence services for themselves.
This obviously does not mean that the Council has adopted a passive stance regarding the matters raised in the report. Since last November it has been suspected publicly that the US Central Intelligence Agency was using flights to transport prisoners and illegal detention facilities in Europe. On 21 November the European Union Foreign Affairs Ministers discussed this information at a session of the General Affairs and External Affairs Council. As a result of this discussion, on 29 November 2005, the Foreign Affairs Minister for the country to hold the Presidency at the time, Jack Straw, wrote to US Secretary of State Condoleezza Rice on the European Union’s behalf, trying to discover the US Government’s views regarding these allegations. On 5 December the US Secretary of State made a detailed statement on the matter, prior to her European visit, according to which the United States considered that international agreements were binding on its own actions and that the United States respected other countries’ sovereignty and that it did not transport detained persons to countries where they would be tortured, under interrogation or otherwise. The European Union Foreign Affairs Ministers and Secretary of State Rice discussed the matter again later on during the latter’s visit to Brussels.
Since early this year there has been intensive dialogue with the United States at various levels and in different assemblies regarding these matters. Human rights have been discussed on many an occasion with the United States. There have also been discussions on the need for compliance with international law in the fight against terrorism. This was most recently on the agenda at the US-EU Summit in Vienna on 21 June.
The European Union has repeatedly asked the US Government to allow United Nations human rights reporters full access to Guantanamo Bay. EU Foreign Affairs Ministers have stated that the European Union is still seriously concerned about Guantanamo Bay, and the topic has been discussed with the United States on more than one occasion. It is the opinion of the EU that the US Government should take steps to close Guantanamo down as soon as possible. Accordingly, the Union welcomed the remark made by President Bush at the Vienna Summit that he was willing to close down the Guantanamo Bay detention centre.
As the country to hold the Presidency of the Council, Finland will naturally continue to keep alive the debate on human rights in dialogue with the United States. That will be very important during our Presidency.
. Mr President, ladies and gentlemen, on the eve of the anniversary of the terrorist attacks in London, the fight against terror must certainly remain the main objective of European security strategy and this is a good opportunity to remember it, together with the declaration, which should be loud and clear, that respect for the fundamental human rights of every human being is the other factor that should be included in European security strategy.
It is obvious that, when we erode guarantees of freedom and people’s fundamental rights, we involuntarily risk providing a propaganda target for the very terrorists that we are combating. The search for truth is therefore necessary, and, I have to say, it involves a historical truth, a legal truth and a search for liability, and naturally the Commission has made and will continue to make a heartfelt contribution to it.
From the very beginning, the European Commission has made its contribution with conviction, a fact that I believe the committee chairman, Mr Coelho, can corroborate. It assisted and vigorously supported the request from the temporary committee to obtain the Eurocontrol data, which, as emerges from the report, have provided some of the most important evidence for identifying certain facts.
I also strongly supported requests from the temporary Parliamentary committee for access to European Agency satellite photos. Together with colleagues from the Council, we worked to ensure that the request was dealt with rapidly and I think that this was a useful contribution to the first phase of the temporary committee’s work.
Furthermore, I have tried three times to impress on the Ministers of Home Affairs in the Member States the importance of collaborating with the European Parliament temporary committee and with the Council of Europe, in other words of ensuring that enquiries and national checks make progress in countries where this has not yet happened. I can tell you in advance that at the next Council of Ministers on 24 July, the first to be held under the Finnish Presidency, I will repeat my invitation to the Ministers of Home Affairs in the 25 Member States to continue to collaborate with the temporary Parliamentary committee.
I acknowledge and agree that the European Parliament temporary committee does not claim to be a sort of ‘European super-court’ and this is a very important factor in identifying institutional responsibilities. However, I maintain that the items indicated in the report are useful tools that must be assessed in detail. Some elements have already been assessed because they were already available to the many national judicial authorities involved in enquiries, some of them highly detailed, that started a long time ago.
I think that now, in the light of the data contained in this report, national authorities can and must proceed to such checks with greater conviction, including in cases in which they have not yet been carried out; that they must do so with full guarantees of due process, which are in fact the guarantees of the rule of law, full rights for victims, to whom you too have listened to some extent, and for those accused, and to provide proof of the events, until a judgment determines when and if there is liability for specific events.
This is the result that, I am sure, we all hope for: to find out at last the full and satisfactory truth on these charges. I think that it is important that we await the decisions to be taken by judges in the Member States with confidence.
I would like to express a final thought on future prospects, which seem to me to be just as interesting. I want to reflect on the reform of the so-called secret services, a reform that comes under national competences, but which I think could benefit from broader debate. We could, for example, reflect on whether the rules of transparency, in terms of relations with Parliament’s bodies, can be improved at national level; whether the coordination of the activity of the services in each Member State should, as I believe it should, provide for more direct responsibility on the part of the heads of government of the respective countries; whether there should be some sort of national parliamentary control over the financial resources of the secret services – since everyone knows that where there is control of financial resources, one can have a significant effect on operating activity.
Finally I quote the reference in the report to the need to define new rules on non-commercial aviation, including by civil aircraft, with a definition of ‘State aircraft’ or ‘used for State business’. I can tell you now that, in this respect, the Commission is ready to discuss this with the temporary committee in the next work period, since finding a European definition, for example for ‘State aircraft’, could be a step forward in this area, which, as you know, is currently insufficiently covered by national legislation.
I therefore confirm my commitment to collaborating with the chairman and the members of the temporary committee. Thank you.
. – Mr President, ladies and gentlemen, I had hoped that Mr Fava would not mention today’s news from Italy, but, seeing that he has, in my capacity as an Italian Member of this Parliament, and not as the coordinator of the Group of the European People’s Party (Christian Democrats) and European Democrats, I would like to say that today Osama Bin Laden must be laughing his head off because, in my country, instead of arresting terrorists, they concentrate on arresting their captors.
As regards the report, I believe, Mr President, that it is not sufficient for the rapporteur to say that he can accept some of our amendments. It is a highly tendentious report, which takes into consideration only those points of view critical of the United States. Two examples: until now they have refused to insert two statements by Mr Solana and Mr de Vries because they both said things that were not to the liking of the committee and that were not satisfactory to the Left; they declared that they had no knowledge of any breach of the law by European Member States in their cooperation with the CIA. Now, as a great concession, it appears that they are ready to accept it.
However, they refuse to accept another statement because it goes against the so-called truth that the committee is trying to impose on us; that is the statement made by an expert from Human Rights Watch which as we know, is definitely not an organisation that is in favour of the Bush Administration to our committee: ‘we have our suspicions, but no proof.’ We all know that the Americans have made mistakes, for which they must be criticised or even condemned, but they have made mistakes because they are doing something.
I would have been pleased to see in this report recognition of the fact that, if today we are meeting to discuss the CIA problem, it is thanks to the US press, the US Congress and the US people and not thanks to the report writers. There is no trace of this in the report.
For all these reasons, we remain extremely critical, not to mention disappointed, in this report.
. – Mr President, ladies and gentlemen, I would like to start with the warmest congratulations to our rapporteur Mr Fava on his excellent interim report, and the reason why I call it that is that we are less than halfway through our work.
Let me emphasise and clarify at this point that nobody in our group is against the idea that we should join together in fighting international terrorism. Quite the contrary: but we do take the view that we can no longer do this using the same weapons as the terrorists, but only by lawful means and in accordance with the ethical and moral principles on which our community of values, the European Union, is founded, on which we insist wherever we go in the world and in which we can also take pride.
It is surely not acceptable that people should be abducted from EU territory or from states that are desirous of joining our Community, flown halfway round the globe and tortured in prisons in such places as Kabul, which has been shown to be what happened to Khaled El-Masri, himself a German citizen. The fact is that this is where the end does not justify the means, and that is what must come between us and the approach adopted by the Bush administration and the CIA. When we express criticism of such goings-on, that has nothing – nothing whatever – to do with anti-Americanism; on the contrary, it is our duty to do so.
We also find ourselves facing the question that the governments in the EU must answer, namely that as to precisely what a secret service – which is what the CIA is, albeit one from a friendly state – is permitted to do on our soil, and in what manner it may act. After all, this is not something to which the country of origin principle can apply. The Member States of the EU, and also the countries that seek to become such must also make it clear that action may be taken against a person suspected of terrorism only by way of proceedings in accordance with the rule of law. How else, then, do the EU Member States think they can cooperate with such institutions as the European Parliament and the Council of Europe?
This is a question that the government of FYROM in Skopje has to face up to as well, for we really do not take kindly to being lied to. I am glad, though, that the German foreign minister Mr Steinmeier has not hesitated to confirm that he will be coming to meet our committee; I have to say that we also expect other prominent figures to do likewise.
It is not our function to carry out investigations with the exact attention to detail of a state prosecutor and eventually produce a statement of facts and a charge sheet; what we must do is to make it clear to the citizens of the European Union, once our work is done, what, to our knowledge, has taken place and what political conclusions should be drawn from it in order that we may continue to hold fast to our values and principles, and to demonstrate the European Union’s readiness to defend and guarantee freedom, security and democracy.
It appears, though, that there are some in the House who have not yet even begun to grasp what that might mean.
. Mr President, I would also like to thank the rapporteur, Mr Fava, for his excellent work and his cooperation with us. I would also like to thank Mr Coelho for his assiduous and steady chairmanship.
The area of justice and human rights in the EU is not working effectively. On the one hand, some Member States have not implemented EU anti-terrorism laws passed five years ago, so we are not equipped throughout the EU to investigate and prosecute terrorist offences. In some Member States there is not even a definition of terrorism, so terrorists can escape conviction and imprisonment. Mr Fava recalled the London bombings, which we will sadly remember on Friday; we also remember the Madrid bombings. If the same thing happened in some of our national capitals, there would be no prospect of terrorists being convicted.
I hope Mr Gawronski and his friends are knocking on the doors of those national capitals which have not implemented the framework decision on terrorism.
At the same time it is apparent on the basis of credible indications that gross human rights abuses have taken place in the name of fighting terrorism – the so-called war on terror. The EU has allowed a situation to develop where we cannot prosecute terrorists, but we can persecute terrorist suspects and deprive them of their rights.
What credibility does this give the EU at home or abroad, either for effectively combating terrorism or for upholding human rights? Let us be clear: what we are saying in this report is that we have heard testimony and seen corroborating facts, such as flight logs, which attest to extraordinary renditions having taken place in Europe, and it is highly implausible that governments or their agencies had no idea what was going on. We have not implied we are a court or we have the powers of an investigating police officer or prosecutor, but we have done enough in cooperation and in complementarity with Dick Marty in the Council of Europe, with national MPs and judicial inquiries, to shift the burden of proof.
Once allegations are no longer speculative but are shown to be credible, as is the case, then under European and international human rights instruments Member States have a positive obligation to investigate and to punish anyone responsible for human rights abuses.
I hope that in private the Presidency is saying something different to its 24 EU government colleagues than it is saying here. I hope it is saying this conspiracy of silence must stop. To say, as the Minister did, that the Treaties do not give the EU any powers is untrue. If that is the case, then why did governments unanimously insert the human rights clause into the EU Treaty and a clause, Article 7, which provides for sanctions for breach?
It is true that we lack the monitoring mechanisms to connect the obligation to the powers and that needs to be filled in. It is pathetic that Javier Solana and Gijs de Vries are obliged to come to us and say, ‘we do not believe there have been any violations, but we do not have the competence to ask Member States the relevant questions’.
I am quite happy to accept Mr Gawronski’s amendment in this connection, since it shows up the ludicrous nature of the gap in competence. I am not reproaching them, but I am accusing the Council and Member States of being guilty of creating a lot of hot air and rhetoric about the EU as a beacon of human rights without delivering the results. If you want our citizens to relate to the EU, I give you a cause worth championing.
. – Mr President, Madam President-in-Office of the Council, Mr Vice-President of the Commission, ladies and gentlemen, I would like to begin with warm thanks for the outstanding work done by our rapporteur Mr Fava and also for that done by Mr Coelho, the Chairman of our Committee, although I would also, while I am on the subject, like to include in that expression of thanks Senator Dick Marty and Mr Terry Davis for the excellent cooperation with the Council of Europe and its Committee on Legal Affairs and Human Rights. I believe that this cooperation between the Council of Europe and the European Parliament points the way for future cooperation in the defence of human rights.
Let me begin with a general observation. There are legal ways of handing prisoners over to foreign authorities. The transfers that this committee has had to consider amount to something more than the transport of a suspect from one location to another, for the practice that we have had to consider, far from being provided for in relevant legislation, actually circumvents the principles we sum up under the heading of the rule of law, namely the right to appropriate legal representation and to proper legal proceedings in court, and it is no more consistent with the stipulation that nobody may be extradited or taken to a state in which he would be exposed to the risk of being tortured or subjected to any other inhumane treatment.
Most of the victims of these transfers were illegally arrested from the very outset, some of them having been abducted, and all of them were taken from one country to another in an unlawful manner. Many of them have since disappeared. Those victims who testified to our committee spoke of torture and other inhumane treatment.
In the final analysis, it can be said that this practice was intended to ‘outsource’ torture and make it more difficult to establish where the responsibility for the violation of human rights lay. There are many who say that it cannot be determined with any precision how many people in total were arrested, abducted and taken to other countries, and they may be right, but, by the very same token, it is also true that we can regard enough instances in which human rights were violated as proven, and about these the report has things to say in very blunt terms.
The Chicago Convention allows private flights throughout European airspace without the need for further permission; the CIA exploited this by deliberately declaring its flights to be private, while many states – among them Member States of the European Union – acted on the basis of the Chicago Convention in letting the CIA do whatever they wanted. In so doing, these states disregarded other provisions of this Convention that gave them the right to search aircraft where there were reasonable grounds for suspicion that the plane was being used for illegal purposes.
The Member States of the European Union are bound by various international treaties, in particular – as made quite plain in Article 6 – by the European Convention on Human Rights. The European Court of Human Rights has repeatedly emphasised that every state is under a positive obligation to intervene, investigate, and take legal action against the persons responsible, whenever people need to be protected from torture and other forms of inhumane treatment. It is perfectly clear that there were many Member States of the European Union in which this was not done. Italy has recently done what the law requires of it, and for that it deserves gratitude and respect, but I also – and I believe that I am speaking for the majority in this House when I say this – expect other countries to follow its example.
. – Mr President, ladies and gentlemen, I too would like to thank my colleagues, Mr Fava and Mr Coelho, for the work carried out in this committee and for the fact that this work has shown us that extraordinary rendition is part of a mistaken strategy employed in the name of the fight against terrorism.
It is a mistaken strategy because it is based on the theory of pre-emptive war and on the erosion of the rule of law. Rather than weakening terrorism, this strategy has fed and radicalised it, thereby contributing to the achievement of the very objectives set by the terrorists.
Just a few days ago, following its Guantánamo judgment, the Supreme Court of the United States told us that, between 2001 and 2003, more than half of the prisoners in Guantánamo were taken there from Afghanistan, which means that Europe was the place of transit for over two hundred prisoners, European airports were used for stopovers, and US and NATO bases in Europe were used as outposts. Our committee has also ascertained that there is no doubt that there have been abductions, including the obvious case of Abu Omar.
We have investigated the facts in great detail and have ascertained that, as John Bellinger and Condoleezza Rice have said, US intelligence activity has been carried out with the involvement of national governments. John Bellinger and Condoleezza Rice have explicitly stated that there has been no breach of national sovereignty. This should also be mentioned, Mr Gawronski, not just extracts from Mr Sifton’s speeches.
I think it has emerged beyond a shadow of a doubt that European governments have aided and abetted the actions of US Intelligence on European territory. An Italian policeman has confessed and today the deputy head of the Sismi, the Italian intelligence service, has been arrested. I think that we need further clarification.
The head of the Italian intelligence service, Dr Pollari, either lied to our committee or did not know about the activities of his deputy; each possibility is equally serious. The same applies to Commissioner Frattini, who should clarify this point. At the time of the events, Commissioner Frattini was Minister for Foreign Affairs, so either he did not know, as he told the committee, or he was unaware of the agreements ...
. Mr President, I urge greater moderation in the tone of this report. It makes too much use of the language of certainty and fact in places where suspicion and doubt would be more appropriate. According to the previous report of the Council of Europe, we are dealing with a dozen such cases of rendition, affecting some 17 people. Not all of these cases are blatantly breaches of international law. Mr Arar, for example, was handed over by order of an immigration court, so he hardly qualifies for inclusion in the group of extraordinary renditions.
Until we know the exact extent of the phenomenon, we have no authority to make the assertion contained in paragraph 6 of the report, which states that serious and inadmissible violations of fundamental rights have taken place on several occasions. The US Government interprets the Convention against Torture differently, which is its right. The committee on this convention has not questioned this interpretation, which is backed by many years of practice, a Senate decision and Supreme Court judgments.
I would like to see the report give space to a broader description of the context of the matter in order to avoid caricaturisation along the lines of ‘European Union good, America bad’. We should underline the key role of the fight against terrorism in world security, and the positive results of collaboration between European and US security services. In confronting terrorism, Europe and America are sometimes forced to step into a legal void.
Europe wants to treat terrorists like criminals who should be given defence lawyers and all the rights of due process. The American practice is closer to the traditions of military rule, which in my view is more suited to these circumstances, but which leads to legal acrobatics. If we want to avoid such disputes and conflicts between Europe and the US, we have to add new regulations to international law. Without the amendments proposed by Mr Gawronski and myself, the report is not worthy of support in tomorrow’s vote.
. Mr President, the Temporary Committee on the alleged use of European countries by the CIA for the transportation and illegal detention of prisoners appointed for four months by the European Parliament has failed to fulfil its brief. In all its work to date it has not succeeded in acquiring a single item, and I stress, a single item, of previously unknown information. As a result the committee’s report presented here today is nothing but another piece of uncorroborated media information.
There is nothing to indicate that extending the committee’s mandate will bring any concrete facts to light. It does not have the tools for activities of this type. Why should we carry on wasting taxpayers’ money to prolong its existence? Why support a committee that is toothless? There are no rational grounds for doing so. Any extension of the committee’s mandate would be for political and propaganda purposes. Its activities are in any case already being used by the socialists and liberals for their own ends. They will use any pretext to attack the United States and its European allies. In this way they seriously undermine the only common front that has been created in the fight against the exceptionally grave threat of terrorism.
This should not really come as any surprise to us. Historically, ever since the turn of the last century, the socialists themselves resorted to acts that today would be regarded as terrorist acts. Sympathy for such political methods persists, even in this House. It is no coincidence that the lines of division on this report are based not on its merits, or even on nationality, but on ideology. It is fundamentally a division between socialists and conservatives.
In deciding to terminate the work of the Temporary Committee we will be doing a great service to the societies of our countries, and that is what I appeal for.
Mr President, our interim committee has failed to pin anything on the CIA in terms of its involvement in torture or associated illegal activities here in Europe. Suspicions, indications or even insinuations are all we had to go on. Some Left-wing Members of this House wanted to take advantage of the activities of the interim committee to indulge in cheap anti-Americanism, of which this biased report is a manifestation.
Moreover, the way in which the committee has worked to date has raised a few questions. Witnesses were sometimes accompanied by lawyers who ensured that difficult questions remained unanswered. On more than one occasion, the vagueness of those involved meant that we were unable to gain a clear picture of the facts with which they were charged, or of their political background for that matter. Other people who appeared before the committee, including High Representative Javier Solana, were so predictably noncommittal that their input was a waste of time for everyone.
If the inquiry is to continue, it would be preferable if it were to be conducted by the national bodies that competent in this area.
– Madam President-in-Office of the Council, Mr Frattini, ladies and gentlemen, I should like to begin by thanking Mr Frattini for his excellent work with our committee, and I hope the Council will follow his example in the second period of our work.
I should first like to echo the words of Mr Kreissl-Dörfler, and say that this is an interim report. This document could not be accused of not containing the kind of conclusions found in a final report. I should also like to thank all the members of the committee that I chair and in particular the rapporteur Mr Fava for his high-quality, dedicated work in committee. I also wish to thank all of those who helped us. Thirdly, I wish to point out that in the hearings, there were 70 testimonies made, 50 hours of statements given, two foreign missions undertaken – one to the United States and one to the Former Yugoslav Republic of Macedonia – and thousands of documents analysed.
As things stand, I feel that quite apart from the fact that the committee has justified its existence, illegal acts have taken place in Europe that need to be assessed in terms of their scale and the extent to which the Member States were involved. Furthermore, control of air space and airport facilities needs to be stepped up, the democratic control of the activities of the secret services should be strengthened, as Mr Frattini said, and the activities of foreign secret services on European soil needs to be more closely monitored.
In adopting this report, we are asking the Board to put in place the conditions to discover the truth about what happened, and with the key amendments tabled by the Group of the European People’s Party (Christian Democrats) and European Democrats we are contributing towards a balanced, accurate and fair report. After all, we do not want this thorough, dedicated work to be mistaken for some kind of political propaganda.
Mr President, 11 September this year will mark the fifth anniversary of the terrorist attack against America. A legitimate fight against terrorism goes hand-in-hand with reflection on the means used to conduct this fight, on the state of democracy, the rule of law and on civil liberties in situations where special services are given special authority and where general surveillance is carried out.
A new kind of community is arising on both sides of the Atlantic – a community of lawyers, journalists and politicians from different sides of the political scene, activists from humanitarian organisations and citizens who are against the recent infringements of human rights and political and civic freedoms by some European governments and the US Government. Last week the Supreme Court in the USA pronounced the special military tribunals appointed by President Bush in November 2001 by way of a decree, bypassing Congress, as illegal and contrary to the Geneva Conventions and the American system of military courts. The ruling of the Supreme Court is proof that we are not condemned to a tragic choice between security and freedom.
The Temporary Committee appointed by Parliament on 18 January this year has completed the first stage of its work. The interim report concludes that illegal practices affecting citizens and residents of Europe were carried out in Europe. I would like to underline that the committee’s report is by no means anti-American or ideological, and it is not aimed against any country or government. The report was based primarily on around 50 hours of hearings involving lawyers, journalists, representatives of non-governmental organisations, alleged victims of special rendition proceedings, representatives of the governments of the Member States and representatives of the European institutions.
I would also like to stress that in its interim report the committee does not once mention the name ‘Poland’, unlike Dick Marty’s report before the Council of Europe in June this year. However, our report does assert the need to ascertain whether there is proof that secret prisons are operating in some European countries, as some journalists and bona-fide non-governmental organisations claimed in the course of the investigations. What is particularly worrying is, as Senator Marty’s report points out, Warsaw’s unwillingness to cooperate seriously with the European institutions.
The Temporary Committee should now proceed with the rest of its 12-month mandate, during which it should make official visits to various countries, including Poland.
Mr President, I would like first of all to congratulate the rapporteur, Mr Claudio Fava, and the team from the secretariat that has supported him in his wonderful work. Despite what may be gleaned from the brief speech by the representative of the Council, we do not look to Washington. We look to the European capitals. We look to the Council, in Brussels, waiting for it to commit itself to the truth which has not yet come, to explain to us the why and the how of what we now know.
Because, just like archaeologists who gradually go on digging up small items through small excavations and then put all of that information together to produce a map of a city that had been hidden and the precise whereabouts of which nobody knew, the Commission, with the invaluable support of other people, of NGOs, in cooperation with the Council of Europe etc., has managed to draw up that map, to uncover and bring to light that hidden city, which is a plan designed for the systematic violation of the fundamental rights of the citizens on the theoretical premise of protecting our fundamental rights; we should protect our rights and our security by violating the rights of others. That is the approach our work has been taking.
That is something that could not have happened without the active support or deliberate passivity of the Member States of the European Union. That is our conclusion. That is our moral conviction, and no one will be able to take it away from us, with or without votes.
We are dealing with a great jigsaw puzzle in which it is not sufficient for any State to say that no crime has taken place on their territory, if it turns out, for example, that the role played by that State in this overall plan was to give logistical support to the aircraft so that the people taking part in this great drama could rest beforehand or afterwards.
We are therefore still awaiting coherent explanations from the Council and the Member States so that we may know the truth and guarantee respect for the European Union's fundamental values, for which we are all supposed to be fighting.
Mr President, I too would like to congratulate and praise the rapporteur, Mr Fava, and I would like once again to express our full support for his report's fundamental approach.
In the hearings that we have held over recent months it has become clear that we cannot carry on talking about alleged practices, but rather we must discuss and analyse specific facts and call the relevant people to account, as other Members have also pointed out.
As the report stresses, it seems extraordinary to us that the governments should not have known what was happening, and I would like once again to express my surprise at certain governments’ – including mine – repeated denials of facts that CIA officials themselves have demonstrated and acknowledged. The detention today in Italy is simply the tip of the iceberg, and we hope that everything else will come to light soon.
I would insist that it is not a question of knowing whether these practices have occurred, but of who in Europe knew about them, and often collaborated in them, and also who, since they must have known about them, evaded their responsibilities.
The report’s conclusion is clear: the work we are doing is necessary and must continue. It is true that we are neither investigators nor prosecutors; we have neither the power nor the means to carry out this action or these investigations, but we can ask the relevant question and raise important issues.
In order to be able to do this work, the investigation must continue and I would therefore say once again that we must support this report.
Mr President, the CIA – in the name of freedom and democracy – has abducted people, transported them, made them to disappear, and has not only caused them to be tortured but has also done the deed itself. If there was even one Member of this House who was not already speechless with fury, the hearing of Khaled El-Masri must have had that effect. What, though, did our governments do? They did nothing. The El-Masri case was the subject of canteen gossip in Skopje; German officials knew about it, but the German Government, no doubt for reasons of state, left Mr El-Masri to his fate.
Let me put it bluntly: every government has the duty of protecting its citizens from the violation of their human rights by others; failure to do anything is a gross violation of human rights. Over and over again, evidence is demanded, yet, instead of obliging the government to produce it, such evidence is demanded from the victims. This is the line taken by right-wingers, not least those in the ranks of the conservatives in this House, but who is to be required to produce the evidence? Mr Marty of the Council of Europe is quite right to say that it is a fundamental duty incumbent on governments to actively investigate all human rights violations that are committed on their territory or against their citizens. They have to demonstrate that their conduct has always been correct and that they have acted in accordance with the European Convention on Human Rights and the fundamental values shared throughout the EU.
That is why our committee cannot yet declare the case closed. We must not allow governments to bury their heads in the sand, and that is true whether we are talking about the government of my own country or the government of Macedonia, a candidate country that has tried to put one over on us.
Mr President, I think everybody in this Parliament supports the fight against terrorism. Terrorists do not respect human life, they do not respect democracy and they do not respect human rights. We are all behind that fight, but it is the way we go about it that has to be debated and decided upon.
The American Government has to realise that it must comply with the rule of law and well-established international conventions and practices in its effort to defeat international terrorism. Unfortunately, the USA has acted arbitrarily when it has sought to build political alliances on this matter through the structures of the United Nations. The strategies pursued by America in Iraq and in the broader Middle East in recent years have arguably generated a greater level of sympathy for terrorists.
I am an Irish Member of this Parliament and we in Ireland know how terrorism builds and grows and how, by making the wrong decisions, governments can strengthen terrorist organisations. As an example, the IRA was almost defeated on a number of occasions, but wrong decisions were made and it won public sympathy and grew again. The way terrorism is defeated has to be looked at very carefully.
The interim report before us today points to the undeniable fact that rendition flights have taken place in Europe. The American Government must bring this practice to an end if it is going to build EU-US transatlantic relations. If we are going to fight terrorism, we must all work together within the law.
The committee still has much work to do and it is seeking support from Parliament to continue its work for a further six months. I hope that Parliament will give this committee the extra time it needs to bring its work to a conclusion.
However, the American Government must implement new strategies if it is going to win the war against international terrorism. There are so many examples of how not to do it, but it is only through enlightened policies and through those of us who believe in democracy and human rights working together that terrorism can be fought and permanently eradicated.
Mr President, since the outrages of 11 September 2001, the world has changed. On that day Islamic terrorists started a global war against Western civilisation, bringing us fear and death. In this Parliament, we cannot consider today’s fight against terrorism in isolation from those events. The fight against terrorism is a consequence of them, and human rights for terrorists should not compromise the effective protection of our families and societies.
We should remember that the terrorists do not recognise any rights, treaties or conventions. I was concerned to see what went on behind the scenes when the so-called ‘CIA Committee’ was established. Unfortunately its appointment was purely political, with the aim of slurring countries who have actually been involved in fighting terrorism. As a member of the committee I can see that its activities are a ‘European witch-hunt’, where the witches being hunted are US allies in Europe, which is a reflection of the complexes and anti-Americanism of a number of Member States of the ‘old EU’.
The call to battle was based on unconfirmed information from Amnesty International and press reports. By naming countries that allegedly infringe human rights, we are exposing them to the danger of reprisals and revenge attacks by terrorists. The committee’s report has neither divulged anything new, nor has it proved anything. In civilised countries verdicts are not issued without evidence, but the committee has taken upon itself to do so.
Our report is based on hearsay and circumstantial evidence, but it makes judgments and even passes sentence with the burden on the accused of proving his innocence. In a normal system of law, it is guilt, and not innocence, that needs to be proved. The application to extend the work of the committee for another six months is a waste of taxpayers’ money. Let us forget about European anti-American bias, and let us join the real fight against terrorism.
Mr President, we have had 50 hours of hearings and nothing to show for it. I sent a copy of Mr Fava’s report to a former staffer of mine, Sally McNamara, who is now the international relations director for a major Washington public policy institute, the American Legislative Exchange Council. I should like to quote her comments to you. She uses a vernacular word to describe the report and then says: ‘If I came up with this sort of report for my boss – devoid of fact and with a hefty dose of moral posturing – I reckon I would get fired’.
I hope that our rapporteur will take note of these comments. His report is entirely speculative and circumstantial. It seeks to present unsubstantiated allegations as fact. Evidence of flights that have been linked to the CIA is not evidence of rendition, still less evidence of mistreatment. The committee started from an a priori belief that the USA and the CIA are guilty, and merely sought with little success to substantiate its prejudices. It has not established evidence, it has merely provided a platform for anti-American bias.
Whether we like it or not, the war against terror is real and it is now. The US has taken a lead in this war. It has spent a huge amount of blood and treasure in the defence of Western values. We in this House should show a little more gratitude and a little less criticism. I agree with Mr Piotrowski. There is no point in extending the remit of this committee.
Mr President, ladies and gentlemen, the defence of human rights, the maintenance of the fundamental freedoms that protect citizens and respect for our European legal systems are among the principles underpinning the European Union; accordingly, it was and is the function of the CIA Committee to examine whether the Member States had misapplied Community law. It is unfortunate that its interim report, which we now have before us, is as yet neither even-handed nor complete. I can live with the fact that the groups in this House attach different values to the statements made to the committee, but it is a fundamental requirement of any balanced report that it should include all statements, including those that do not tally with the committee's preconceived ideas.
Completeness demands, then, that the statements by Mr Solana and Mr de Fries at their respective hearings to the effect that they were not aware of any breach of the law on the part of any Member State, be included in the report along with the fact that no evidence has been provided, to this day, of the existence of so-called secret prisons in the European Union. This report must also include the statement made by John Bellinger on behalf of the American administration; after all, the members of the committee had travelled specially to Washington to ask him the questions he answered. None of the things I have mentioned have as yet been included in the report, for the reason that the majority on the committee found them disagreeable; I dare say that that is hardly commensurate with their task of seeking out facts and establishing the truth.
The justified interest in the investigation of the accusations that have been made must not result in a one-sided approach to the assessment and evaluation of the facts. If this committee and this House are to have any credibility, then this interim report must reflect objectively all the information available to us; then – and only then – can we adopt this report by a large majority.
Mr President, Mrs Lehtomäki, Mr Frattini, honourable Members, ladies and gentlemen, I too wish to thank Mr Fava for all his work on the interim report and others for the excellent work they too have done. When Parliament and we in the Temporary Committee on the alleged use of European countries by the CIA for the transportation and illegal detention of prisoners began our work, I for one did not have very high expectations of what we could achieve, as a lot of the alleged practices had taken place quite a few years ago. I have been pleasantly surprised, however. Our work has produced results aimed at making Europe safer and human rights more secure.
For me as a Social Democrat MEP from Sweden and a proud witch, as someone chose to call us, I am particularly pleased that, on the issues of extraordinary rendition and diplomatic guarantees, we have now reached an agreement and that we are making clear the dividing lines between the fight against terrorism, a humane policy on refugees and respect for human rights, which are also in crisis following the terrorist acts of 11 September 2001 in New York. In this area, the expulsion from Sweden of the Egyptians Mohammed Al Zery and Ahmed Agiza following a decision by the Swedish Government have pointed to solutions of the kind we do not want to see any more of. The CIA’s solutions are unsustainable, both in the short and the long term and for both the EU and the rest of the world.
The committee needs more time. We have learned from the mistakes that have been made and we shall propose measures and safety nets so that we do not end up in similar situations in the future. Europeans expect a better job to be made of sorting out future crises through cooperation between the Council of Europe, all the countries of Europe and ourselves in the European Parliament. Mr Frattini has some interesting thoughts on the security service, necessary future controls on aviation and getting the balance right in combating terrorism.
Mr President, that side of the House still seems to be very sceptical about the evidence. To me, this is like a jigsaw puzzle that is nearing completion. Although there are still a few pieces missing, we get the general picture. As it is the Member States who must supply the missing pieces, it is a complete mystery to me why they should be so reluctant to provide the additional evidence. After all, it is Europe's moral leadership that is at stake here.
Security and human rights are surely the European Union’s very . If we allow these things to happen on European soil, we betray those who set out to achieve European integration. Moreover, the American method proves ineffective because terrorism appears to be a seven-headed monster. Each time a head is chopped off, another one appears soon after. The security policy we adopt here in Europe should therefore apply our own standards, our own methods and our own conditions.
Finally, I think it is essential that we, as a matter of urgency, start a parliamentary dialogue with the Americans to discuss security and human rights and the way in which we can, together, on the basis of shared values, fight the monster of terrorism.
Mr President, one of the issues we are supposed to be looking at is whether the European Union and our own Member States are the good guys in this. This is a question that we need to ask.
In terms of facts and the political consequences that we should be drawing from this, it is almost irrelevant whether there have been two or three renditions as we were told in the US by the US Administration, or whether the facts unearthed so far reveal two or three renditions, or whether we have found more.
We have discovered that Member States, even if they want to know what is going on, do not necessarily have the right or the mechanisms to find out, let alone the political will. We have been told by two of our own senior people that they do not have the right to pursue such issues. We have been told that the law is inadequate in this new era of greater threat. However, we also need to question whether we are using the law we have effectively and fairly in accordance with international human rights obligations.
The issue is not just about the method – whether it is abduction or immigration problems – but also the outcome. There is an absolute prohibition on torture under international human rights instruments. Therefore, what do we make of the memoranda of understanding which are increasingly coming into play and have implications for other areas of EU policy? These are some of the areas we should be looking at politically. This is another reason why we need the committee to continue.
– Mr President, like Mr Dick Marty in the Council of Europe, Mr Fava has the courage to coordinate an investigation with a very clear objective: to establish the truth. Independently of the position of any particular State or Government, the truth must be established.
At this point in the investigation it is clear that nobody can accept the idea that European governments knew nothing about this great overall plan of the US intelligence services. During this stage of the investigation, I would urge the governments of the European Union – all of them – to intensify their cooperation with the investigation being coordinated by Mr Fava.
In this regard, I do not understand why the intelligence services of my country – Spain – have not yet been heard by this committee. I believe that, during the second phase of the investigation, it is essential that the director of the Spanish intelligence services appear in order to give all of the information he has, as he has done in the Spanish Congress of Deputies.
I believe that we must support and encourage this investigation so that it can carry on to its conclusion, until the truth is fully established.
Mr President, the report we are dealing with today is built on assumptions and allegations the truth of which the temporary committee has no authority and no tools to verify. Irrespective of the fact that Mr Javier Solana clearly stated to the committee that there was no evidence of the colourful stories we were being told, the report accuses EU governments both of violating human rights and of lying.
What we are really dealing with are two different concepts of the war against terror: the European Parliament model, which believes in fighting terrorism with resolutions and dialogue and, on the other side, the model of the responsible governments, which want to monitor suspected persons, control transfers of illegal funds and, where necessary, arrest terrorists before they can act.
There is one clear message to the terrorists in this report: have no fear of the European Parliament. We are your safe haven and we will never catch you.
Mr President, it was entirely predictable that whatever the findings of this report, it would call for increased powers to be taken by the European Union and, indeed, we were not disappointed. It states that the rules of cooperation between national security services should be established at EU level, that effective parliamentary scrutiny of national intelligence services should be at European level and that the Commission should immediately legislate to harmonise laws on the surveillance of non-commercial civil aviation. There never seems to be an ill wind that cannot blow the European Union some good.
The report and the minority opinion expressed agree that some illegal detentions and transportations may have taken place. However, it is unlikely that the real truth will ever be known. I have no time whatsoever for illegal detentions and transportations of citizens or of non-EU citizens. The existing legal means are draconian enough.
In this morning’s , the leader of the UK’s Liberal Democrats, Sir Menzies Campbell, said that Britain’s extradition arrangements with the USA were a constitutional disgrace. Surprisingly for a lawyer, he does not seem to know that very similar arrangements exist with the European Union. Britain’s extradition arrangements under the European Arrest Warrant and under the similar and non-reciprocal arrangement with the USA amount to little better than the judicial kidnap of British citizens.
Mr President, Mr Fava’s report is like a dried lemon – no matter how hard you squeeze it, hardly any juice comes out; even so, it is a better, more responsible and more restrained report than the one presented by the Parliamentary Assembly of the Council of Europe. While their report is blatantly ideological, ours is more political; Senator Marty’s report was based not on facts but on circumstantial evidence, but it still went much too far in accusations.
We are right to say that fighting terrorism is a priority for the international community. We are also right in saying that the end does not justify the means, that you cannot violate human rights just in order to defeat terrorism, but the main thing is that we respect hard facts. We cannot build up an indictment against whole countries based simply on conjecture, suspicion, circumstantial evidence or hunches.
This report is an element in the broader debate about relations between the EU and the USA, about boundaries for the legitimate fight against terrorism and about transatlantic cooperation. The report cannot be separated from the political context. We cannot pretend that in protecting human rights, we never use them as an ideological tool of anti-Americanism.
I call upon the committee to complete its mandate within the original 12 months. If there is the will to do so, this autumn the committee will visit Poland and will be welcomed there, because Poland and the Polish people have nothing to hide.
Mr President, this is an astonishing report. In it there is a yawning gap between the evidence collected and the opinions formulated by the committee.
In the report, the committee makes extremely grave accusations, for example, that in Europe ‘inadmissible violations of fundamental human rights have taken place on several occasions’. On the other hand, it can only confirm exactly four cases of the procedure described as the illegal transfer of persons suspected of terrorism. Furthermore, the tone used by the committee varies: on the one hand, it speaks guardedly about some facts, such as in paragraph 12, for example: ‘all the work of the temporary committee so far seems to indicate that European airspace and airports have been used by CIA front companies’. On the other hand, it is categorical in making value judgments such as the one in the above-quoted paragraph 6, where it speaks of violations of fundamental human rights on several occasions, although the evidence gathered does not authorise it to make such statements. No evidence is provided anywhere of use of torture against the suspects, nor is any proof provided of the existence of detention centres in any country where suspects might be held – I mean within the European Union – and, in view of this, we should ask ourselves whether the four cases of rendition of terrorist suspects and several hundred flights by CIA aircraft – and they are something we knew about before the committee started its work – allow the committee to come to such radical conclusions.
I get the impression that the committee is building its own virtual view of reality, and instead of taking the occasion to give EU citizens a view of reality is for some reason, undoubtedly political, putting forward its own virtual view as though it were real, and thereby misleading the citizens. This is poor practice, since it serves to undermine the authority of the European Parliament. If the committee carries on like this in the next phase of its work, the prestige of the European Parliament may end up like that of the Parliamentary Assembly of the Council of Europe.
Mr President, this debate would be amusing if it were not so serious. We can never justify the means we use to beat terrorism by claiming that the ends are noble. We cannot defend our values by abandoning them and I suspect that some of the people involved in today’s debate would much rather we abandoned our values just to prove themselves right.
It is regrettable that, for party political reasons, some Members are not willing to recognise what everybody else sees, not just in this House but outside it. Illegal renditions by US agents have taken place. Some EU Member States’ services have colluded in those renditions, either passively or actively. The cross-referencing of witness statements and Eurocontrol records has established that some EU states have serious questions to answer and have so far refused to come clean. This inquiry must therefore continue.
Parliamentary investigations are necessary, particularly in countries like my own, Ireland, where it has been established that 50 CIA flights have landed at Irish airports and that the aircraft used to transfer Abu Omar illegally from Italy to Egypt, via Germany, also landed at an Irish airport. We have good reason to believe that Abu Omar was in fact tortured in Egypt. So it is quite ridiculous for Members in this House to argue that this inquiry should not proceed.
The Irish human rights body, a government-sponsored body, has called on the Irish Government to establish a legally enforceable regime of aircraft inspections, which at the moment does not exist. It has also called for a legally enforceable regime whereby diplomatic assurances from third countries can be challenged in law. The Irish Government has so far refused to do this. These are issues that need to be addressed and the Irish Government and its agencies need to be cross-examined by this committee, as, indeed, do many other Member States.
Mr President, that this is an emotional debate, and is also being conducted in an emotional way, is something I can understand, but I have to say, in all honesty, that I am horrified by the lack of rationality in it. Accusing all these Members of being motivated by pure anti-Americanism, accusing others of having an ideological barrier in their heads, is to act like children in a sandpit squabbling over their buckets and spades. We need to get beyond that stage if we want to be able to produce a balanced and rational report.
I can understand why some, for political reasons, might not share the view put across by the committee, and I can also understand why others might find the failure to share that view something worthy of scorn. On this occasion, of course, we have done no more than assemble circumstantial evidence rather than watertight proof, quite simply because no head of a secret service is going to come out and say, ‘Yes, of course, that’s how we did it. We abducted people illegally.’ There are people in this House who would probably not notice that they had been illegally abducted if they had been confined to an aircraft, been blindfolded and taken away, but that is irrelevant.
There are many legal systems in which circumstantial evidence can be used as the basis of a trial, and there is circumstantial evidence that is so weighty that it virtually constitutes proof. This is a situation we have found ourselves in in a number of cases. Not everything will turn out to be the way some people, with their conspiracy theories, imagine it to be, but nor is the world as pink and pretty as those imagine who maintain that these things never happened at all, and so this committee has done valuable work in bringing to light at least the tip of an iceberg, for if we want to win the war on terrorism, we can do so only if we are credible, and we can be credible only if we keep to the rules that we lay down to others.
What I would like to see, then, is for this committee to carry on doing what it is doing and come to an objective conclusion. I would, by the way, like to say something to the members of the Group of the European People’s Party (Christian Democrats) and European Democrats: your counterparts in the Council of Europe voted to endorse Mr Marty's report, which, as we have just heard, goes even further than the report before this House, and so I find myself wondering how you will be able to justify it if you decide not to vote in favour of this one.
– Mr President, I should like to congratulate Mr Fava and the Council of Europe rapporteur, Mr Dick Marty. The investigation to uncover this international parastate must proceed and be extended, despite the reactions of all those who wish to play down and cover up this scandal. I am truly sorry that some fellow Members in this House refuse to see the facts and the data and prefer the path of ideological fanaticism and prejudice, in contrast to their counterparts on the same wing in the Council of Europe.
We have an obligation to seek the truth and we owe it to European citizens and the long tradition of democracy and humanitarianism on our continent. Moreover, experience over recent years has shown that infringements of human rights and shrinking democracy ultimately strengthen rather than combat terrorism.
It is clear from the information that the heads of the secret services knew about the activities of US agents and possibly certain people in positions of responsibility in the governments knew and turned a blind eye. It is not possible for 32 aeroplanes to have made over one thousand flights over five years which no one knew anything about.
Mr President, I would like to say at the outset that I am fully against flights of rendition. Such a practice is in breach of established international conventions such as the European Convention on Human Rights. From an Irish perspective, I am pleased that this report does not come up with any findings against the Irish Government, and this is in line with assurances given by the US authorities.
I totally refute what my colleague Mr De Rossa said here today. It is unfounded to make allegations like that. Shannon Airport has been unreasonably treated in this regard and has been the loser, because it has now been decided by the American authorities not to use the airport for refuelling purposes, at a cost of EUR 10 million to the revenue of that airport. That is a result of the unfounded allegations that are being made by Mr De Rossa and others. They should establish the facts before they speak in such a manner.
Mr President, torture is always wrong and counterproductive. The US-instigated torture rendition programme is particularly wrong because it makes acceptable a new model in that in the past torture was mainly committed by dictatorial regimes. Now it is being promoted by democratic states. If the malpractice of torture is not challenged and reversed, then international laws designed to protect all humanity will be permanently degraded.
Closing Guantánamo is not the answer because many prisoners transferred will be tortured elsewhere. Many of the prisoners transferred in November 2005 from the European black site prisons are now in unknown black hole prisons elsewhere.
The EU has a responsibility to ensure that these prisoners do not suffer further torture. The UN and the Red Cross should have compulsory access to all prisoners everywhere and the UN should have a daily-updated register of all prisoners in all UN member states. The EU and EU Member States should also provide more finance for the care of survivors of torture.
Mr President, the false prophets protecting human and civil rights have multiplied recently. Many of them – and this is particularly unpalatable – come from the political formations which once were not put out in any way by communism, and which were accommodating and tolerant to the regimes that occupied half our continent for a great many years. Today these people are trying to create the impression that democracy’s greatest problem, the greatest problem facing human and civil rights, are not dramatic events that affect millions of people in places such as China, for example, but a few unregistered flights by US aircraft over Europe.
This is something that should not be tolerated, and cannot go on. For that reason I firmly support the idea that this committee, which is regarded by some of its members as a mixture of anti-Americanism and the wish for political influence, be terminated, and that these people get to work in places where human and civil rights really are being violated – and unfortunately there are still too many of those countries in the world.
– Mr President, Commissioner, the committee’s great claim was that it was in the business of establishing fact, and it has made a credible job of it, with 26 hearings, a visit to the USA, and close cooperation with the Council of Europe and the Commission, not least here in this House, but has anything new emerged from all this? One cannot avoid the conclusion that what it has come up with is quite negligible, and rightly too, for that only goes to show either that no offences were committed, or that those that were were isolated occurrences. I was, then, all the more astonished when I eventually came to read the report, which was one-sided, tendentious, and did not reflect that which was brought to light during the committee’s deliberations.
I would like to ask those on the other side of the House why they refused, when it came to the vote in committee, to incorporate what Mr de Vries and Mr Solana actually found out, that being that there was no proof. Why, I ask you, did you refuse to incorporate a statement to the effect that no evidence could be found that secret prisons actually existed? Why did you refuse to include what was said by Mr Bellinger in the USA? Why did you refuse to include a reference to the fact that it had been established in the USA that that country had not made any use of torture?
Tomorrow will see the European People’s Party making another attempt to introduce balance into the report and to include in it the conclusions to which the committee actually came. The real test for you will be whether you will vote in favour of the facts and of what was actually said in the committee, whether you want to have broad majority support for this report, or whether you want to leave it as it is – one-sided, tendentious, and failing to set out the facts that actually emerged from the committee’s hearings.
Mr President, this debate forms part of a wider discussion about the best way of fighting international terrorism. One thing that is paramount in this has also been clearly encapsulated in Mr Fava’s report, namely where he states that we can never win the battle against international terrorism if we sacrifice the very principles we seek to uphold in the fight against it. It is this, then, on which we have focussed.
What are the indications that the CIA, or other security services, quite possibly without our governments’ knowledge, have taken action that contravenes the fundamental rights and freedoms? To what extent has national and international law been violated in the process? These are very serious questions that fully justify the investigation. We cannot cover up the questions that have been raised, because that would seriously harm public confidence at a time when we need all the confidence we can get in order to be able fight terrorism effectively, yet fairly, of course.
The interim results of the investigation show the need to resume the investigation after the summer. There is no doubt that extraordinary renditions via European airports have taken place. It is highly likely that various European governments were aware of this practice and it is likely that European and international human rights agreements were violated in the process.
Moreover, the investigation clearly showed up the serious loopholes in our legislation and in our monitoring practices. These activities took place in the twilight zone which we left open. Following on from the investigation, we will, then, need to concentrate on two things. Firstly, to what extent were Member States and candidate countries involved in this, and, secondly, what needs to be done in order to plug the loopholes in law and legislation in order to avoid this happening again?
Mr President, the evidence of a sinister spider’s web of CIA torture flights crisscrossing Europe is overwhelming. I have every confidence in stating that the CIA is directly responsible for the illegal seizure, removal, abduction and detention of people on the territory of Member States. It is through criminal intention, implicit approval and gross negligence that such large-scale human rights abuse has been permitted to take place. Either way, it is clear that security forces in some Member States are working outside the reach of proper and effective governmental control and scrutiny.
Soon we will remember the victims of the London bombings. The UK response has been the adoption of shoot-to-kill policies on the basis of guidance from the security forces in the war on terror, which has seen an innocent man killed in my own country and another lucky to be alive. They, along with so many others, are also victims. Their only crime was to be visibly different from the majority.
Governments have underlined the importance of leaving no stone unturned when justifying the intolerable suspension of civil liberties in the name of national security, rendering certain sections of our population subject to unrelenting, imbalanced scrutiny. This is where this House must step in for the good of all our citizens. Now it is time to focus due scrutiny on the actions of our security forces, reining them back to the fold of governmental control so that we can guarantee Community security for the whole of the European Union, preserving the rule of law and our democratic institutions.
Mr President, ladies and gentlemen, the practice used by the CIA that is the subject of today’s discussion is part of an established tradition in US administrations, from the War of Secession onwards, through the genocide of the American Indians, to connivance with the Khmer Rouge in Cambodia.
The Fava report, substantiated by little evidence because of the obstacles put in the way of the committee by many EU governments, is not in itself sufficient to prove the political dependence of Europe. Nobody wants to protect terrorists and nobody wants to show out-and-out anti-Americanism, but we cannot help but acknowledge that there have been breaches of human rights and repeated violations of the sovereignty of Member States throughout the EU. Not to do so would play into the hands of anti-European interests.
Mr President, the subject under discussion is of vital importance. After all, the way suspects are treated is, in effect, at the very heart of the values in which we in the EU share. It should, therefore, become clear, in the interest of the public and the European Union itself, what has, and has not, happened.
I would, then, congratulate all those who have shown great commitment to the investigation, and who will take it further. I should nevertheless like to point out that there has been more hypothesis than proof to date. That is understandable to some degree, for we find ourselves in a tricky situation. If this proves anything, it is that Europe is not complete. Commissioners must be given more powers in the area of investigations and should be able to approach the Member States with a view to unearthing the truth. This House, which is quite powerless in comparison to the investigation methods of national parliaments, should also be given more powers where investigations are concerned.
We should now make do, though, with the means that are at our disposal. We found the vote in committee unsatisfactory on the grounds that a number of sound amendments we had tabled were not adopted. What is at stake at the moment is finding out the truth and regaining confidence. I call on everyone to throw their full weight behind those amendments that narrow the gap between what has already been proven and what is being claimed. In particular, I would like to see a more realistic reflection of the number of cases in respect of which evidence has been gathered, of the remarks of the terrorism coordinator Mr De Vries, Mr Solana and Mr Bellinger and also the clear statement that no proof has as yet been found for the existence of secret prisons in Member States.
I think that that would enhance the credibility of the Commission’s work and, with it, support in the plenary. It is up to our committee to continue the work, and that can go two ways. Either more proof will as yet be submitted and sound conclusions can be drawn, or no more proof will be submitted, in which case the conclusions should be toned down for the sake of integrity. The latter is not necessarily a bad conclusion.
Mr President, those who have been defending this committee and are now also defending its report are often accused of anti-Americanism, but is the United States Supreme Court anti-American simply on the grounds that it insists on due process of law where Guantanamo Bay is concerned? Are, indeed, all those in America who look to see whether the war on terror is being waged in accordance with legal principles to be described as anti-American? No, I really do not believe that they can be!
Secondly, we are then told that we are undermining the war on terror. We are all in favour of the war on terror, but what it calls for is broad support, popular support, in Europe, so if we want to wage this war, we need support from the people, who have no less interest in the rule of law being upheld than we do. We must explicitly uphold the rule of law as an essential element in the European Union, and this is a point that Commissioner Frattini constantly, and rightly, makes.
Thirdly, whom do you want to punish? This should not be about punishing just anyone; let us be frank: in the aftermath of 11 September and that dreadful deed and the terrorist activities in America, we did perhaps take too relaxed an approach. It was believed in various European states that rapid action was called for and that we had to support the Americans, and that I can understand. Now, though, we have to get back to the rule of law, which is absolutely necessary if war is to be waged on terrorism with any success, and one of this committee’s essential objectives is to ensure that the war on terror can, in future, be waged effectively and in accordance with sound legal principles.
Mr President, action against terrorism has eroded human rights and is eroding the protection of ordinary citizens’ privacy in Europe and outside it. A recent report on human rights produced by the International Helsinki Federation states that in the last three years the human rights situation has deteriorated globally. The EU must work on the basis that terrorism is to be opposed through legitimate means and in a way that respects both international and national law.
Finally, I would like to quote my favourite American writer, Thomas L. Friedman, from his book ‘The World is Flat’:
The world is flat. America’s role in the world has been as the country that looks forwards, not back. One of the most dangerous things that has happened to America since 9/11 under the Bush administration is that the United States has gone from exporting hope to exporting fear. If that is true it is very dangerous.
Mr President, ladies and gentlemen, the important purpose of the report that we are discussing is to establish the responsibility of individuals or organisations for possible offences committed in breach of human rights.
This report, however, cannot and must not become an instrumental act of accusation against the United States and other countries involved in the front line in the fight against terrorism. The political purpose must never distort the truth out of contempt for the principles of law.
As for the events in Italy, I would like to highlight a few points. In the first place, the Italian Government and the security services organisation have always stated, at all parliamentary sittings, that they had no connection whatsoever with the events leading to the capture of Abu Omar and so far nobody has been able to prove the contrary. I would also like to express my solidarity with Mr Frattini, who has been attacked by Mr Catania: any possible personal liability cannot involve the Institutions.
Secondly, last Monday Abu Omar was again arrested in Cairo because he was considered a threat to the security of the Egyptian State.
Third, the Milanese mosque in Viale Jenner, well-known even outside Italy because it has been involved in investigations into terrorism, today expressed satisfaction at the arrest of the two representatives of the military secret service. I am also astonished at the rapporteur’s one-sided defence of civil rights in this matter, where, in contradiction to European legal culture, arrest is conflated with conviction, a confusion that the rapporteur did not make, however, in the case of Abu Omar.
Fourth, the magistrate who arrested the two directors of the Sismi at the same time ordered a search to be carried out at the headquarters of a daily newspaper and at the houses of two journalists who had dealt with the Abu Omar case. This was a flagrant breach of the freedom of the press, in particular because the procedure was directed against a newspaper that is highly critical of the government and involved in combating terrorism.
Finally, it would be a good idea to remember that, in five years of centre-right government in Italy, there were no terrorist attacks, but rather many attempts were foiled. Many lives have been saved through the sacrifice of the police, the armed forces and the security services.
Mr President, the setting up of our temporary committee has allowed us to ascertain beyond doubt that the CIA has indeed seized people on Union territory with a view to transporting them to countries where they could be interrogated. Laws exist to protect our citizens, but these practices are not acceptable in our democratic societies. We must send a clear message to the US administration: we are prepared to cooperate in the fight against terrorism but provided that the rule of law is adhered to.
It is unacceptable for Member States of the European Union to turn a blind eye to intolerable violations of fundamental rights. That is why we urge national parliaments to take up this issue, in order to shed every possible light on what has really taken place on their territory. Finally, I am pleased with the work that our temporary committee has done and I congratulate our rapporteur most warmly on his high-quality and tireless work.
Mr President, a great deal has already been said about the importance of values based on human rights. Respecting these values is the duty of all the institutions, countries and citizens of the European Union. One of these values, which arises from the European legal tradition, is the old principle of innocence until proved guilty.
If we want this principle to be used with respect to persons accused of terrorism, we cannot give a negative example ourselves. In my view Mr Fava’s report was biased, and based primarily on doubt, conjecture and circumstantial evidence. The report confirms only two previously known facts, the Italian and the Swedish cases, which are already being dealt with by the relevant domestic authorities of these countries.
In this situation, should our committee not concentrate on looking for legal solutions which would prevent any such misdeeds in the future? Should we not work harder on proper legislation and the use of European air space, try and get the Member States to adopt legislation about common counter-terrorism measures, and monitor the Member States whose legislation does not include terrorism as a crime? Only such action would provide legal protection for all those we suspect or may suspect of terrorism.
We should ensure that the laws and procedures in the fight against terrorism, even in the area that is by nature kept secret, still provide sanctions and punish breaches of human rights and dignity. Secrecy should not mean illegality. However, Member States should themselves deal with punishing the guilty. Our committee does not have the competence or the authority to do so. How the governments of the Member States deal with the accusations levelled at them by public opinion, and how they collaborate with the committee, is another matter. For the Member States this is a test, a check how well their agencies comply with international treaties; if we do not implement this we will always be surrounded by the demons of suspicion and by accusations that are in many cases unfounded.
Mr President, I am speaking in order to express my support for Mr Fava’s report, and I hope that he will receive the backing tomorrow to continue his investigation.
The kidnappings of people and the so-called ‘CIA flights’ are horrendous and are something that Europe and this Parliament cannot tolerate.
Thanks to the determination and rigour of the US press we know that at least 480 people are in the sinister prison at Guantánamo, with no legal guarantees. This is morally and legally monstrous.
Some of those prisoners have passed through Europe under illegal detention; other kidnapped people have been released and have spoken to us here.
There is no question that abhorrent activities are habitually taking place. This generation cannot and must not tolerate this situation, as some of our predecessors did by not facing up to the existence of death camps.
Crimes against human rights cannot go unpunished, and must never be forgotten, as happened in the case of other flights by former dictatorships in Argentina and Chile.
Certain governments, the Spanish and German Governments, for example, have offered to cooperate with the committee chaired by Mr Coelho, and that is something we should be grateful for.
– The interim report before us today is the fruit of the work of a committee that unfortunately opted to make up for a lack of investigatory powers by pulling out all the stops to issue political judgment on the activities of the USA’s allies in Europe. Six months of work in the committee has revealed nothing that had not already appeared in the media. It irks me that the majority of the committee has drawn subjective, distorted conclusions from a few facts and from a huge number of unsubstantiated rumours. I fear that the committee’s irresponsible approach may lead not only to Parliament’s credibility being eroded, but also to trust between the European and US allies being damaged. This trust is key to winning the fight against terrorism, to ensuring the security of the transatlantic area and to guaranteeing the stability of international relations as a whole.
I want to emphasise that the fight against terrorism must be pursued in compliance with international law and with respect for human rights. At the same time, however, it is wrong to present a series of mistakes that may have occurred in the context of complex global anti–terror operations as a systemic problem. If there are suspicions that human rights have been violated in EU countries, they should be investigated by the judicial systems of the Member States. Rather than unsubstantiated denunciations of the US secret services, the EU’s political authorities should be focusing on how to prevent terrorism effectively and how to meet their responsibilities as regards world security, in close cooperation with the allies and in compliance with the fundamental principles of international law. I firmly believe, Mr President, that Parliament should take the opportunity to amend the report to ensure that our work is credible. Otherwise, I will have no option but to reject this temporary committee report, along with the entire Czech contingent from the Group of the European People’s Party (Christian Democrats) and European Democrats, which has agreed on this course of action.
– The Martin and Fava reports confirm that a gang that does not care how it achieves its aims and disrespects the essential values of justice and human rights has infiltrated the Administration of our US ally and has managed to forge the active and passive complicity of our governments and state services in the practice of rape, kidnapping, torture, and other crimes against people suspected of acts of terror, but who have yet to have charges brought against them, let alone face trial.
The US Supreme Court has recently said that in the prisons of Guantánamo and Kabul, where so-called unlawful combatants are festering, Washington is not only holding them unlawfully, it is keeping them in prison in breach of both US and international law. It is in breach of laws that have been used, and continue to be used to try and pass sentence on the most odious criminals, including the Nazis.
When it accused the Bush Administration, the Supreme Court also accused European politicians and agents of appalling complicity.
This committee of inquiry, led with professionalism by Mr Coelho and Mr Fava, can and should demand the parliamentary oversight of the Member States’ security services and detailed inspections of airport authorities in order to stop extraordinary rendition. This committee of inquiry will help to clarify how far and to what level of political authority Europe's complicity went. The courts can and must do justice, by compensating the innocent people who suffered and by punishing those who twisted rather than promoted the rule of law, and who, worse still, by violating the law and human rights were failing to serve Europe’s security and defence; instead, they were sinking to the terrorists’ level.
– Mr President, ladies and gentlemen, I very much welcomed the European Parliament's decision to set up a temporary committee to look into alleged abductions of prisoners and violations of their human rights. I joined the inquiry with great interest and enthusiasm.
I have participated in the vast majority of hearings held by the committee to date, and I have listened with interest to everything the relevant invited guests had to say. While it was our objective to establish whether the CIA had been using unlawful means in fighting terrorism, unlike a court of law we were not able to interview witnesses under oath. The key was to ascertain whether the persons detained had been subjected to torture during interrogations and moved to third countries against their will. I must point out, however, that the testimony given by the witnesses was fairly unconvincing. Sometimes they would even testify indirectly, and sometimes it would be a lawyer speaking. On yet another occasion a British diplomat testified, barely concealing his resentment against the UK Government for dismissing him from the diplomatic service.
Nor did Senator Marty persuade me, as his replies were no better than news reports and unable to prove anything apart from suspicions. I believe that he went too far in attacking the Polish Government despite the fact the Polish authorities have repeatedly indicated that they were unable to prove the existence of detention facilities in their country. As an MEP from one of the new Member States, I am primarily interested in the human rights and justice dimension; hence, I wanted to know whether my country has hosted any such illegal facility. I was therefore pleased to learn from the relevant authorities, including the government, justice minister and director of the intelligence service that they could not confirm that any such facilities had been set up in Slovakia or that there had been any secret CIA flights to or over Slovakia.
In the Group of the European People’s Party (Christian Democrats) and European Democrats we take a critical view of the approach adopted by the rapporteur, who likes to interpret suspicions as hard evidence. One cannot avoid forming the impression (and I am about to wind up my speech) that in the course of committee deliberations the left-wing MEPs have abandoned fact-finding in favour of maligning the United States, the country that has taken the lead in fighting terrorism. Unless the left accepts realistic amendments that contribute significantly towards establishing the truth, I will have to consider whether I can support the report in its current form.
– Mr President, we usually say, if you want to find the crime, follow the money. In this particular instance, you have to follow the aeroplanes.
Over recent months a series of apparently innocent flights between Europe and the USA has highlighted the huge issues which arise when you try to combat terrorism while ignoring fundamental rights.
In the first instance, of abductions by the CIA, over 1 000 secret service flights landed at and took off from European airports, but were not subject to the slightest check by the competent European authorities which, even if they did not cooperate directly with them, opted for the 'see nothing, hear nothing, say nothing' approach.
In the second instance, in a rare case of hasty cooperation between governments at European level, an agreement riddled with holes was signed with the USA, known as the transfer of Passenger Name Records or PNR, not only without adequate proof of the need for the measures, but also with barely any fundamental safeguarding of binding American obligations for the secure and legal use of our data.
The European governments are today directly obliged, both individually and in cooperation with each other, to take all the necessary measures which will ensure that illegal CIA flights are not repeated. This requires explicit instructions to their civil aviation authorities so that at least the aeroplanes which we know were CIA aeroplanes and at least the front companies that we know were CIA companies are controlled from now on together, of course, with more efficient and democratic controls of their secret services.
I thank you and, on behalf of all of us, I especially thank the rapporteur, Mr Fava, on his excellent work.
Mr President, time and again this Chamber has condemned terrorists and therefore it is needless to extend the rhetoric on this horrible phenomenon.
I shall just say that we cannot forget the tragedy of September 11; we cannot forget the London bloodshed; we cannot forget the Madrid massacre. We cannot, of course, ignore the fact that the USA is the central target of terrorism and we cannot underestimate the fact that the main task of combating terrorism falls on its shoulders.
However, at the same time, we cannot forget that human rights are a cornerstone of modern European political philosophy. Therefore, despite our understanding of the USA’s role in combating terrorism, we cannot shut our eyes to certain activities that are contrary to European principles, values and rules. It is a fact that the CIA abused the understanding of certain countries. We condemn the practices of the CIA. We strongly condemn the CIA for the acts referred to by previous speakers and in Mr Fava’s report: extraordinary renditions, suspicious flights. We do the Americans no service if we leave the right of criticism of the CIA for acts committed in violation of human rights to those who are passionately anti-American.
I agree with Mr Coelho, Chairman of the Temporary Committee, that in general Mr Fava’s report is good. However, it could be made more balanced if amendments stressing the other side of the coin were accepted. I appeal therefore to the rapporteur and to the other political groups to accept certain basic amendments proposed by Mr Gawronski, on behalf of the PPE-DE Group, so that this House votes unanimously on two main points: firstly on the condemnation of terrorists and secondly on the protection of human rights.
Mr President, as the final speaker from the Socialist Group, I would like to commend not only my previous colleagues and the rapporteur, but also the balanced approach we heard from Mr Coelho and the interesting comments by the Commissioner on greater transparency and reform of the intelligence services. It is for all those reasons that we must extend this report.
People opposite have talked about circumstantial evidence. They must understand that we called on the testimony of 70 people and spent over 50 hours in this committee, not because we are anti-American — and I commend our rapporteur for never, ever, falling into that trap — but because we wanted to get to the truth.
The previous speaker spoke about 7/7 and London. There are one or two Members in this Chamber who represent the area affected by that bombing. The people who have written to us are not anti-American; they want anti-terrorism to be strengthened because human rights are being strengthened. That is the approach of my Socialist colleagues and of many Members across this House.
Why should we continue? We should continue because of the testimony of people like Maher Arar, whom I listened to and believed. Do I know that he is telling the final truth? No, I do not, because we are waiting for the Member States and for those who have not spoken to finally speak. That is why we need to extend this report and to extend the time we have.
Why else do we need to extend the time? We are telling European citizens that we will talk about the minute legislative detail, but are we also telling them that, when they are concerned about transparency and human rights and allegations they know very little about, we as a Parliament cannot deal with that?
We have to tell them we can deal with the issue credibly. We see it happening in the Council of Europe, and they should also see it happening in their Parliament. On our side of the House, we want to see the report extended, because we believe we have the right approach.
Mr President, unlike Mr Moraes I was opposed from the very start to the Temporary Committee on the alleged use of European countries by the CIA for the transport and illegal detention of prisoners, and it should stop right now in its tracks. It is an expensive exercise, duplicating Senator Marty’s efforts in the Council of Europe, and one driven by a political desire by the left and liberals to bash America, and the CIA in particular, in their efforts to fight global terrorism.
I believe that the Fava report is heavy on allegations and accusations, but light on proof. In a hazardous project as widespread in the west as fighting terrorism, inevitably some mistakes and excesses may have occurred, but in my opinion there was no systematic US policy for extraordinary renditions to torture abductees in third countries.
Furthermore, there is no proof whatsoever of the existence of CIA detention camps in Romania or Poland. Simple renditions of illegal combatant terrorist suspects through EU territory are a proven fact, but not necessarily illegal under international law where torture is not involved.
In any case, I agree with Alan Dershowitz, Harvard Professor of Law, when he argues that there exists a vast black hole in international law as regards combating terrorism, with categorisation of detainees anachronistic and the rules governing how such detainees are treated currently dangerously blurred. I believe that he is correct in arguing that many of us tend to stick with comfortable old ways, rather than addressing the difficult adjustments to the law that we may need to make vis-à-vis the balance we have to strike between human rights and the security of our public.
Furthermore, a recent visit to Guantánamo by MEP colleagues from this House vindicated my long-held view that immediate, as opposed to long-term, closure of Guantánamo is not desirable, as many of those held there are extremely dangerous threats to our EU Member States’ national security and it is not possible to deport these individuals, as many might face execution or torture if returned to their home countries like Saudi Arabia or Egypt, where they are well known and wanted as known terrorists.
Mr President, the so-called ‘CIA flights’ really have got Europe’s political class seriously rattled. The elucidation of the circumstances under which, in various European states, suspects were alleged to have been seized and their rendition organised, is still patchy, and that may well be because there is in fact less to bring to light than some particularly zealous persons who are critical of America or hostile to it had hoped.
Let me say something fundamental about what has been going on over the past few weeks: Europe in general and we in this House too should not, in a difficult time like this one, be dissipating our energies with enterprises the ultimate motivation behind which is the need of certain persons to distance themselves from the United States.
We still have no certainty of eventually getting the Constitution in place. There are complicated issues concerning the enlargement of the Union, our common identity and the limits of the European project that we have to address.
As regards all these issues, there are far fewer proposals for solutions on the table than the development of Europe could do with. With things as they are, it strikes me as reflecting a rather idiosyncratic scheme of priorities for all the European institutions to devote their attention to CIA flights up to the point where the main thing we know is that we know nothing.
Europe has more serious problems to deal with than the question of whether someone or other was flown somewhere or other from one Member State of the EU or another – or was not, as the case may be. If we want ourselves to be taken seriously, then we should dissolve this superfluous committee at once and, in short order, move on to thinking more about ourselves than about the possible misdeeds of a state that is our strongest ally and will – I hope – remain so in future. It is with all these considerations in mind that I will be voting against the anti-American resolution with which we have been presented.
Mr President, six months ago we set up a temporary committee to investigate allegations of extraordinary rendition flights by the CIA and the involvement of EU countries. There have been many hours of hearings and debates in the committee since then and now we have our first interim report.
An honest assessment of the committee’s work to date would give a mixed picture, I believe. On the one hand there has been a certain level of frustration that new evidence and facts have not been forthcoming in most of our hearings. However, that said, I believe that the committee’s work has been useful in outlining and exposing all of the facts that are available to date, and certain facts are available. Even if we are reconsidering evidence already exposed by the Council of Europe, we need to be realistic. Our committee is not a court of law; we are politicians attempting to draw conclusions based on the balance of probability, given the evidence available.
Investigating the activities of the CIA or any secret services was never going to be a straightforward exercise. I believe that the report should have given more recognition to the fact that more evidence is needed to draw definitive conclusions in regard to certain issues, such as the possible existence of ‘black sites’ in EU Member States.
It is unfortunate that the debate on whether or not to support this report has been reduced by some to a polarising of positions, a pro- and anti-US stance, or even a left versus right divide. I am sorry that view has developed as it undermines the work of a well-intentioned committee and misses the point as regards what we are trying to achieve.
It is not anti-American to criticise extraordinary rendition or to push to establish facts, particularly if there are accusations against EU Member States in this regard. I would consider myself a hypocrite as a human rights spokesperson if I did not speak out against extraordinary rendition, even if it means criticising and asking awkward questions of governments that I consider to be our friends and allies. I include the US in that.
No approach to the necessary and difficult war on terrorism should be supported if it involves acting outside the rule of international law and the various standards that we, in Europe, stand up for. The interim report is not a perfect one, but the acceptance of PPE-DE amendments will add balance to a text worth supporting.
. Mr President, ladies and gentlemen, I would like to thank the Members who have spoken; their speeches have given me many useful ideas.
I can confirm that the European Commission is ready to continue working with this Parliament’s temporary committee on the many fundamental issues that have been addressed. Mrs Ludford has touched on the theme of the implementation of anti-terrorism legislation by Member States, a central issue on which we certainly need to work.
As you will know, unfortunately five EU Member States have not yet even transposed the European framework decision on combating terrorism; you also know that only seven out of the 25 States have ratified the Europe-United States agreement on extradition, an agreement which, if it were to come into force, would certainly clarify the legal framework precisely regarding the transfer of prisoners.
Some speakers, such as Mr Swoboda and Mrs in't Veld, have mentioned the possibility and the need to work together for improved security and greater freedom. I totally agree and I welcome the proposal made for structured, political dialogue with the United States of America on the theme of the fight against terrorism, simultaneously with the theme of safeguarding freedom. I can tell you that I had already thought about this and as early as last February I suggested that this dialogue should begin at expert level, and it has now begun.
I believe that this dialogue can proceed and I already know that the Finnish Presidency intends to move forward in this area. I think that it will be possible to exchange assessments with Parliament on the Europe-USA umbrella framework, on the fight against terrorism and on the guarantees of freedom.
Furthermore, I believe that the Guantánamo judgment handed down by the US Supreme Court proves that the system for legally supervising guarantees and rights under the US democratic system does indeed function and provides a reassuring basis for our joint work.
I am also ready for a dialogue with Parliament on the lines for restructuring the intelligence system, including democratic and parliamentary control of intelligence services; even though, as you know, national legislation alone is competent in this case, I think that a political debate on this subject would be useful.
It will also be useful to discuss the use of airspace by non-civil aviation and I can confirm that there is an ongoing debate on the notion of state aircraft and flights for institutional and State assignments; I have gathered very interesting opinions on the role of national courts, which will have their say in providing a response as to individual responsibility when the right conditions exist.
What I have said confirms my willingness, and that of all the European Commission services, to work with the temporary committee.
In conclusion, Mr President, I have the moral and institutional obligation, above all to myself, to respond to a personal attack on me made by Mr Catania, the only one of the 54 speakers who has asked me, for the fourth time, to clarify my role as Minister of Foreign Affairs at the time of the Abu Omar case.
I think that this question, which I have answered several times before the Committee on Civil Liberties, Justice and Home Affairs, may well gain Mr Catania a mention in some headline in the Italian newspapers, but I would have thought that the obligation to tell the truth to this Parliament would have imposed on him the same duty as it does on me: to remember that the government at that time formally denied any knowledge of the Abu Omar case and did so without there being any proof to the contrary. Under Italian law, however, and here it is not a matter of opinion, the Minister of Foreign Affairs, the post that I held at that time, not only cannot but must not know about the operating activities of the Italian secret services.
That is a piece of information on Italian laws of which Mr Catania is aware, but of which many of you are not.
– The debate is closed.
The vote will take place tomorrow, Thursday 6 July 2006, at 12 noon.
– The next item is the statements by the Council and the Commission on the interception of bank transfer data from the SWIFT system by the US secret services.
. Mr President, ladies and gentlemen, this matter is in many of its aspects important, but, regrettably, the Council cannot confirm the information recently put out by the media regarding transfers of data between the SWIFT system and the United States, nor comment on them.
As all of us in this House know, the Council does not have the means to investigate actions which are contrary to applicable law in this case. The national authorities are responsible for this sort of enquiry. If, on the other hand, it concerns actions that go against Community legislation, the responsibility lies with the national authorities and the Commission under the supervision of national and Community courts of justice. The Council assumes that current cooperation between private companies like SWIFT and the US authorities will be in accordance with applicable law and in compliance with fundamental rights.
The Council, like Parliament, is a legislating body and, as such, it would like to draw Parliament’s attention to a proposal for a European Parliament and Council regulation on information on the payer accompanying transfers of funds. This regulation is being discussed by both Parliament and the Council. When this regulation has been passed, it will apply to transfers of funds in any currency sent or received by anyone offering payment services based within the Community. Article 14 of the proposed regulation states that anyone providing payment services must respond immediately and thoroughly to requests made by the authorities responsible for the prevention of money laundering or the financing of terrorism in the Member State in which they are located and which concern data to be disclosed on the payer accompanying transfers of funds and storing this information.
The Council believes that this Community act, in line as it is with fundamental rights, will strengthen the legislative framework needed to prevent flows of dirty money which come about through transfers of funds and which can harm the stability and reputation of the financial sector. At the same time, the regulation will prevent all types of illegal action targeted at the Community financing system. Given how widespread the activity is and the impact it has, the Member States cannot implement the aims of this regulation adequately: it will be effected better at Community level. It is therefore urgent to pass this regulation.
The regulation is to be adopted by means of the codecision procedure. On 6 December 2005 the Council agreed on the general conception of the proposal. In the wake of some unofficial meetings between representatives of Parliament, the Council and the Commission, the Presidency hopes that a compromise solution for the regulation as a whole can be shortly agreed. We will be closely monitoring the legislative work to prevent, , illegal and unjustified activity against the financing system.
The Commission is also debating the Commission’s Proposal for a Council Framework Decision on the protection of personal data processed in the framework of police and judicial cooperation in criminal matters. The Commission put forward the proposal on 4 October 2005. The framework decision aims to ensure that personal data on European citizens has a high level of protection. That requires common regulations, so that we can determine the legality and quality of data being processed by the competent authorities in the Member States. Although the proposal will not apply to the financing system directly, it will provide for the protection of personal data and may also be important for a case that is being dealt with. The proposal is being discussed by the competent bodies within the Council.
Mr President, ladies and gentlemen, I believe that our common will is to protect European citizens not only from terrorism but also all kinds of illegal activity targeted at the European financing system, with reference too to Community measures and legislation.
. Mr President, on this very sensitive issue, at the moment the Commission has only partial information, which we have already requested to be supplemented as soon as possible, regarding the exact facts as to how the American authorities obtained access to data on financial transactions held by SWIFT. At present, it seems that there was a transfer of financial information between private companies from the EU to the United States.
I understand that several authorities in Europe, including the European Central Bank, were informed. I quote from a statement from the American Treasury issued on 23 June: ‘SWIFT is overseen by a committee drawn from major central banks, including the United States Federal Reserve, the Bank of England, the European Central Bank, the Bank of Japan and the lead overseer, the National Bank of Belgium. The overseers have been informed about SWIFT’s participation with the Treasury and the safeguards and assurances put in place’. I repeat that I was quoting there from a statement of the American Treasury.
I can assure you that this information, of which I am now aware, was not passed on to the Commission previously, because the transfer of such financial information falls within the scope of the Data Protection Directive 95/46/EC. National authorities are primarily responsible for the proper application of the data protection rules. I trust that European Member States will take all the necessary action to ensure that their national data protection legislation is properly applied and strictly enforced. I observe that the Belgian Prime Minister has already asked the Justice Ministry to investigate and that the Belgian Data Protection Supervisory Commission is being equally active in assessing the circumstances under which this particular transfer has taken place.
In any case, the Commission will follow the developments very closely and, if necessary, we will make full use of our powers under the Treaty. I stress that, at this stage, I do not know whether this would be appropriate, as we have first to learn from the Belgian authorities what exactly happened, how and why.
As my colleague, Mr McCreevy, stated on Monday before this Parliament, the regulation on information on the payer accompanying transfers of funds, on which you will vote tomorrow, contains the appropriate safeguards on data protection and access by competent authorities to such data. I recalled that the European Data Protection Supervisor provided a positive assessment and did not detect any data protection concerns. I think, therefore, that the SWIFT affair should not delay the regulation on information on the payer accompanying the transfer of funds, the adoption of which is essential to detecting terrorist financing.
Let me finish by stressing once again my commitment to the fight against terrorism and to the identification of methods used to finance it, acting, of course, within the full rule of law and in accordance with our fundamental rights.
. – Mr President, Commissioner, Mrs Lehtomäki, SWIFT, the Society for Worldwide International Financial Telecommunication, has stated that it, acting upon a request from the American Department of Finance, passed on to the American authorities a limited amount of information concerning international money transfers. This information can be found on the company’s website. According to the statement by the Belgian data company, moreover, cooperation with the authorities is intended to prevent misuse of the international financial system.
The Belgian Government – according to press reports, at any rate – is already investigating whether the US administration’s research activities were in breach of national law, and this is something to which Commissioner Frattini has just referred. The Belgian minister for justice has also set in motion investigations into this matter, and her department is, in the initial stages at any rate, the right one to be investigating this sort of thing, for, according to current law, it is the Belgian legal system that must take action and make inquiries.
Considering carefully what the Commissioner has just again said, and thinking about how much we know about this at the present time, I have to come to the conclusion that we know nothing for certain, and have not yet reached the stage at which we would be obliged to investigate. We know that there are EU-wide rules on the protection of civilian data, and the planned European legislation on the handling of private data in connection with the prosecution of crime and the war on terror – at least as far as I am aware – is, as things stand, going to contain only rules on how state authorities should handle sensitive data, and so I think we should, as a matter of urgency, aim to use European legislation, once it has been adopted, to intervene and take action at an early opportunity.
– Mr President, we have learned from investigative journalists that, for the purposes of combating the funding of terrorism, the American authorities have apparently put in place a programme for intercepting the financial transactions handled by the SWIFT bank. This has been confirmed by President Bush and by SWIFT itself.
Data protection is not an obstacle to the work of the police authorities. Rather, it is there to guarantee respect for fundamental rights. Clearly, European countries were not informed of these activities, but – as you said, Mr Frattini – the European Central Bank would have known about them. The European Central Bank is a European institution. It has to comply with data protection legislation, and that is why we want the European Data Protection Supervisor to check without delay that the European Central Bank has respected the laws.
Finally, we must make sure that there is no gap in the legislation on the protection of personal data. Even if we still do not have a European document regulating data protection within the framework of police activities, existing legislation requires respect for national legislation in the case of any exchange of data provided for in the context of public security. Such exchanges must, moreover, be authorised by the Member States.
I would also draw the attention of the Council, Mrs Lehtomäki and the Commission to Amendments 26 and 58 of my report on data protection under the third pillar. These are designed to regulate the way in which data is handled when it is collected by private parties in the public interest, and it is in that activity that the problem lies, I believe.
Mr President, firstly I should like to welcome Mrs Lehtomäki. I simply want to say to her that I have listened to what she has said and I think it necessary to point out the following: our government takes the form of the Council of Ministers or European Council. Although it may not have the legal or political tools to take a decision regarding this scandal – by which I mean the SWIFT affair – which has followed on from that involving clandestine flights, there is nothing to stop it affirming its moral virtue and saying publicly what it thinks about it - something that, as far as I know, it has still not done.
The second thing I wish to say is that I have taken careful note of what the Vice-President of the Commission, Mr Frattini, said about neither he nor his department knowing anything about this case. I share the opinion of my two fellow Members, Mrs Klamt and Mrs Roure, who have just spoken on this matter. In Europe, and more specifically in the EU, we have progressively constructed a state governed by the rule of law in which any transfer of personal data to third countries must, of absolute necessity, obey national or European rules. The first of these rules states that any transfer must be authorised by a judicial authority, and no one else. Neither a State nor a bank is the owner of the information of which it makes use. If the data concerned relates to companies, it is the property of those companies. If it relates to individuals, it is the property of those individuals. There is no authorisation for others to use it in transactions, to appropriate it, to pass it on to others or to dispose of it in heaven knows what other ways.
I would point out that the legal instrument exists, and I would recall what Mrs Roure said just now to the effect that it would be a really very important step if we were to succeed in sorting out this matter under the Finnish Presidency.
I should also like to say one last thing. There is a French proverb that reads, ‘Do not trust my friends; as for my enemies, they are for me to take care of’. The enemy is terrorism, and our friends are the Americans. After the clandestine flights, the abduction of European citizens rightly or wrongly under suspicion and the illegal transfers of prisoners using aircraft landing on European soil, we now learn that, friend of ours though it may be, a power in alliance with ourselves has been rooting around in our bank accounts. When will the blood samples start to be taken? When shall we start having to submit details of births and so forth? Emphatically, enough is enough. Parliament really does need to put a stop to this type of thing.
I shall conclude by saying that, if I have properly understood the matter, terrorism is the enemy of our freedoms and, in return, liberty is the enemy of terrorism. It is certainly not the enemy of ordinary people. In this area, too, the United States now needs to decide which side it is on.
. – Mr President, ladies and gentlemen, I think that we would be making a mistake if we regarded the SWIFT matter as an isolated event.
It is a matter that should be seen in a wider context, referring to PNR, to the control of communications and to data retention, and this subject is not unconnected with the topic of rendition that we were addressing just a few minutes ago. In fact I would say that the SWIFT affair is the other side of the rendition coin; it may be a less violent operation, but it has exactly the same purpose: to extract information.
The systematic surveillance of the lives of European citizens has now become commonplace and we are facing what George Orwell called ‘Big Brother’, in the name of the fight against terrorism. I think we should conduct an inquiry into the responsibility of the European Central Bank and national banks, since I believe that this situation is unacceptable.
One week ago, , the Belgian daily newspaper with the highest circulation, ran a headline: ‘the CIA lays down the law in Europe’. I think that this must be prevented from happening in the name of the credibility and the very future of Europe.
– Mr President, Madam President-in-Office, Mr Frattini, ladies and gentlemen, I was concerned at the allegations published in the New York Times about a secret programme whereby the database of the SWIFT organisation – through which most of the world’s financial transactions pass – was intercepted by the CIA. This programme was confirmed by both SWIFT and the US Treasury Secretary.
We must restate our determination, on both sides of the Atlantic, to combat terrorism resolutely and effectively, but this must not be at the expense of full respect for fundamental rights and the rule of law.
Regardless of my personal opinions on the matter, what appears to have happened is that data has been transferred to the United States with the aim of preventing and combating terrorism and other crimes. In other words, these are operations relating to public security and the activities of the Member State in its area of criminal law. If this is the case, it is clearly outside Community law. This was what I took to be Mr Frattini’s first reaction, through his spokesman, when he mentioned the extra-Community nature of this issue.
I do not know if this was lost in translation, or if Mr Frattini actually told us today, that in his view Directive 95/46 applies in this case. This is an issue that needs to be resolved; either Directive 95/46 will be applied or the situation is outside the first pillar and outside Community law, and therefore the call for this framework decision on data protection under the third pillar to be adopted is justified.
In any event, the Member States must protect these data. I therefore welcome the decision by the Belgian Government to launch an inquiry to discover what actually happened and the legality in respect of national law. I await the results of this inquiry with interest.
Mr President, it is important that we use today’s debate to respond to the SWIFT case. The present resolution contains a number of pertinent questions that have to be asked, because anxiety levels among the public shoot up when they read stories of that kind in the newspapers.
As in the debates held earlier today, this is yet another case of weighing up security interests against the interests of the civil liberties involved in public and corporate privacy. Once again, this is about activities in the framework of the fight against international terrorism, which may well be carried out behind the backs of the monitoring bodies and may well be in contravention of international agreements guaranteeing fundamental rights and freedoms.
Although I do not want to draw direct comparisons between this case and the issue of CIA flights, the SWIFT case is not an isolated one, but an example of the way in which the Americans, in particular, hope to fight terrorism. Today’s debate is yet again an example of the need for discussing the nature of the war we are waging.
In this case too, we should ask ourselves whether all the rules have been complied with. There is the suspicion, which has also been confirmed, that the European institutions were informed. We want to know exactly what their responsibility in this case is and to what extent they have already been involved in monitoring the implementation of existing rules. Above all, however, we want to prevent a situation in which we all operate in some kind of grey area, with the creation of a legal vacuum in which even the citizens no longer know where they stand.
The draft resolution contains a number of pertinent comments in that respect. We also want – and this is something that the Commissioner has already mentioned – clarification about the role of the European institutions. In addition, we want any legal loopholes plugged, thus making sure that if a similar exchange of data were to prove necessary in future, it would only be done with solid underpinning and in full compliance with certain guarantees and minimum standards. We would also like to see the Member States being called to account about the implementation of the agreed rules. Once again, we must really prevent people from getting the feeling that they are in a legal vacuum. All loopholes in legislation must be plugged.
Mr President, whether or not it is legal, I want to say that European citizens have never been told about the details of their bank accounts being monitored, and I regard it as a precondition that they should be. I wonder how we would react if it were not the United States, but another country, that was checking our bank accounts, and whether we would be equally tolerant of that.
Turning to the question of effectiveness, the Council stated a moment ago that this is what is needed in the fight against terrorism. I would draw your attention to the fact that Stuart Levey, the US Under-Secretary to the Treasury, pointed out two weeks ago that they are very successful in tracing financial transactions. This did, though, drive the transactions of terrorists underground and therefore out of our reach and field of vision. In the European Union, we must, as a matter or urgency, adopt cohesive, efficient and common policy that is based on democratic decision-making and guarantees the sound protection of personal data. This really is becoming a matter of urgency.
Finally, I also endorse the view of those who claim that this is not an isolated incident. Rendition flights, and also the handling of passenger details, are making it evident that the United States does not hold to agreements. We in the European Union must speak with one voice and ensure that, together with our ally, we fight terrorism on a legal basis.
The press have been writing about the US Government’s data mining of private financial records held by SWIFT, but they have not informed us whether this concerns SWIFT in the USA or whether it also applies to Europe. If this is about SWIFT in the USA, then that is none of our business. Access to SWIFT data in Europe is a matter administered primarily by Belgian authorities, who should grant all applications for access. At present, the only thing we know is that SWIFT is supposed to share with the USA certain information related to the financing of terrorism.
There are two problems here. Firstly, the European Parliament cannot engage in a serious debate about this issue merely on the basis of press coverage and vague statements. Secondly, it has to abide by its treaties and be aware of its areas of jurisdiction. We know that the Belgian authorities have launched an investigation into this, but do not yet have any results. One thing we need to clarify is that access to the SWIFT system does not mean that ordinary transactions, such as the depositing and withdrawal of cash, cheques, electronic means of payment etc., are subject to data mining.
The Socialists and a number of other political groups think otherwise. They have submitted a joint proposal for a resolution in which they state that US authorities have access to the records held by SWIFT and that this was an instance of the USA violating fundamental provisions on personal data protection. These words are not, as Mr Wiersma says, assumptions, because they bandy them around as if they were facts. Similarly, they have disregarded the fact that the Belgian Government is in charge of investigating the case and that the European Parliament has no role to play at this stage.
So, in order to preserve the dignity of the European Parliament and out of respect for EU’s , we, members of the Group of the European People’s Party and European Democrats, have adopted our own resolution in which we call everyone’s attention to the rules of the game and in which we say that we should only have recourse to such resolutions when we can operate with incontrovertible facts. This is the only way for the European Parliament to preserve its reputation in the public eye and ensure it does not turn into a glorified debating society.
I support the views of Commissioner Frattini and call on Members of the Parliament to support our resolution as it complies fully with the and the ethics and standards of conduct of the European Parliament.
– Mr President, the SWIFT scandal, in conjunction with the problematic recital of the recent decision by the European Court of the otherwise correct rejection of the transfer of Passenger Name Records agreement, highlight an exceptionally dangerous grey zone which is starting to arise around the use of sensitive personal data to combat terrorism.
To be specific, any third country, not just the USA, now appears to be able, merely by citing even fictitious reasons of national security, to define:
- firstly, the decision-making level in the European Union; in other words, if decisions will be taken at Community or national level;
- secondly, which European legislation will apply and
- thirdly, the level, therefore, for permitted access, use and protection of the data of millions of innocent citizens, which are collated and kept – listen to this – by private companies, not even by the police authorities, and for private reasons.
This legal black hole must be closed at once and one very important way is for the bridge or so-called passerelle to function at long last; in other words, for Parliament to have a decisive say.
The pillars cannot apply here. PNR, SWIFT, data retention: in all these private individuals are collating data and the police are using them on the pretext of terrorism. There are no pillars. It is one thing.
Mr President, Mr Frattini, Minister Lehtomäki, ladies and gentlemen, I think that we should be very worried about the red tape that binds together many of the arguments and debates that we have in this Chamber. We could make the same comment on the subject that we are analysing now, as we did a short time ago in the debate on the CIA flights, that is that the Union is an area that is bound by the rules and principles of the rule of law and that, therefore, personal data, all personal data, including our current account data, must not be given to third countries, except in the cases provided for under national laws and now under European directives; there are no exceptions, not even in the name of the fight against terrorism. Anything that goes beyond this constitutes an arbitrary act and an abuse of the system.
I and other Members would like to know what role the Council and the European Central Bank played and how aware they were of the secret agreements made by SWIFT and the United States administration, since the duty of transparency should not apply solely to our dialogue and debates in Parliament, it also has to exist outside this House.
Mr President, I concur with my colleagues in asking the Council to examine and adopt a framework decision on data protection as quickly as possible, because when there is a legal vacuum abuses and arbitrary acts can gain a foothold.
. Mr President, ladies and gentlemen, I have listened very carefully to this debate, and I can see that there is a firm consensus among us that citizens’ freedoms and issues of data security have to be taken sufficiently into account even in the fight against terrorism. The Presidency takes a very serious view of this, and, as has been said, it is the responsibility of the National Bank of Belgium to oversee SWIFT and we also now await with interest what the Belgian authorities uncover.
If these investigations uncover facts which require legislation at Union level or harmonisation of legislation, this will be considered in the debate on the legislative plans that are being prepared. This is such an important matter that we need to hold a debate on it in the Justice and Home Affairs Council, and that is just what we will do.
. Mr President, ladies and gentlemen, thank you for the ideas that you have given me during the debate.
I think it can be said that the SWIFT affair has a special feature, which suggests to me that the 1995 ‘first pillar directive’ on data protection is probably the one that is applicable, since the data was transferred through SWIFT Belgium and SWIFT United States, that is between two private branches of a private organisation. That is why my interpretation, obviously subject to what the Belgian authorities will tell us, is that there would have been a communication to the Data Protection Authority and the national responsibilities of the competent bodies in this case would indeed exist. Unlike the PNR affair, which, as we were correctly reminded by Mr Lambrinidis, involved a transfer from a private airline directly to a US public body, here the transfer was between two private parties. It happens that on US territory, in accordance with US legislation, data transmitted for commercial reasons is used for security purposes. That is the structural difference. The result, as illustrated by Mr Lambrinidis, is that there is a grey area that really needs to be regulated.
In my opinion, there are two immediate possibilities: the first, to be implemented with the help of the Council and the Presidency, consists of rapidly approving the proposal that the Commission has put forward for a framework decision under the third pillar, in order to protect the confidentiality of personal data. To this extent, it is evident that we will at least have covered one area, the one in which data are transmitted for reasons of security, investigation and to combat terrorism. That would leave the first pillar part, that is the transfer between two private parties for commercial reasons.
A third aspect would still be missing: transfer between a Member State and a third country, that is not data transmitted from the European Union to a third country, but by an individual Member State directly to a third country. This is the third aspect that I think should be examined.
If we look at these three points together, which, quite honestly, do not make for a controversy with the United States of America, but they do concern all third countries, we will be able to get a precise handle on that grey area.
– I have received five motions for resolutions1 in accordance with Rule 103 (2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow, Thursday 6 July 2006, at 12 noon.
The next item is Question Time (B6-0312/2006).
The following questions have been submitted to the Council.
During their meeting in Vienna on 27-28 May, EU Foreign Ministers apparently failed to reach an agreement on a Commission proposal to use the bridging or 'passerelle' clause of the Nice Treaty to move more competences in Justice and Home Affairs from the third to the first (Community) 'pillar'.
What plans does the Finnish Presidency nonetheless have to advance the search for more effective, democratic and transparent decision-making in this area?
. Mr President, ladies and gentlemen, as Prime Minister Vanhanen said here today, the Finnish Presidency believes that it is a very important objective to make the European Union an area of freedom, security and justice. With this in mind, when the Hague Programme is being re-examined, the Presidency also intends to look at how we might improve the decision-making procedure on cooperation in policing and crime.
On 28 June 2006 the Commission produced the so-called ‘Hague Scoreboard Plus’, which evaluates the implementation of the Hague Programme and whether EU legislation has been implemented in the Member States properly and according to the agreed timetable. In addition to this, the Commission has issued a communication which contains proposals regarding both the content of the policies on justice and home affairs and an improved decision-making procedure.
As the President of the Commission has said, the Commission is ready to make proposals with the purpose of making use of the options in the Treaties to adjust the decision-making procedure. Finland intends to discuss these proposals in depth and in this way respond to the request made to Finland by the European Council at its meeting on 15 and 16 June. This was to work closely with the Commission to examine the possibilities of improving decision-making and action in the domain of freedom, security and justice on the basis of the current Treaties.
The Justice and Home Affairs Ministers are holding a preliminary discussion on these matters at their informal meeting in Tampere on 21 and 22 September 2006. The talks are to be continued in Council sessions in October and December and at the European Council in December.
I thank the President-in-Office of the Council for that reply. In the six weeks since I tabled the question, things have moved on a lot. I will not claim We had the whole package of proposals last week from the Commission. I am delighted that the Finnish Presidency is going to give them great emphasis, but will the Presidency give as much emphasis to the Commission proposal on evaluation and monitoring as to the one on transforming the ineffective and undemocratic decision-making? Will it impress on those Member States that have not implemented the framework decision on terrorism that it is scandalous that, five years after 11 September 2001, two years after 11 March 2004 and, on Friday, one year after 7 July 2005, some EU countries still have no provision in their laws to define and criminalise terrorist offences?
. Mr President, we will now aim to put our energies into this, because the time for close cooperation in policing and legal matters is clearly close at hand. As I said in my original reply, this evaluation of the implementation of the Hague Programme is at present being undertaken and we are aiming for more effective Union-wide cooperation in this sector.
Following the successful outcome of the COP 11/MOP 1 in Montreal at the end of 2005, it is now essential to push ahead with the new processes launched: the negotiations on the post-2012 commitments and the dialogue on long-term joint actions under the Framework Convention on Climate Change.
Can the President-in-Office of the Council state what progress was made in this regard at the 24th Session of the Subsidiary Bodies of the Framework Convention on Climate Change held in Bonn from 15 to 26 May 2006?
. Mr President, ladies and gentlemen, I must warn you right away that this is quite a complicated issue and my answer is even more complicated.
As the person who asked the question says, the eleventh conference of the parties to the United Nations Framework Agreement on Climate Change and the first meeting of the Parties serving as the Conference of Parties to the Kyoto Protocol resulted in two new processes for the future. These were the setting up of an working group to discuss additional obligations of the parties to the Kyoto Protocol mentioned in Annex 1 to the Convention, and a dialogue on long-term cooperative action to address climate change by enhancing implementation of the Convention. The dialogue in itself is not an opening for negotiations on new commitments.
The first workshop held for the Convention dialogue gave all parties the opportunity to present their ideas on advancing development goals in a sustainable way by addressing action on adjustment and realising the full potential of technology and market-based opportunities. This was the first of four workshops and, at the same time, the start of a longer process, which it is intended to bring to a conclusion at the end of next year. New ideas were proposed on future action, to be discussed in greater detail. The workshop leaders, Howard Bamsey of Australia and Sandia de Wet of South Africa, reported to COP12 on the workshop and have promised that the report will be available by August 2006.
The workshop initiated an examination of additional obligations of the parties to the Kyoto Protocol mentioned in Annex 1 and drafted a provisional work plan for the next few years. Whilst recognising that the discussions by the working group entailed an examination of the additional obligations of the parties mentioned in Annex 1, which were confirmed as changes to Annex B of the Kyoto Protocol, the working group’s deliberations also stressed the importance of bearing in mind the work that was already under way and the results achieved in this area by other bodies and processes under the Convention and the Protocol.
The second session of the working group will be during the second session of the Parties serving as the Conference of Parties to the Kyoto Protocol, with further development of the working group’s action plan as the aim. Meanwhile, the parties mentioned in Annex 1 will be asked to supply data by the beginning of September on the issues which they might wish to raise at the second session, for example, trends in emissions, the potential for policy and technology to alleviate climate change, and the costs and benefits of a reduction in emissions.
The annex to the working group’s plan is a list, albeit not an exhaustive one, and the initiative and sole responsibility of the Chairman, who drew it up, of themes that may be important for the future tasks of the working group. These themes are a scientific basis for determining additional obligations, the scenarios and risks attached to these obligations, the costs and impact of adjustment, emission trends and socio-economic factors, the potential for policies, measures and technologies for alleviating climate change, the costs and benefits of alleviation, sectoral analysis and the effect on competitiveness, experience gained, the lessons learned from implementation of the Kyoto Protocol, how long the obligations should remain in force, the sectoral approach, an outline for future commitments, and the additional costs of developing, adopting and transferring technologies.
In summary, I might say that a firm basis for both processes was established in the 24th session of the auxiliary bodies. The situation is to be reassessed after the 12th Conference of Parties in Nairobi, where both these new action processes will be discussed and the first review pursuant to Article 9, paragraph 2, of the Kyoto Protocol will be carried out.
– Thank you, Minister, for giving me such a very precise answer. The interpretation into German was very comprehensible too. As an Austrian, I would like to wish you all the best for your presidency.
There is something else I would like to ask. Could you tell me something more about the cost/benefit ratio and the cost/benefit calculations in which these working parties are currently engaged? How do you propose to ensure not only that this House is kept constantly up to date about the negotiations, but is also actively involved in them?
. Mr President, it is as yet impossible to go into the cost-benefit calculation in detail, but a review is obviously essential to ensure that there is the right balance of measures and benefits gained from them. I hope that we can be in active contact with the European Parliament during the process, because Parliament has shown a very keen interest in these issues of climate, which is welcome considering how important this is for our future.
President-in-Office of the Council, I appreciate your well-informed reply to the previous question enormously. I would like to continue with the subject because the Council is now represented by a Presidency which has a lot of practical experience of its own of the negative aspects of emissions trading, a key instrument selected by the EU to prepare for the Kyoto Protocol. These negative experiences include distortion of competition, disruptions in the internal market, and the fact that any party that has dealt well with the problem and taken environmental action early can end up paying for it. That is why, whereas the Commission still plugs emissions trading as a success story, Finland should have the opportunity to put this concept into a more realistic framework. Does Finland mean to do that, and what sort of improvements would you be prepared to propose to correct the problems of emissions trading?
. Mr President, we presume that the Commission’s report on the emissions trading scheme will be available sometime during the term of the Finnish Presidency, and, naturally, in the debate on it, Finland will have the opportunity also to raise the issue of its own experiences in the national context. May I say again and echo the words of Prime Minister Vanhanen here today that questions of climate change will be high on the agenda, not only in transatlantic cooperation but in that with Asian countries too, during the Finnish Presidency and, hopefully, afterwards.
How does the Council Presidency assess the current state of the negotiations on the status of Kosovo?
. Mr President, ladies and gentlemen, the European Union fully supports the negotiations on the future status of Kosovo, talks which are now being conducted under the leadership of UN special envoy Martti Ahtisaari. The European Union urges all parties to participate constructively in the process for determining Kosovo’s status and would remind them that progress in the implementation of standards in Kosovo will be crucially important for taking this process forward.
There is still a very wide range of opinions on the subject, but the technical discussions on status have also been necessary and useful. The Presidency, in particular, wishes the process every success.
– Madam President-in-Office of the Council, Finland is providing the Kosovo negotiations with a highly-qualified mediator in the person of ex-President Ahtisaari, and that gives us cause for confidence, even though there are major problems ahead, and there can, in the long run, be only one solution, namely independence: of that I am convinced. What I would like to know is whether you think it conceivable that, as Kosovo moves towards that, UNMIK – which is a transitional administrative arrangement – will be replaced by a European administration in the shape of EUMIK, in other words: do you think that the EU will play a more active part in the administration of Kosovo?
. Mr President, the whole time during this process we will stress the importance of close and successful cooperation with the United Nations. We must remember that Mr Ahtisaari is actually a special envoy of the UN in this area.
It goes without saying that the European Union, for its part, is obviously ready to support the final outcome of this process, however it turns out.
– Madam President-in-Office of the Council, as you know, the Western Balkans was one of the big issues for the Austrian Presidency of the Council. Will the Finnish Presidency pursue this issue with the same energy as did Austria?
What, too, is your view on the EU’s absorption capacity? Will Finland be coming up with tangible measures to deal with this, and will it be endorsing the Commission’s report?
. Mr President, during the Finnish Presidency the Western Balkans will be a very important issue in many different ways. The Western Balkans are affected by the EU enlargement process, a detailed debate on which is to take place at the European Council in December.
Finland welcomes the notion that the EU’s absorption capacity has not become a new enlargement criterion but an issue that demands serious attention within the European Union itself. I can nevertheless assure you that the important role played by the Western Balkans in the European debate will also be continued during our Presidency.
– As you will no doubt be aware, Minister, the maintenance of internal security and law and order in Kosovo presents no small problem in terms of its stabilisation and its being accorded a new status.
What aid will you, under your Presidency, be giving the Western Balkans, and Kosovo in particular, in order that, in the spheres of internal security and the administration of justice, standards may be established of such a nature as to adequately guarantee the stability of the region as a whole?
. Mr President, it is just this protection of human rights and the rights of minorities mentioned here that is one of the main purposes of the talks on Kosovo’s status. Obviously, a long-term interim solution can only be based on the ability to guarantee the rights and security of all groups. Kosovo’s closer rapport with the European Union’s Stabilisation and Association Process is also bound to lend support to the implementation of standards in many different ways.
In recent years Iraq has suffered from a distressingly high number of hostage-takings. Most reported instances are high profile because they involve foreign aid workers, journalists and reconstruction engineers. Yet the number of kidnappings involving foreigners in Iraq is actually very small when compared to the thousands of Iraqis taken hostage. Experts agree that the hostage-taking in Iraq is perpetrated by a large number of criminal and terrorist groups for a multitude of reasons – but more often than not the motivation is financial. Particularly worrying therefore are the recent indications that a number of EU Member States have paid enormous ransoms to criminal and terrorist groups in return for the freedom of kidnapped nationals. The paying of ransoms is a particularly unwelcome and short-sighted step, as far from discouraging hostage-taking, it encourages its proliferation, putting foreigners and Iraqis alike at greater risk.
In this context, what steps can the Council take to establish common guidelines and codes of conduct for EU Member States when they are faced with this threat in Iraq and beyond?
. Mr President, ladies and gentlemen, citizens of the European Union are becoming more and more the targets of hostage taking and sometimes these kidnappings are also connected with acts of terror. The European Union and the United Nations have repeatedly condemned the taking of hostages. We must basically take a dim view of ransom demands for hostages. Ransoms paid to hostage takers are an incentive for more kidnappings and can therefore lead to an increase in terrorism.
International cooperation, and in particular cooperation within the EU, is a very useful tool in dealing with such cases. The efforts of the EU Member States in hostage crises led to the UN International Convention against the Taking of Hostages. That came into force on 3 June 1983, and all the Member States of the EU have ratified it.
Hostage taking has been discussed by the Council of the EU in the same way that it has directly between Member States. The relevant practical forms of action include united political support and action on the part of the EU in kidnapping situations, preparing for hostage taking situations in joint pilot projects and crisis exercises, the reinforcement of national crisis groups using experts from other countries, and a Member States’ check list of options for joint action. In a few special cases there has already been practical cooperation, but it would be useful to clarify the basis for cooperation further.
For this sort of cooperation to be as effective as possible, it should be informal, voluntary and very practical in its nature. All information, furthermore, would need to be treated strictly confidentially. We would also need to respect the concerned country’s right to self-determination.
I would like to say what a pleasure it is to have the opportunity to put a question to the Council in the new Presidency and offer my warmest congratulations and support – I am sure along with all our colleagues – to the Finnish Presidency, which we know will be a very happy and successful one for the European Union.
I thank the President-in-Office for that comprehensive and very helpful reply. I am particularly grateful for the comment that cooperation has been somewhat sporadic and informal in the past and that perhaps there might be a way of strengthening cooperation in connection with this ever-growing crime.
I wonder if I might draw the President-in-Office’s attention, however, to the recent April 2006 report by the United Nations Office on Drugs and Crime, UNODC, on trafficking in persons and global patterns in trafficking in persons. Since hostage-taking and kidnappings are not confined to the failing states or states in complex emergencies, such as Iran, they are the key link in the chain to organised crime trafficking and particularly therefore to international terrorism. With this in mind, I draw the President-in-Office’s attention to the fact that of the top 11 incidents of reporting of origin countries of human trafficking ...
. I do not think that is actually a question to the Council. However, I would just mention to the honourable Member that the fight against trafficking is definitely one of the priorities of this Presidency and we will pay attention to the issues raised.
– This morning, we had a debate with the Commission on Palestine and the hostage-takings there. What further action is the Presidency of the Council contemplating taking with regard to the situation in the Middle East, in Palestine and in Israel?
. Mr President, as I stated in my statement on behalf of the Council in the debate this morning, the Council regards it as very important that both sides should immediately commit to action to ease this crisis situation. The European Union will help in a variety of ways to find a solution to this crisis, but, obviously, the parties themselves hold the keys to that. We will work hard and we hope that a solution will be found.
– It often becomes apparent to us that our governments are very poorly informed about the background to kidnappings; first we are told that they are carried out by terrorists, only for it often to turn out that the motivation for them is merely criminal – quite different, in other words. I would like to ask you whether you might perhaps want to push for better-integrated intelligence services or for better exchange of information between them, so that the rationale behind the taking of hostages might be better known, and so that the right response to them might be more speedily forthcoming.
. Mr President, as was mentioned slightly earlier on in the debate on the CIA and the rendition of prisoners, the work of the intelligence services and the information which they provide fall, as such, within the competence of the Member States, although it is obviously useful if there can be very smooth and thorough cooperation to find solutions in kidnapping situations just like this and to examine the background to these situations, as the honourable Member said.
In the light of the recent agreement on the EU's external border controls in the maritime areas near the Canary Islands, and given the requirements of the European area of freedom, security and justice, does the Council not believe that the time has come to establish an integrated immigration policy for the Union as a whole, which can both ensure stable labour markets within EU territory and channel the considerable migratory pressures being exercised on our external borders?
. Mr President, ladies and gentlemen, the European Union applies and means to continue to apply a comprehensive strategy and to migration both in the Union’s internal policy and in relations with third countries and in dialogue with them. This strategy and cover various aspects and dimensions of migration, for example, legal immigration, the prevention and control of illegal immigration, human trafficking and people smuggling. The European Union naturally operates, as always, within the limits of its competence as laid down in the Treaty.
As regards the action that the Union has taken in response to recent events in the Canary Islands, I would like to suggest that the honourable Member take a closer look at the answers that were given to oral questions H-0440, H-0455, H-0460, H-0473 and H-0478/2006. This number of questions and answers shows that this is an important issue and the debate on it and measures relating to it must be continued.
Thank you very much for your reply, Madam President-in-Office of the Council. The specific problem we face in the field of immigration policy is a lack of economic resources. For this year we apparently only have EUR 5 000 000 and there is no chance of any more resources until the approval of the new financial perspective next year.
How can we link the immigration policy to the recently approved financial perspective for 2007-2013?
. Mr President, we need very sustained cooperation with the countries of departure and transit countries so that we can improve conditions in these countries and thus ease the pressures associated, in particular, with illegal immigration in the long term. Obviously, this area of external relations also needs the resources and tools necessary to be able to have a proper impact.
In answer to the question about a stable labour market in the European Union, you said that the Council is considering all aspects of immigration policy.
We have recently have heard and read about terrible things happening not just in the Canary Islands but also in Spain and about what is happening in the labour market in fruit and tomato farms in Southern Europe.
Has the Council discussed this form of modern slavery and is this an issue that will be raised at the social summit later this year?
. Mr President, the European labour markets and the viability of this labour market system are, of course, together one key issue that has a direct effect on immigration policy, and, consequently, various elements of these need to be discussed and solutions found for them. The legalisation of illegal migrants is obviously a complex matter in itself, of huge significance for the individual and his or her protection under the law. There is also, however, a good and a bad side to lengthy legalisation procedures, and we should remember that the effects may well be felt throughout the European Union. Ultimately, legalisation of this nature is a matter which falls within the competence of the Member States of the European Union, although it is obviously useful to exchange information and, furthermore, engage in political debate on the subject.
– Madam President-in-Office of the Council, further to what you said about your intention of drawing up common rules on asylum policy, an area in which – as you will be aware – some powers are in the hands of the Member States and some in the hands of the EU, will you be holding to the line that it will continue in future to be a matter for the Member States to lay down how many, and which, working migrants will be permitted entry, in order to make integration into the labour market possible and prevent that market from being distorted?
. Mr President, mobility of the workforce and the availability of foreign labour in the Member States of the European Union is not just an immigration and labour market question but also very much a question that relates to European competitiveness. The honourable Member asked if this would be an issue for the Member States to decide on in the future. It is obviously difficult to see far into the future and know what direction these policy decisions will take, but it is important to have political debate on issues that fall within national competence because, as I said just now, decisions that are taken in individual Member States also have a wider importance and influence in the Union as a whole.
What measures will the Council take to ensure that European citizens take an active part in decision-making to change illegal into legal immigration and accept the need to integrate immigrants?
. Mr President, ladies and gentlemen, the integration of nationals from third countries legally resident in Member States is a constant challenge for European societies and crucial for strengthening their social and political cohesion. The Hague Programme relating to the domain of freedom, security and justice confirms the importance of integration policy in promoting the stability and cohesion of our societies. The Hague Programme also mentions that there is a need for better coordination of national policies.
In November 2004, representatives of the Council and the Member States reached some conclusions on the drafting of common basic principles for integration policy for immigrants. The common basic principles state that integration is a dynamic, two-way process of mutual understanding and accommodation by all immigrants and residents of Member States. Accordingly, Member States are urged to take account of integration policy and include both immigrants and nationals of Member States in it.
Frequent interaction between immigrants and Member State citizens is a fundamental mechanism for integration. The common basic principles state, in particular, that shared forums for intercultural dialogue, information on immigrants and their cultures and the development of living conditions in urban environments enhance the interactions between immigrants and Member State citizens.
The common basic principles are based on the conclusions of the Council set forth in December 2005, which took account of the Commission Communication entitled ‘A Common Agenda for Integration: Framework for the Integration of Third-Country Nationals in the European Union’. The Communication was adopted in September 2005.
The importance of integration in connection with access to Community and Member State territory and the need to improve action in this field have been cited in several initiatives, such as the Commission Communication relating to the Policy Plan for Legal Immigration. In these contexts the emphasis is on the need for members of the host society to become involved in creating opportunities for the participation of immigrants in European societies in various ways. This will be of mutual benefit to both European and third-country citizens. Other Community actors and institutions, such as Parliament, the Economic and Social Committee and the Committee of the Regions, can also do much to promote the participation of EU citizens in the integration of third-country nationals resident in the Union.
– Mr President, Madam President-in-Office of the Council, I should like to ask if provision will be made for structures through which European citizens will be able to express an opinion on the integration of immigrants from third countries, so that there is subsequently mutual acceptance and mutual respect, with the objective of the better integration of immigrants into society.
Does the Finnish Presidency intend to propose such structures of direct participation of citizens in such decisions?
. Mr President, it is in the Council’s interests in general also to support the more proactive involvement of civil society in the integration of immigrants, because there is a desire to promote the transparency of EU administration in relation to the public. It is obviously for the Member States to decide on this and how to create structures for citizens’ platforms at local level, but cooperation at European Union level too will be very important.
During the Finnish Presidency, the work of the Council will be made significantly open, as the debate on legislative matters in the codecision procedure will be open. In addition, the debate on other legislative plans will be made open. It will hopefully be one channel via which the people can be encouraged to find out about the criteria for decision-making and have an influence between elections as well.
Mrs Lehtomäki, I have visited Libyan camps where tens of thousands of refugees from sub-Saharan Africa come in order to be nearer to Europe and to cross the Mediterranean. We have FRONTEX, our external frontier protection agency, which is headed, incidentally, by a Finn. To what extent do you intend to use this agency to halt the flood of illegal immigrants to Europe?
. Mr President, the link between a border control agency and integration is a trifle distant in my opinion, but during the Finnish Presidency we shall also seek concrete suggestions and proposals for the work of such an agency.
On 17 May 2006, a representative of the Austrian Government, Alfred Finz, answered a number of questions from MEPs on corporate taxation in different EU countries. In response to a question by Eoin Ryan MEP, Mr Finz indicated that certain Member States had recently introduced new taxation systems under which some businesses were subject to much lower rates of taxation than in the old Member States.
Mr Finz views lower corporate tax as a form of unfair competition which must be eliminated. Does the Presidency—in-Office of the Council agree that the new Member States had the right to introduce their own taxation systems? Would the Council take the view that attempts to harmonise taxation are evidence of a desire on the part of the old Member States to solve their economic problems at the expense of the new Member States?
. Mr President, ladies and gentlemen, the Member States have the right to adopt their own taxation systems within the limits of Community law. The Council will consider proposals for harmonisation if and when the Commission makes them.
We have to remember that on 1 December 1997 the Council adopted a resolution on a code of conduct to apply to business taxation in order to tackle any harmful taxation measures that would or could impact significantly on the location of economic activity in the Community. The working group set up to consider the practical aspects of the code makes an assessment on the basis of the criteria set out in the code of conduct whether taxation measures adopted by one Member State constitutes harmful competition or not. The relevant Member State voids the taxation measures declared harmful by the working group, on a voluntary basis. The Member States are also obliged to refrain from adopting new, harmful measures.
In addition to this, there are intensive technical preparations under way right now in the Commission relating to the proposal for a common, consolidated, corporation tax base. According to the Commission, such a tax base would be used to promote the Lisbon Strategy to a significant extent, because it will help to make the internal market more effective, which would lead to an improved EU competitive position in global markets. The proposal does not, however, deal with a rate for income tax.
– Thank you Minister for your answer, but several times you quoted the Commission and its initiatives. I would really like to know what Finland, which is holding the EU Presidency, thinks about tax convergence. It is understandable that things, which lead to unfair competition, are bad, but I would like to ask if any attempt to converge taxes is the right thing to do as we are now witnessing such initiatives in the European Union. How does Finland view these initiatives? Do you not think that competition between Member States on matters of tax and in tax systems should remain as the opposite would mean that we are really heading towards too much harmonisation? We, the new countries, joined the European Union without knowing that there would be such a tendency today – the movement towards tax harmonisation.
. Mr President, the purpose of this common, consolidated, corporate tax base initiative is to create a corporate tax base that would be simple. The initiative does not go into the issue of tax rates, but a tax base. Now the technical work is being done. It is not the Finnish Presidency’s intention to discuss this in the Council: the purpose is to hear how the technical wok is progressing.
Madam President-in-Office of the Council, in the Basque Country we have our own tax system, which is historically separate and different from the Spanish system. In other words, there are two tax systems in the Spanish State. The Commission appears not to understand this and wants to change our system.
Would the Council be in favour of the idea of imposing a uniform tax system for the Member States without their consent or agreement?
. Mr President, obviously harmful tax competition is a bad thing, but there is still some way to go before we would switch to one harmonised system of taxes for the Member States.
– Minister, if the consequence of such varying tax rates is to be that more businesses move elsewhere, is thought perhaps being given to the possibility of speeding these deliberations up? Too many jobs are being lost as a result of what is termed subsidy tourism, and we are currently, with regard to regional policy, giving thought to how we can do away with this.
. Mr President, this was perhaps more a comment on the Council than a question. Taxation is, as I stated in my original answer, an important matter both for the functioning of the internal market and competition. It is also important, therefore, to examine taxation at Union level.
By deliberately arranging for the dollar to fall in relation to the euro, the United States is waging a merciless economic war on the European Union. The deliberate and continuing fall of the dollar is destroying thousands of jobs a month in the European Union area. For example, Airbus is obliged to invoice its subcontractors in dollars and not in euros; this puts US firms at an advantage and means that the European plane is in fact a more than 40% American plane.
What political, diplomatic and economic retaliatory measures is the Council planning to force the United States to support its currency so as finally to ensure free and undistorted competition between the European Union and the United States?
. Mr President, the exchange rate has changed recently, but the Council is not planning any measures which would compel the United States to prop up the value of its currency. In a statement which the President of the ECOFIN Council gave at the spring meeting of the IMF’s International Monetary and Financial Committee, he reiterated the Council’s position on global imbalances, saying that in the medium term the enormous current account imbalances cannot be sustained and it is the combined responsibility of all the major players involved to address the problem. Within the context of international cooperation, a macroeconomic and structural policy that aims to maintain growth should be practised to facilitate due rectification of current account deficits and surpluses. This way increases in protectionist pressures could be avoided as could sudden fluctuations in exchange rates and risks to the finance industry. There are also possible macroeconomic risks that stem from protectionist measures and unilateral action. An open, multilateral system of trade is an essential prerequisite for greater continued growth. Increased national saving in the United States and domestic growth in Asian countries, in particular, are crucial in any attempt to correct global imbalance.
The communiqué in April 2006 of the International Monetary and Financial Committee echoed this view, which partners at global level generally accepted.
Mr President, Mrs Lehtomäki, I note that, notwithstanding talk of the medium term, we are now in the short term. The EU employees who, over the next few months, will lose their jobs partly because of our inertia will not be impressed. Why, therefore, do we not arrange for the European Central Bank to play an entirely different role under the supervision of the European Parliament?
. Mr President, as we know, the European Central Bank is an independent body whose main objective is keeping prices stable. The Council of Ministers cannot influence decisions on interest rates, and, moreover, the independence of the Central Bank needs to be protected, so that it can continue to do its job.
– Madam President-in-Office of the Council, if there is parity of exchange with the dollar, it also, of course, has to be borne in mind that Europe pays in dollars when buying oil and gas, and that there is a natural advantage for the European consumer in this. Do you believe that oil prices in this area are subject to speculation, or that this is attributable to the currency?
. Mr President, perhaps it is not my strongest area, and nor does it fall within the competence of the Council, to speculate on future oil prices, but of course the present situation with regard to supply and demand and the direction in which it seems to be headed do not support the hypothesis that prices will quickly drop to a very low level here.
Will the Council review its procedures for answering parliamentary questions put to it?
. Mr President, I would like to thank the honourable Member for his interest in the procedures which the Council follows when it answers questions put by Members of Parliament. As the European Affairs Minister, I will have the personal honour of answering your questions here in Council Question Time during the next six months.
With regard to reviewing the procedures, I would like to state that Finland, during its Presidency, wants to return to the practice where questions are answered in the order in which they have come to the attention of the Council, and the Presidency does not, therefore, intend to answer them by subject matter. This change notwithstanding, I would like to point out that the general principles on how questions asked the Council are dealt with will remain unchanged. Answers during Question Time will still be given in the name of the country to hold the Presidency.
It will also be the task of the Presidency to submit to the European Parliament written replies to questions which are not dealt with during Question Time owing to a lack of time. There are a lot of these this week.
As for the procedure for written questions, I might say that the Council is at present looking at ways to deal with the ever-growing number of questions.
President-in-Office, thank you for your reply, which I welcome. However, we have a problem: under the Rules of this House every Member is allowed to ask only one priority written question per month. Under the same Rules, we can expect an answer within three weeks. The Commission managed that, but very often the Council answers take three months. The reason very often given to us is that it takes time to get the answer agreed by all the members of the Council. In real terms, you are able to give answers off-the-cuff to supplementary oral questions.
My plea to you is that we find a way of speeding up the process. Perhaps there could be a deadline for getting the answers from the other Council members so that you can then give us the answers within the timescale in our Rules. If we can help you do that, it will be a great partnership and a great feather in the cap of the Finnish Presidency.
. I agree that speeding up the procedure for answering is highly important. Although the Presidency speaks on its own behalf, it has to be and wants to be in line with other Council members. That is why it is important to get comments from other Member States. However, I am sure that we are capable of improving the current situation. I look forward to cooperating with the European Parliament in an efficient way on this issue.
The Presidency of the Council may or may not be aware that our Rules of Procedure say in its annex on Question Time that, with the agreement of the Council, we may divide Question Time with the Council into questions to the Presidency, questions to the High Representative or questions to the President of the Eurogroup.
Would the Council Presidency agree – if Parliament were to make a request – to have, maybe once every three months, a specific Question Time with the High Representative focused specifically on foreign policy issues?
. If the European Parliament makes such a request, we are certainly ready to consider it. If it relates to the High Representative, I think that he also has to agree with the procedure. But the Council has not received any such proposals, at least not as far as I know.
You have now had one hour’s experience of answering questions from the European Parliament. At the end of the Presidency you will have been here several times and obtained more experience – you have done very well during your first Question Time – would you be willing to give your practical recommendations to the Council concerning Question Time? For instance, in December could you analyse what we could do better during Question Time?
Somehow we have to make these occasions rather more open to our citizens. Some people will even watch this on the Internet or on Euronews. Somehow it must be improved. I would like to hear your practical recommendations at the end of the Presidency. Would you be willing to do that for us in Question Time?
. I am sure that during the coming six months we will get to know each other very well, so these kinds of recommendations could also be prepared in close cooperation. I – and we, as the Presidency – are more than willing to make best use of all the experience and practical arrangements and recommendations that might come up during the Presidency. I would also just mention that, personally, I find it a challenging experience to answer these questions.
Questions which had not been answered for lack of time would receive written answers (see Annex).
That concludes Question Time.
The next item is the joint debate on
- the oral question by Doris Pack on behalf of the PPE-DE Group, Gisela Kallenbach on behalf of the Verts/ALE Group, Hannes Swoboda on behalf of the PSE Group, Erik Meijer, Ignasi Guardans Cambó, Jelko Kacin and Henrik Lax to the Council, on visa policy towards the countries of the Western Balkans (O-0063/2006 B6-0315/2006),
- the oral question by Sarah Ludford, Jelko Kacin, Henrik Lax and Ignasi Guardans Cambó, on behalf of the ALDE Group, to the Council on visa facilitation for the countries of the Western Balkans, (O-0077/2006 B6-0320/2006), and
- the oral question by Sarah Ludford, Jelko Kacin, Henrik Lax and Ignasi Guardans Cambó, on behalf of the ALDE Group, to the Council, on visa facilitation for the countries of the Western Balkans (O-0078/2006 B6-0321/2006).
– Mr President, ladies and gentlemen, the countries of South-Eastern Europe, as they move towards the European Union, must reform themselves; they must adopt standards and work together on a regional basis, which means, in practical terms, that they must be reconciled with one another. They know that, and they are doing it, some of them faster than others, yet, despite all their efforts, they are denied unhindered access to the European Community, something that the Yugoslavs, at any rate, always enjoyed.
The ministers of internal affairs, and the national politicians too, ought, for a moment, to visualise themselves or their families having only some EUR 200 to live on and having to fork out practically all of that to get a visa, a Schengen visa, and a transit visa, and, in order to hand over the money, having to queue, sometimes for days or even weeks.
Even our counterparts in the national parliaments of South-Eastern Europe have to apply for a visa every time they want to attend meetings of the Council of Europe. Over 70% of the young people in Serbia, Bosnia, Macedonia, Montenegro, Kosovo or Albania have never ventured outside their own region or their own country. We, in the European Union, are currently opening up our educational programmes; how are they supposed to work if the visa rules are so onerous?
How are businesses supposed to move in if local workers cannot travel to the company headquarters – in France or England, say – except subject to very difficult conditions? In Bosnia and Herzegovina, for example, the crime rate is less than the average across the European Union, so why, despite that, do we not make it easier for the people who live there to come to us? Where the conditions for the issuing of visas are concerned, Russia gets better treatment than these countries do, and one wonders why.
These countries are in the midst of the EU, and we ourselves have a real interest in their well-being and in their growth and development. This is a matter of our own self-interest.
It was with the help of our European Union that Bosnia and Herzegovina managed to secure its borders, and the neighbouring countries are doing the same, so let us take off our blinkers and help to do away with these unnecessary and humiliating barriers.
– Mr President, Madam President-in-Office of the Council, Mr Vice-President of the Commission, even though the Members of this House who are speaking in today’s debate are from different countries and different political groupings, what we all agree on is that more must be done to bring this region, which runs the risk of becoming a black hole in terms of European unification, closer to the European Union.
We are well acquainted with its problems. We know about the nationalism and the narrow-mindedness, but we also know of the earnest desire, particularly among young people, to enter into this Europe and adopt European standards. It is not only in the interests of these people, but also in our own, that these connections may be made.
We do indeed, then, hope that the Finnish Presidency will continue what the Austrian Presidency – although it did not initiate it – certainly stepped up, and we also put our hopes in Commissioner Frattini, who has shown himself to be very knowledgeable and very willing. We know from our travels in these countries just what a favourable reception is given to much of what he has said and to the headway he has made where this visa issue is concerned.
Yes, I know, it is the ministers of the interior, above all, who are standing in the way, but Mrs Pack was right to say just now that those who have wrongdoing on their minds will get into the European Union anyway. Let us be honest about the fact that they will obtain a visa by devious means or find other ways of getting into the European Union without one, but those whose intentions are innocent, those who want to study or gain further training, those who want to invest and establish economic links, those who are politically active, must endure the ignominy of spending days, weeks, or even months in their quest for a visa.
I am well aware that there are certain conditions that have to be met. The countries concerned must also ensure that the obligations to take people back are met and other criteria complied with, but I really do urge both of you to use your influence to ensure that these countries, and their young people in particular, are given the chance to get to know Europe, to become familiar with our standards, and then the process of becoming part of the European Union will be made all the easier for them.
I hope that you will both be very pro-active in bringing this about, not only so that these countries may be helped, but also so that we may be helped to build up, with the young people of the Balkans and of South-Eastern Europe, a Europe in which we can all share.
Citizens of the countries of the Western Balkans experience significant problems in travelling around Europe. The most extreme example of all is Kosovo where they have passports which are not recognised by many European countries. Commissioner, Kosovo Albanians are exchanging their UNMIK passports for other passports and we, Member States of the European Union, are literally forcing them into crime and into a search for other, parallel passports. This serves, in effect, to illustrate the sheer misery of our current visa regime. Surely, Commissioner, as Members of the European Union, we can do more to place greater value on UNMIK passports.
In order to speed up the process of Europeanisation in the Western Balkans, we need a vastly more flexible approach, except in the case of criminals, of course – they are very resourceful and will find their way everywhere. I am talking of ordinary people who would like to experience Europe and European values in practice, and preferably while they are still growing up, receiving an education and building a set of values.
For this reason, Commissioner, it seems to me that we have to do more to find a solution for people in the various countries of the Western Balkans so they do not have to wait for hours on end for a visa only to be told eventually by an embassy clerk that they cannot get a visa and that they must go back.
Visas are issued in capital cities. These are the least developed parts of Europe and these people have to invest a huge amount of time and a lot of money, not to mention pride, when applying for visas. It is, therefore, only fair that we should amend the current visa regime.
– Mr President, over recent years, I have been a very frequent visitor to the countries of the Western Balkans, and whenever I have been there, the main thing that people wanted to talk about was the restrictive visa policy of the EU Member States.
This is a region in which generations are growing up with their only experience of Western Europe being derived from time spent there as refugees or from the television, neither of which are really suitable ways of familiarising oneself with good examples of how democratic societies based on the rule of law work in practice. Experience of such things is out of the reach of most people in South-Eastern Europe or involves considerable obstacles, and that is where there must be changes; on that point I am in full agreement with my fellow Members.
We know, too, Commissioner Frattini, that you and your fellow Commissioner Mr Rehn are strongly supportive of this process, but it is proving tough going and several Member States are standing in the way. It is in the best interests of the EU of 25 that we should act once and for all, for any further delay in giving people the freedom to travel is ammunition to the nationalist, anti-European and, indeed, anti-democratic groupings in these countries. Any and every delay isolates those people who have pinned their hopes on European integration, and, as my fellow Members have already said, it hinders the economic development that is so urgently needed.
Although Austria had put the Western Balkans at the top of its list of priorities, no new decisions were taken about them; it is for that reason that we request the Finnish Presidency of the Council, as a matter of urgency, to take up this cause, to appeal to its colleagues in office to be more open in dealing with this matter, and not to be taken in by the spurious argument according to which a restrictive visa policy prevents crime, be it organised or of any other kind, for the opposite is more likely to be the case.
I have a final request to make of you, that you tell the Member States to treat applicants for visas in their external delegations with the same dignity and respect as they themselves would expect when they are overseas.
. Mr President, ladies and gentlemen, as we well know, at present all citizens of countries in the Western Balkans, except for Croatia, need a visa when travelling to the European Union. Visa requirements, as has been mentioned in this discussion, obviously complicate travel arrangements and raise costs. We must remember, however, that this issue is crucial to the control of the Union’s external borders.
I quite understand that the European Union’s policy on visas is seen as awkward in the Western Balkans, and even as a factor that is hampering rapprochement with the Union. In the area of the former Yugoslavia they still remember a time when visas were not needed.
It is obvious that, for example, the mobility of youth and students needs to be facilitated. This is a way of lending support to the notions of access to information, open democracy and social development. One important goal of future flexibility on visa requirements will be to promote and facilitate contact between young people in the Western Balkans and the rest of Europe.
The EU has nominated the countries of the Western Balkans as possible candidate countries. They have a clear EU perspective, which also ultimately means relaxing visa requirements. There is nevertheless some way to go before we can start negotiating the waiving of visa requirements. That will require the Western Balkan countries to introduce significant administrative reforms in, for example, greater security of documentation and the fight against organised crime and corruption.
At the Thessaloniki Summit in summer 2003, the European Council stated that the issue of visas was important for the countries of the Western Balkans. Since then, the Commission has discussed with each Western Balkan country the necessary administrative preparations to make the visa regime easier and, in the long term, waive visa requirements altogether. In January 2006 the Commission issued a communication on the Western Balkans in which it set out a large number of proposals also to make the visa regime easier in accordance with the Hague Programme. The Council is committed to the implementation of the proposals on the Thessaloniki agenda, and has also stated that it supports the Commission’s proposals.
One important step forward in the area of increased mobility is the Regulation of the European Parliament and of the Council on local border traffic, due to enter into force soon. This will make it easier for border residents to cross the external borders of the EU. This will be of special importance in the case of the Western Balkans when Bulgaria and Romania join the EU.
On the request of the Council, the Commission is also to put forward proposals on the start of talks on visa flexibility agreements with all the countries in the Western Balkans. Special action would be taken, for example, to promote researcher and student exchanges and facilitate the movement of other separately identifiable groups.
The visa flexibility agreements will be separately negotiable Community agreements within the framework of the Schengen rules. They will be closely linked to the readmission agreements which the Hague Programme sets forth as a condition of easing visa requirements. This way the Union will also benefit from the arrangement because the countries in the Western Balkans will at the same time undertake to readmit citizens of third countries who have passed through them illegally on their way to the EU. At present only Albania has a readmission agreement with the Union. The countries of the Western Balkans have bilateral readmission agreements with many Member States of the Union, so we assume that negotiations at Community level will also go smoothly.
The Commission has already put forward proposals for talks both on visa flexibility agreements and readmission agreements with Macedonia, in the former Republic of Yugoslavia. These mandates for negotiation are now being discussed by the Council at working group level. When the Council has adopted them, the Commission can begin talks. Proposals for mandates for other countries in the Western Balkans are expected to come from the Commission in July. The working groups will try to deal with the proposals as quickly as possible for a decision to be taken by the Council.
The General Affairs and External Relations Council, in its conclusions of June this year, hoped that the mandates for visa flexibility and readmission agreements would be adopted this year, so that talks on visa flexibility could be brought to a conclusion with all the countries in the Western Balkans by the end of next year. We hope that the first agreements will be in place as early as this year. The Finnish Presidency will aim to support this timetable of objectives, which would also ensure that the increases in visa fees that take effect next year would not apply to the Western Balkan countries.
. Mr President, ladies and gentlemen, I believe that the opinions of the Members of this Parliament all point in the right direction, which is the same one that the European Commission intends to take, and I find the words of the President-in-Office of the Council very reassuring.
The Commission endorses the European vocation of the countries of the Western Balkans, because it considers the region to be strategic for Europe. We have worked intensively over the past six months with the Austrian Presidency and we hope that some emergency measures can be implemented. These emergency measures will be part of an overall package that will be the subject of a political agreement with all the countries of the Western Balkans concerned.
In the first place, these measures are intended to facilitate the visa regime, and I refer to certain categories, above all students, researchers and the business community, whom we hope to encourage to move around more freely in order to attract investment and to invest. It will be a simplified regime as regards procedure and also as regards the availability of visas, which – and here I agree with the speakers – is currently too restrictive.
Within the same political agreement package, we are planning agreements for the readmission of illegal immigrants. We have already done so in a few cases; for example the agreement with Albania has been signed and is already in force. This is a Europe-Albania agreement for the repatriation of illegal immigrants who come from Albania. As the President—in-Office of the Council has just mentioned, we intend to sign the same type of agreement with the other States as rapidly as possible.
It is also obvious that the concerns of the Member States will have to be taken into consideration. They are especially concerned about the level of security in terms of preventing corruption, preventing and combating organised crime, and the different types of trafficking, including, unfortunately, the trafficking of human beings in the region. We will ask these countries to collaborate more closely with Europe in order to improve the conditions for combating organised crime and corruption.
In this context, one measure that we feel is useful for exerting pressure on some Member States, which have raised objections over the past months, is the request that these countries equip themselves as quickly as possible with passports that conform to European standards, that is which comply with the rules of security as regards combating the falsification of passports and identity documents. This will help to prevent people travelling under false identities.
I think that countries in this region have the political will to do this. I have personally met all the Ministers of Home Affairs and the Prime Ministers of the countries in this region and I can tell you now that, before 15 July, I will apply to the Commission for mandates to negotiate visa facilitation agreements for all the countries of the Western Balkans. I will do so for Albania, Bosnia Herzegovina, Serbia and Montenegro; it has already been done in the case of Macedonia because the Commission approved my proposal a few weeks ago. By 15 July, all the countries in the Western Balkans will have seen our formal proposal to the Council. I have reason to believe that the proposal will be announced on 15 July to the Council of Foreign Affairs Ministers, the first Council under the Finnish Presidency.
I intend to provide initial information on the details of the proposals, if the Presidency, as I hope, accepts them, on 24 July to the Council of Ministers of Home Affairs, whom I will of course provide with a copy of the documents that the Commission has approved.
I strongly hope, or rather, after talking with the Ministers representing the Presidency, I am quite sure that, by the end of this year, there will be a concrete possibility of the largest possible number of mandates to negotiate visa facilitation agreements being approved.
This will have two immediate results, the first being that we will be able to implement the visa facilitation agreements and, simultaneously, the readmission agreements, by 2007, therefore over a very short period of time. I hope that the negotiations will be over quickly if, as I believe, the political will exists. This will mean not only that, as from 2007, the countries of the Western Balkans will benefit from a facilitated visa regime, but also that these countries will not have to bear the increased cost of a visa, which is rising to EUR 60, which has already been decided by the Council.
I am sure that all the countries of the Western Balkans will fall into this category and will thus be equipped with an administrative and bureaucratic, even preferential, visa regime and will not have to bear the increase in cost.
This is the precise agenda that I propose to follow; there is an understanding within the European Commission with Commissioner Olli Rehn, who is responsible for enlargement, and therefore the negotiating proposal will be on the Council table within a few days.
– Mr President, I too should like to take my turn in thanking the President-in-Office of the Council and Commissioner Frattini for their reports. However, I should like to express the particular concern that, three years after the decisions by the Thessaloniki European Council, there has been no progress in changes to the visa system.
I believe that what the President-in-Office of the Council and Commissioner Frattini have told us today is, of course, positive but, Commissioner, we cannot wait until the end of 2007 to complete the procedure for changing the visa system. I fear that the end of 2007 will be far too late.
The problem is not procedural, it is deeply political. It is a problem of the strategic credibility of the European Union. It is a problem of contributing to peace, to stability, to cooperation, to the strengthening of the European integration of the countries of the Western Balkans.
In fact, no one can understand why negotiations have started with Russia, China and Ukraine but not with the countries of the Western Balkans, why the system is much simplified for entry visas to the European Union from Pakistan and Iran, for young people from Pakistan and Iran, but not for young people from the Western Balkans.
Why, Commissioner, have visa fees been increased to EUR 60? I understand what you said now, that they will not apply if agreements are signed. However, I fear that 2007 is far too late. I believe that the increase should not apply for these countries as of now. I believe ultimately that the European Union must send a strong message, say no to the ghettoisation ...
Mr President, Mrs Lehtomäki, Mr Frattini, the fact that the western Balkan countries are being walled in by visa requirements is a tragedy for those countries, whose people have been able to travel freely in Western Europe for 20 years. For those of us still able to do so, it is almost impossible to understand what it means suddenly to be placed behind a border that cannot be crossed without a visa. It does not stop only people from getting about. In the same way, thoughts are prevented from crossing borders. In today’s knowledge-based economy, mobility is just as important a requirement as access to modern information technology. In today’s globalised world, visa policy cannot, therefore, take the same form as it did in the 1950s or even the 1980s. That must be our starting point when the EU formulates its visa policy.
As Mrs Lehtomäki also said, the EU needs a clear plan for simplifying the visa procedure and for finally getting rid of the visa requirement. It must be made clear to the countries that are our neighbours what conditions they have to fulfil in order, firstly, to see visa procedures genuinely simplified and, secondly, to see the compulsory visa requirement one day done away with. We must be able to promise them that the visa requirement will be abolished when fewer than 2% of visa applications are rejected.
I welcome Mr Frattini’s objectives, which are very constructive. One of the obvious goals of the EU’s bilateral visa agreement must, however, be to facilitate mobility for all, and not only for certain categories of people. We give out the wrong signal if we place people in different categories, such as students and cultural figures as distinct from farmers and parents of small children. The fact is that everyone must have the right to inhale the European atmosphere.
It is a problem that, for example, the agreement with Russia is of such limited scope. It applies to only a small number of people – fewer than a tenth of people travelling – and does not in practice simplify the visa procedures. Not even the fee is to be reduced. On behalf of the Group of the Alliance of Liberals and Democrats for Europe, I should like to see a more ambitious visa policy, genuinely simplified procedures for the Balkan countries and, indeed, for everyone, and the clear objective of abolishing the compulsory visa requirement. It must be made quicker, cheaper and simpler to obtain a visa, and the European Parliament must be allowed to comment on the authority to negotiate that is now in the process of being produced.
. Mr President, it is obvious from this debate that Parliament would like the Council and the Commission to take this matter to heart, and that is what has happened. This is a very important issue for us. Although Mr Lax raised the point that people should not be categorised, perhaps, however, it is particularly important to facilitate the movement of young Europeans in this continent as quickly as possible. Our aim is for the first agreements to be signed during the course of this year.
Visa flexibility is a very real issue that affects ordinary people and which can strengthen rapprochement with the European Union in the countries of the Western Balkans. It is also a way of lending support to the stability and development of this region, and it is therefore important that progress be made in this area. We nevertheless have to bear in mind that this is also about controlling the Union’s external borders and not just an expression of political will. We will, however, push energetically forward with this issue.
The debate is closed.
The next item is the joint debate on
- the report (A6-0237/2006) by Richard Corbett, on behalf of the Committee on Constitutional Affairs, on the conclusion of an interinstitutional agreement taking the form of a joint statement concerning the draft for a Council Decision amending Decision 1999/468/EC laying down the procedures for the exercise of implementing powers conferred on the Commission (new regulatory procedure with scrutiny) [10126/1/2006 – C6-0208/2006 – 2006/2152(ACI)], and
- the report (A6-0236/2006) by Richard Corbett, on behalf of the Committee on Constitutional Affairs, on the draft Council Decision amending Decision 1999/468/EC laying down the procedures for the exercise of implementing powers conferred on the Commission [10126/1/2006 – C6-0190/2006 – 2002/0298(CNS)].
. Mr President, first of all I would like to thank the European Parliament’s rapporteurs, Mr Daul and Mr Corbett, for their unrelenting efforts in reaching a compromise. I would like to highlight the very good cooperation that has prevailed between our two institutions, especially in the last ten months.
In these difficult and complex negotiations, the Commission, as you know, has been a forceful advocate of the European Parliament’s reinforced control rights over comitology. Tribute also has to be paid in this context to the energy deployed by the UK and Austrian Presidencies.
As a result, the European Parliament and the Commission have succeeded in convincing even the most reluctant Member States to make a major breakthrough in terms of parliamentary control. If the compromise package is endorsed by Parliament tomorrow, Parliament will have a right of veto on the substance of most implementing measures. This applies of course to implementing measures concerning acts adopted under codecision. We can safely say that a decisive battle has been won in favour of more democratic control.
To respond to Parliament’s concerns, the Commission has made several additional commitments. We will further improve transparency and access to comitology documents. We will make sure that the period for consultation only starts when Parliament has received all language versions. We will screen all existing acts adopted under codecision, and, where appropriate, make proposals for adaptation before the end of next year.
Finally, as stated in the trilateral declaration, we have agreed to adapt 25 codecision instruments as a matter of urgency. The Commission will make the corresponding proposals before the end of the year.
The two reports by Mr Corbett were adopted by the Committee on Constitutional Affairs by an extremely large majority, but I wish to say a few words about the sole amendment tabled, in view of your vote tomorrow. This amendment refers to a resolution, a crucial point of which was the systematic adoption of sunset clauses. I believe that this amendment goes in the wrong direction. It undermines the mutual trust that has guided the three institutions during the negotiations. It contradicts the content of the joint declaration, whereby the legislator agrees that the implementing powers should be conferred without time limits. I hope that you will take the Commission’s view into consideration when you vote tomorrow.
I will limit my introductory remarks to these points. I am keen of course to listen to the honourable Members’ comments on this major reform.
. Mr President, I suspect that there was a plot in this House in scheduling this debate right now, because it was expected that this would be the time at which England would have been playing against France. Mr Daul and I, having been involved in these negotiations, felt we were the victims of this plot. But, as we know, England did not qualify, so perhaps it matters somewhat less – at least for me.
We have before us technically two reports for procedural reasons, but they concern a single package: the proposed revision of the 1999 Council decision on comitology and the joint declarations which, because they constitute a sort of interinstitutional agreement, are subject to a separate report. They are globally a package and together they represent a huge step forward for Parliament – a major transformation of the comitology system.
My constituents back home in Yorkshire would be asking me what comitology is. It is not exactly the subject they are talking about day in, day out in the pubs and clubs of Yorkshire. Every legislature has a system of delegating powers to the executive. In national parliaments that is typically legislation that confers on the government powers to adopt further measures: the statutory instrument in the UK, the in Belgium, decrees in various other countries. The systems change slightly, but it is quite normal to confer powers on the executive, not least to deal with technical details and complex matters once the main legislation has laid down the general principles.
What is unusual in our system in the European Union is that, when we confer such powers on the Commission, we oblige it to act in conjunction with a committee of national civil servants. In many cases those committees have the power to block the Commission and refer the matter back to the Council. We have always found that objectionable: firstly because only committees of national civil servants and not Parliament have the right to scrutinise the Commission and refer questions back, and secondly because matters are referred back only to one branch of the legislative authority – the Council – even when the basic act has been adopted under codecision.
We also found the system to be thoroughly untransparent and complex with the numerous committees that give rise to the name of comitology. Only an expert could study it and understand it.
Over the years we have obtained small concessions. We now receive every document that is sent to a comitology committee. Since 1999 we have had some power to object within a certain time limit if we think that a measure goes beyond the powers that have been delegated. However, up to now, our fundamental objections have been unanswered. With this agreement there is a transformation of the situation: henceforth Parliament will be able to say no to any implementing measure of a quasi-legislative nature adopted through the comitology system, and if we say no the measure cannot be enacted. The Commission will either have to put forward a new proposal or table new legislation under the codecision procedure. That is a huge step forward for Parliament – and not just for Parliament – in terms of the accountability and transparency of the whole Union system. That is why this agreement is so important.
Nonetheless, there have been some issues with which we have been ill at ease and where we had to negotiate to ensure that our position was fully safeguarded. For instance, we have in this agreement a reference to the Lamfalussy . Indeed, by mentioning it, as regards the Commission, we are actually upgrading that from a mere statement in Parliament by the Commission President and a letter from the relevant Commissioner to the relevant committee chairman, to a declaration by the whole institution. So we have upgraded the relevant parts of the Lamfalussy . That is also important.
We have gained satisfaction on time limits: it is an important step forward that three months can be extended to four, especially – as Commissioner Wallström pointed out – as the clock starts running once we get the text in all the languages. That will give us adequate time to consider these matters.
There has also been this issue of sunset clauses. I think that with this agreement Parliament will not normally need to use sunset clauses. We used them before, because when we delegated powers to the Commission we lost those powers for ever. With very loose control over how they were exercised, it was quite normal that we wanted to use sunset clauses as a way of reasserting control if need be. However, with this agreement we can say no to any implementing measures we dislike, even every single one of them, if we are dealing with quasi-legislative measures.
We therefore do not need to use sunset clauses. The agreement reflects that – in that we acknowledge that the principles of good legislation mean that powers should be delegated without a sunset clause, without a time limit. But the principle that the legislature should, if necessary, be able to set a sunset clause – that is a power we have under the Treaty – is recognised to the extent that the agreement says very clearly ‘without prejudice to the rights of the legislative authority’. As is said, we do have the right, but I believe that we will not need to use it except perhaps in exceptional circumstances that we cannot foresee at present. We recognised that as part of the negotiations, because the other institutions felt very strongly about it, but also, in my opinion, because as a parliament we realised that we will not need to do so.
With this agreement we should be more relaxed about delegating matters to the Commission because we will have that control afterwards. We have the ludicrous situation in our Union where we sometimes have two or three readings on subjects such as the width of tyres for tractors, which in any national context would have been delegated to the government to deal with – this is because we have been reluctant to delegate. With the assurance that we can control what we delegate, there is no reason for us not to delegate much more and more frequently. That is another reason for welcoming this agreement.
That is why my group and our committee, the Committee on Constitutional Affairs, rejected the amendments to which the Commissioner referred. It is only a recital – Parliament is not reaffirming the resolution to which it refers – but I do not see the need for a reference. My group – and I think other groups too – may be voting against this amendment if it is indeed confirmed by the group that tabled it. I will be listening to other speakers with interest in a minute.
There is a remaining issue: the adaptation of existing legislation. Commissioner Wallström referred to the package of 25 measures that will be adapted urgently, with a proposal by the end of this year. Beyond that the Commission has undertaken to carry out a survey of all existing legislation to see what needs to be adapted and will make a proposal. But we have no undertaking from the Council to act within any given timetable, so we as a Parliament will have to watch that very carefully. We have a ceasefire. I do not want to break the ceasefire, but we will have to watch very carefully that the Council looks at this seriously within the necessary timetable. So this may not be completely the end of the story, but nonetheless I think it is a huge breakthrough, a huge advance for Parliament.
I would like to finish in the way that Commissioner Wallström began, which is to thank all those involved. Certainly my thanks are due to the Commission. Its position is completely different to the Commission’s position of a few years ago and I think Commissioner Wallström can take much of the credit for that. The Commission has moved to a position where it was very supportive of our position. I think our positions were virtually identical for most of these negotiations.
I would like to thank the British and the Austrian Presidencies: the British Presidency that initiated the resumption of the Council’s consideration of this matter, the Austrian Presidency that took it forward so ably. Of course I would like to thank my fellow negotiator, Mr Daul, the Chairman of the Conference of Committee Chairmen. We went through many meetings together over a six-month period. I am very glad that tonight I can report to this packed House – at least those Members who are not watching the football! – that we have a very important result which I think is not just good for this Parliament, but is actually good for our Union.
Mr Corbett, I have finally understood what comitology means and when I am in Yorkshire I will go into all the pubs to explain it.
. Mr President, first of all, let me, as a German, congratulate Commissioner Frattini on yesterday’s football result and then, rather quickly, move on to the matter in hand. There is nothing at all personal about what I shall say about it; all I want to do is counteract some misconceptions that are becoming current.
We are not debating this issue today because the Commission wanted us to, nor, indeed, out of any desire for it on the part of the Council, which, lamentably, left the Chamber before the debate began. We are discussing this issue because the committees that have to work with these agreements – and on this there are major differences in this House – decided that we would.
Reference has been made to the British Presidency’s putting this subject on the agenda, and that it indeed did, and because – and this is where comitology comes into it – certain Committees of this House, the Committee on Economic and Monetary Affairs being one of them, were no longer willing to write out a blank cheque and to delegate something without having the right to check up on what was done with it, and that is what we are talking about today; not about giving this House a present, but about something that is the least that it is entitled to in a democratic process.
I am, then, all the more astonished by what has been going on recently. At the outset, Commissioner, you said that you were in favour of democracy, and you ended up saying that the sunset clause was less than appropriate. Any parliament is perfectly entitled to place time limits on legislation, and I think it intolerable that the Commission or the Council should make statements of that sort or try to deny this House that right.
I would just like to remind the Council that, with reference to the draft Constitution and in the debates on it, it went so far as to agree to the delegation having the right of call-back, yet today, it wants nothing to do with it. Progress has been made – yes, there is no disputing that – and now we have to build on that progress. The agreement must prove its worth in practice. For example, the committees – and here I am talking about my own – received the first consultative draft from the Commission as late as just before the summer break; after the summer break, the eight-week deadline had expired, and we were then told that our decision was expected in three months’ time. It is practice that will demonstrate that the agreement works and that we do not have to abandon our rights.
What I would like from the Commission, and even more so from the Council, would be to see those who, in the developing world, plead the cause of democracy and the right of codetermination – and that is mainly done by the foreign ministries – at least applying that same standard in their dealings with the European Parliament; that really would be a great step forward.
Mr President, my colleague, Mr Corbett, spoke of a good result. Having just seen a television screen displaying a score of one nil, I consider, in a thoroughly European spirit, that, yes, it is a good result. Mr Corbett spoke of the situation of the people of Yorkshire. Far be it from me to discourage him, but I should nonetheless like to convince him that he still has a little bit of work to do in bringing each of the Members of this House around to the idea of the crucial importance either of comitology or of the results obtained within the framework of the negotiations that have just been completed. On this point, I place my faith in his powers of persuasion.
I should very much like to thank not only our negotiators, Mr Corbett and Mr Daul, for the result at which we have arrived, but also Mr Radwan and all the members of the Committee on Economic and Monetary Affairs, without whom these negotiations would not have been begun.
Basically, I wish to put the Commission on its guard. From this point on, you have an important duty in respect of Parliament, that of getting the implementing measures under way in a framework that has now been clearly redefined. We are regularly questioned about the need to monitor the way in which the Member States apply or implement the legislation on which we deliberate in this House. In the same spirit, then, we shall have to check that the Commission, for its part, is doing what it has to do to ensure that the implementing measures are ready within reasonable periods of time. We shall also have to review the European Parliament’s Rules of Procedure so as to adapt our procedures to these new rights that we have to be able to exercise in full.
Everyone will be delighted this evening with the outcome of the negotiations. That being said, I should like now to return to three issues that, in my view, remain unresolved.
The first is that of the status of European Parliament observers within the Commission’s expert committees. The fact is that if we want to exercise in full this oversight and right of call-back where comitology is concerned, we need to be able, under the same conditions as the representatives of the Council, to follow on a day-to-day basis the work of the competent committees where implementation is concerned.
My second question concerns sunset clauses. In the case of these, the minimum we obtained in the declaration constitutes the guarantee we needed in order to accept the agreement.
My third and final question is by way of a warning to the Commission. In a case where, in the quasi-legislative sphere, the European Parliament refuses an implementing measure as proposed by the Commission, the latter will have not only the opportunity to propose a new wording, but also a duty to do so. Otherwise, it will not be possible to implement level 1.
. Mr President, my group is pleased to offer its strong support for this important reform, which is a further signal that Parliament is making great progress with its constitutional development. I would like to add thanks to all the main contributors to the complex negotiations.
The Regulatory Committee has proved to be the most troublesome aspect of comitology and way beyond the effective scrutiny of Parliament. The present package has three consequences for Parliament.
First, it puts it on an equal footing with the Council. Second, it should encourage Parliament to trust the Commission more to exercise and make prudent use of the executive authority that properly belongs to it. Parliament can surrender some of its preoccupations with minutiae, opening up opportunities for it to focus on politics rather than the technical aspects.
Finally, the change will force Parliament to sharpen up and upgrade the way the committees sift and scrutinise the product of comitology. We need to be fully prepared to shoulder our greater responsibilities with skill and care.
. Mr President, as the rapporteur Mr Corbett said, this is a breakthrough. It is welcome and I am glad about it. Parliament’s supervisory powers hitherto in the comitology procedure have been virtually a farce. The Commission has many a time even neglected its obligation to inform Parliament of its decisions.
Parliament recently took legal action against the Commission for exceeding its powers in comitology. The case began on an initiative by the Group of the Greens/European Free Alliance in the Committee on the Environment, Public Health and Food Safety, when the Commission, exceeding its powers, had granted an exemption regarding the banned fire retardant Deca-BDE. Now this case is being rectified in two ways. Parliament will have the right to block future comitology decisions by a majority of Members. This Deca-BDE case was rectified at the end of June, when the Commission actually reversed its decision, which means that this hazardous substance will be removed from electronic equipment. I am glad about that.
– I too am suffering at the moment because of the game between Portugal and France, not, incidentally, France and England, as Mr Corbett predicted.
This debate on the democratic control of regulatory acts signals a new era for European democracy. Europe is no longer intergovernmental and merely a negotiating area. It is an entity in itself and an area of integration. It wants to be a democracy with its own legitimacy, which is much more than the sum of the legitimacies of its Member States put together.
This path towards a new era involves decision-making and implementation procedures. Ultimately, these procedures will be at the sharp end of the legitimacy challenge facing all political ranks. I refer to the challenge of transparency, the challenge of responsibility, the challenge of effectiveness, and the challenge of ensuring acceptance and trust among those at whom this is aimed. Parliamentary control of regulatory acts already provided for in a Constitution in waiting is more than putting the democratic power to legislate on a par with the democratic power to control.
The European institutions are assuming that Europe must have the profile of a genuine European democracy and that a genuine European democracy is incompatible with implementing acts that are bureaucratically removed from the European citizens and their representative bodies. This is just a small step towards the sound construction of a strong, democratic European centre with decision-making chains that are permanently open to scrutiny as regards their legitimacy.
It would be a good idea to involve the national parliaments in appointing national experts to the committees. In a European democracy, which is our project and our desire, comitology would set out the reality of networking that strengthens and does not detract from the legitimacy of the political union.
Mr President, it is good that we in this House can now get stuck into the Commission’s comitology procedure; that is progress and a great achievement by those who have been conducting the negotiations, and one for which we are grateful to them.
The only thing is that it does have a few blemishes. The whole thing has to do with the codecision procedure rather than the consultation procedure. It is the consultation procedure that still applies to our Committee on Agriculture and Rural Development, and, now that it is considering the organic farming regulation, we can once more see how the Commission is attempting to encroach on the Committee’s powers, but we are unable to tackle these attempts head-on, and that must change. That is a defect in what has been agreed here.
When we get the proposed constitution, the codecision procedure will apply in agriculture too, but we do not have it yet. I hope this will not be another occasion for beating about the bush when it comes to implementation, so that we end up stuck with the consultation procedure and have to live with it and with a situation in which the Commission continues to enjoy rights that are incompatible with any democratic standard.
. Mr President, the comments by Members here demonstrate how much thought and enthusiasm has gone into this important reform, and quite rightly so. We have injected more transparency and more democracy into the procedures.
From now on the European Parliament should be in a position to delegate implementing powers in all conscience to the Commission without giving up its legitimate rights of scrutiny. According to the new procedure, if Parliament were to object to the substance of an implementing measure, the Commission would be prevented from adopting it in that form.
With these substantially improved control rights we see no need for the legislator to set a time limit for the delegation of implementing powers to the Commission. On the contrary, I believe that this package should provide a stable solution for the future. This was, of course, the purpose of the negotiations.
Let me come finally to some practical issues, because if you endorse the deal tomorrow we will have to continue our good cooperation. This will be done in several ways: firstly, thanks to the Commission’s forthcoming alignment proposals; secondly, via the promised upgrade of the comitology register; and thirdly, through the revision of our 2000 bilateral agreement on the procedures for implementing the comitology decisions.
I look forward to continuing to work with you on these issues and I thank you for your contributions to the debate.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the joint debate on
- the report (A6-0186/2006) by Patrick Gaubert, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council decision on the establishment of a mutual information procedure concerning Member States’ measures in the areas of asylum and immigration [COM(2005)0480 C6-0335/2005 2005/0204(CNS)],
- the report (A6-0190/2006) by Stavros Lambrinidis, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on strategies and means for the integration of immigrants in the European Union [2006/2056(INI)],
- the oral question by Martin Schulz and Martine Roure, on behalf of the PSE Group, to the Commission, on European Union immigration policy (O-0061/2006 B6-0311/2006),
- the oral question by Ewa Klamt, on behalf of the PPE-DE Group, to the Commission, on European Union immigration policy (O-0064/2006 B6-0313/2006),
- the oral question by Jean Lambert, on behalf of the Verts/ALE Group, to the Commission, on European Union immigration policy (O-0070/2006 B6-0318/2006),
- the oral question by Jeanine Hennis-Plasschaert, on behalf of the ALDE Group, to the Commission, on European Union immigration policy (O-0073/2006 B6-0319/2006), and
- the oral question by Roberta Angelilli and Romano Maria La Russa, on behalf of the UEN Group, to the Commission, on European Union immigration policy (O-0079/2006 B6-0322/2006).
. Mr President, Commissioner, ladies and gentlemen, thousands of immigrants are losing their lives trying to reach our European continent. Ceuta, Melilla, the Canaries, Lampedusa and Malta have become tragic symbols in the task of managing migratory flows, particularly from the South of the world. Since Monday, nearly 1 000 men have attempted to land and have landed in the Canaries. The European Union must not push the problem back outside its borders.
The countries of Africa cannot resolve the problem of migratory pressure on their own. Commissioner, ladies and gentlemen, I recently led a delegation of MEPs in the Canaries. It is true that the European Union is proposing aid and protection at the borders, but there are still men and women thronging the beaches. The meeting on migration, which will be held next week in Rabat, is a first, very encouraging step. Finally, representatives from the countries of Africa and Europe are going to get together around a table in order to find some solutions.
The codevelopment policy that Europe is due to put in place tomorrow must become more effective, more intelligent and more secure, so as to assure us that the funds allocated will benefit the people, and them alone. If we are effective in our efforts to help the people of Africa to remain in their own countries by enabling them to live decent lives, then we will not have to count the dead bodies on the beaches of Italy, Malta or Spain.
In an area without internal borders, such as our Schengen area, coordination and information-sharing among the various national immigration policies of the 25 Member States are crucial. The first important stage in achieving that aim is to improve the exchange of information among the Member States.
My report concerns the establishment of a mutual information procedure in the areas of asylum and immigration. Each Member State must communicate to the other Member States and to the Commission the national measures that it plans to take. The main points developed are as follows: all of the Member States will have to supply information concerning their present national legislative state of play. This information will therefore constitute an initial database that will help us to become acquainted with the various policies currently in force and to understand what changes subsequently need to be made.
My second point relates to the political dimension. The new procedure will act as a permanent link between national administrations. It is important to make progress and to add a political dimension to this administrative level. This will be the aim of this new tool.
The final point that I want to mention relates to public accessibility. The Group of the Greens/European Free Alliance has tabled some amendments aimed at opening up the network to the public. I have always been in favour of more transparency in decision-making procedures, but not in this particular case. I shall explain what I mean by this: all of the legislative texts that have already been adopted at national level are naturally made public. Nevertheless, political discussions on the future measures and draft laws under way must remain confidential. Otherwise, governments will refuse to submit their current projects to us and to discuss them with us, and we will never have this information.
In concluding the first part of our joint debate, I should like to thank all of the shadow rapporteurs with whom I have worked effectively over the last few months. I hope that, together, we will demonstrate our will, during tomorrow’s vote, to strive towards greater cooperation among the Member States at EU level.
As regards the integration of immigrants, I should like to congratulate our fellow Member, Mr Lambrinidis, on his work and his will - and I stress, his will - to find compromises between all of the political groups. Integration policy represents a mutual commitment on the part of host countries and of legally resident nationals of third countries. This commitment comprises rights and obligations for both parties. Immigration cannot be promoted if we cannot give the immigrants a humane reception in relation to work, accommodation and children’s schooling.
A successful integration policy therefore hinges on a person’s finding a job. This, in turn, hinges on his or her ability to speak the language of the host country. Immigrants also need to have access to civic education classes and to programmes on equality between men and women in order to become better acquainted with the values of the host country.
The reports presented this evening deal with the immigration and integration policies within the European Union. The idea of this comprehensive debate is particularly interesting, because it is difficult to dissociate the two issues. Immigration and the integration of immigrants are subjects that rarely leave people indifferent. These very sensitive issues are at the centre of countless questions and debates that mobilise governments, citizens and elected representatives.
Mr President, Commissioner, ladies and gentlemen, the management of migratory flows will take place at European level, because, together, we must build a safer, more prosperous and fair Europe.
, – Mr President, I am convinced that the smooth integration of immigrants into Europe is a challenge tantamount to the successful enlargement of Europe. The over 40 million immigrants in the Union today are, in terms of population, a twenty-sixth Member State.
However, in contrast to policies for the smooth integration of candidate countries, the European Union has committed precious few officials or resources over recent years to the major challenge of immigrant integration.
The EU Council, to its credit, firmly stated its commitment to immigrant integration at Tampere in 1999 and reinforced its position at the summit in Thessaloniki under the Greek Presidency in 2003. Congratulations are also owing to the Commission and Franco Frattini in person, for the exceptional working paper on immigrant integration published a few months ago, with emphasis on the common basic principles of Groningen.
However, reality still by no means reflects the expectations created. Unfortunately, the Union has long been paralysed by the widely held view that integration is a local matter and that, consequently, Europe as a whole cannot help.
Integration initiatives are indeed implanted locally. Schools, businesses, places of worship and the other institutions of a local community do the hard work of bringing newcomers and natives together on a daily basis. Nonetheless, integration is pan-European in its implications, especially when it fails.
Thus, while local, regional, and national authorities should determine the precise integration measures implemented in each case, the Member States as a whole must pursue effective integration strategies whose outcomes advance the Union’s common interests. It is in monitoring and objectively evaluating these outcomes that EU institutions can and must become far more active and particularly effective.
My report stresses that immigrant integration implies both obligations and rights for immigrants and for the citizens of the Member States. Prime place among the report's proposals is held by the need for us to start consultations to end the political and social marginalisation of immigrants and encourage their social – and more importantly – their psychological integration, so that they do not feel condemned to marginalisation in advance.
The language of the host country and its ethics and customs and the workings of state institutions must be taught to all immigrants and, at the same time, the state must give them the possibility of free expression of their cultural identity and equal access to education, jobs, housing and so forth.
The report points out, among many other things, the importance of adopting positive action to integrate immigrants into the education and employment structures of the Member States and into the structures of the political parties in the Member States. It calls on the Member States to apply directly, fairly and without prohibitive restrictions existing directives on racism and xenophobia, on family reunification, on equal treatment in employment and on the status of long-term residents.
It stresses the importance of making provision for naturalisation rights for all long-term resident immigrants, especially for the children of immigrants born and raised among us. It proposes that the Member States appoint a minister with overall coordinating responsibility for integration and an immigration ombudsman.
Should the countries of the ΕU accept more immigrants and, if so, how and how many? We all know that this question is at the epicentre of a very broad public debate in numerous Member States. By contrast, the reply to the question of whether we should pursue the smooth integration of immigrants already living and working among us is self-evident.
They must become full members of our societies. Anything less would imply that we accept and prefer a society with first- and second-class citizens. Such a policy would undermine the social and economic fabric of our societies. In other words, it would be wrong and would benefit no one.
To close, I want to warmly thank all the political groups, shadow rapporteurs and coordinators, especially you Patrick, , because I know how difficult it was for all of us to promote this report. I thank all of you for your important amendments in the Committee on Civil Liberties, Justice and Home Affairs which made this report stronger and richer, especially you Jannine.
I know that it was not always easy for us all to find the final combinations, but we tried and succeeded on numerous counts. Thank you once again.
Mr President, ladies and gentlemen, being one of the world’s safest regions, and with one of the strongest economies, the European Union is under pressure from the large number of people who want to migrate to it, and managing this flow will be one of the tasks for the Europe of the future. Our European migration policy must aim to manage legal migration while also preventing the illegal variety, for space for legal migrants is made available only if the illegal ones are kept at bay.
In an EU whose internal borders are largely open, migration can – and may – be regulated only with reference to the other Member States and on the basis of joint responsibility, something that Mr Gaubert made quite clear in his report.
Mr Lambrinidis’ report shows how support for efforts at integrating immigrants is another important component of a rational and coherent migration policy, but it appears from the Commission’s document – which I have to say is excellent – that all the European Union can do is lay down the framework conditions for this. What is beyond doubt is that failure to integrate not only frustrates the immigrants, but also makes it considerably less likely that the host society will accept immigration.
While a well thought-out immigration policy is certainly worth working towards, Europe’s border regions need help; they need it now, and they need it at once. We should all care about the things we see happening in Malta, the Canary Islands, Lampedusa, Ceuta and Melilla; all the Member States, the Commission and this House, should help the countries concerned right now, without delay and without bureaucracy.
Medium-term solutions can be found only through joint effort across various policy areas, such as internal and external policy and development cooperation. Cooperation with, and support for, transit countries and countries of origin, are part of the solution. We, whose concern is with the framing of internal policy, are prepared to play our part in bringing them about.
Mr President, I am speaking on behalf of the Socialist Group in the European Parliament to put the question presented on its behalf by Mr Schulz and Mrs Roure. This question is supplementary to the reports by Mr Gaubert and Mr Lambrinidis on immigration issues. I would like to say that these two reports make an important contribution to resolving the problem of immigration.
The main concern is that there should be a comprehensive immigration policy. So far we have just had bits and pieces of policies. Let us hope that on the basis of the resolutions of the last Brussels Summit we can create that comprehensive policy.
A comprehensive immigration policy must begin with the countries of origin, however. In other words, what are we in the European Union doing to prevent immigration from being the only source of income for the inhabitants of many of these countries? That is the first thing we have to consider.
Secondly, given that it is not going to be possible to resolve the problems of the developing countries in the short term, what measures are we taking to protect our external borders, including a legal immigration policy of course – which has been laid down in the Hague programme since December 2005 – so that those citizens who want to come to work in our Union, if the jobs are available, can do so in a legal fashion?
Thirdly, as has just been said in relation to the previous reports, we must bear in mind that, at the moment, while no European Union immigration policy is in place, each country must bear the costs and the work of that policy. There are currently a series of border countries, and not just in the South of Europe, but also in the centre of Europe, which are having to endure an excessive burden in terms of caring for these illegal immigrants on a humanitarian level.
To date we have had minimal resources. For this year we apparently have just EUR 5 700 000. Let us hope that, when the financial perspective is approved, from 1 January 2007 we will have more resources. Furthermore, we must remember that these immigrants are not extra-terrestrials, they are not robots or machines, but they are human beings who have to live in society, who have family and emotional needs which must be met.
Above all, what Europe cannot tolerate is having two classes of citizens here: those who – to use the terms of a sector of the French far right – are , that is, of European origin, and those who are not, because, as we have seen recently, that is the source of a series of social problems that are very difficult to resolve.
We must integrate immigrants into our societies. They cannot be left outside of the central current of our society. An immigrant, or the children and grandchildren of immigrants, have the right to live as people, under the same conditions as all other citizens of the Union.
We must also consider that the flow of immigration does not necessarily have to be completely irreversible. In the heart of every immigrant is the desire to return to their country of origin. What are we doing to ensure that immigrants have the opportunity to maintain their ties with their countries of origin, so that they can return to their countries of origin without having to endure all of those horrendous illegal immigration procedures, so that their stay outside of the countries of origin is seen as nothing more than a transitional stage, so that, when they return, they can enrich the society of the countries of origin?
In certain countries of the European Union, such as Spain, Italy, Portugal and Greece, this is what happened during an era when time spent abroad was seen simply as a step towards returning to the country of origin and strengthening its economy.
I hope that Commissioner Frattini will help us in this regard – we have a great task ahead of us – and that the Union's institutions, the Commission, the Council and Parliament, can implement the immigration policy which is so essential at the moment.
Mr President, all the Council’s fine words, as enshrined in the Tampere programme and confirmed in the Hague programme, have borne very little fruit to date. Every now and then, the Council takes very small steps, albeit reluctantly and on the basis of lowest common denominators. The Council is, to my great regret, conspicuous by its absence even now during this mini-debate.
Although clearly, national agendas are seriously undermining the European agenda in this respect, it is to those agendas that the Member States are very much committed. The fact that a Commission proposal is needed to get the Member States to cooperate more effectively in the area of data exchange typifies the Member States’ passivity where the establishment of a common asylum and immigration policy is concerned. As Mr Gaubert said a moment ago, this data exchange is of major importance and quite simply a matter of necessity.
The immigration issue is one of the biggest challenges in 2006 and will remain so for the foreseeable future, but reinforcing external borders alone will not be enough and should not, in fact, be our intention. Commissioner Frattini has already indicated this and presented a comprehensive package of measures in this respect. Both the Council and Commission will therefore need to make haste in realising all ambitious intentions to the letter.
Common asylum policy, the uniform asylum procedure and the uniform asylum status, thanks to which those who are entitled to protection will also receive it, must be completed by no later than 2010. Accordingly, we must draft common European return policy as a matter of urgency – in respect of which I should like to remark that everyone, legal or illegal, is entitled to respectful and dignified treatment – which should include awareness and information campaigns in the countries of origin and transit, concluding association and cooperation agreements with those countries, creating a clear link between immigration policy and adopting development policy and, vitally, the swift introduction of a European green card.
As my questions are set out in black and white, and as my time is limited, I will not repeat them here, but I do expect a clear answer, certainly in connection with the passerelle provision. After all, political courage means that you have to have the correct instruments at your disposal if you want to give visible form to your convictions.
Mr President, I should like to speak briefly on the issue of integration. We know from a number of pieces of research and projects done under the Equal Programme – not least the strand on asylum-seekers – that the message coming through very clearly is that integration starts on day one for new arrivals and it starts the day before for host communities. We have a whole range of good practice there that we should be drawing on, so that this becomes a process that gives us as many wins as possible. That also means realising that for some parts of the world, migration is part and parcel of development policy.
I think we all agree that people who want to migrate should do so as a matter of free choice. We know, however, that large numbers of illegal people are actually people who have overstayed their visas; they have not entered illegally. We also know that there are large numbers of people who are semi-compliant, because rules are not clear or are difficult to access.
Until we start looking at the development aspect of this issue, it will be like squeezing a balloon: if you apply pressure somewhere, you just get a different shape somewhere else. Therefore, we need to look at this very seriously, and Member States need to stop complaining and start cooperating on a common migration system.
We also need to beware of the commodification of people. When I look at the policies of some Member States that are now considering drawing unskilled workers from new Member States and not using third-country nationals, I am not sure what message that sends out. Indeed we know that for people from some of the poorest countries, access to work in the European Union is crucially important to their country’s development, and the remittances that go back can be up to eight times the amount of aid that we are putting in. We know that people are pulled towards rich countries when inequality is most acute.
I am interested in how the Commission is going to approach the development aspect and trade policies, to ensure that our policies move in a coherent way instead of pulling against each other all the time.
. Mr President, ladies and gentlemen, the reports produced and the questions asked have given me many ideas and I would like to thank the two rapporteurs and all the authors of the other documents debated today.
In my speech I will try to define the guidelines for the action that the Commission is preparing, also because, as all Members know, only six or seven months ago there were many doubts within the European Councils about the truly European, rather than national, dimension of the great challenge of global management of migratory flows.
The most important item of political information, which has been mentioned many times but is sometimes forgotten, is that, between November and December of last year, the European Council finally expressed itself with one voice; inspired by the spirit of Salonika 2003, it recognised that immigration requires a global approach, which can only be a European one. This is a political step forwards of definite importance and today we have been asked to implement the action plan.
This action plan comprises a series of concrete initiatives of which you are already aware. These are the proposals that the Commission has presented in recent months and that are in part the subject of the reports and the questions that you have brought up. For example, one of the main keys to European action is the principle of solidarity between Member States of the Union. This principle implies many things: first, it means that the Member States undertake to provide each other with mutual support should one of them be subject to particular pressure from migration.
The second aspect of the principle of solidarity is precisely that to which Mr Gaubert’s report, which I very much liked, is devoted. It is a report based on a proposal that I put forward in 2005, when I became aware of the need to provide a firmer basis for exchange of preventative information by each Member State that legitimately wished to adopt immigration initiatives, where these initiatives had an impact on the other Member States. Establishing a consultation mechanism is another way of applying the principle of solidarity. We must not forget that whatever happens within the borders of each State has repercussions in other States, hence the mechanism for mutual consultation and communication.
I accept with great pleasure all the proposals made in Mr Gaubert’s report, including the additional proposals, such as that for permanent political dialogue at ministerial level. There is also a proposal for an annual report, which the Commission would be very happy to present to this Parliament each year, on the operating of this mechanism. Someone who spoke before me said that there must be mutual trust between Member States for this mechanism to function. If there is no mutual trust, we can write the rules, but they will remain on paper alone. We will, therefore, need to put political pressure on Member States, explaining to them that if they do not communicate or exchange information with the other States in a true spirit of European sharing, things may go well one time round, but then go badly, as we say in Italian. It suits everyone, therefore, to be totally transparent at all times and this is the spirit of the report by Mr Gaubert, with whom I concur.
What are the shared guidelines for European immigration policy? First, a challenge that is both global and European. Second, and this is the most innovative aspect, a role for the European Union as a single player on the international scene, for example and in particular in neighbouring geographic areas; I refer specifically to Africa, to the Mediterranean area and to our close neighbours in the East. These are the three main geographic areas where Europe has to conduct political action in practice as a single player with a single voice.
What things have to be done within this political challenge? Above all, we have to confront the fundamental causes of immigration at a European level. Mrs Lambert has just stated perfectly correctly that we must transform immigration that is the fruit of despair into immigration that is the result of the choices made by people who freely decide to go and live and work in the European Union, but who are not forced to flee because of poverty or lack of drinking water in their country or because their environment has been destroyed. So what should we do? Point European development aid policies in the direction of strategies to deal with the lack of local development. For example, we can organise intervention that focuses on migrants’ countries of origin in order to encourage investment and the restructuring of the agricultural system or the environmental fabric, which is very often devastated and blighted.
We are currently considering projects for funding in conjunction with the World Bank, in order to use the remittances sent back by regularised immigrants and invest them in their countries, naturally only if this is what they want. So what is the obstacle? Very often immigrants have no access to bank credit and thus we would like to encourage credit services that are more prepared to invest, for example in a small or medium-sized company in a country of origin. We are developing so-called micro credit projects precisely to encourage the setting-up of such investment outlets in the countries of origin.
This work will be developed at a global political level, represented by contribution of Europe, which, I hope, will really speak with one voice, at the United Nations sitting in September, commonly known as the . This session will take place on the margins of the United Nations General Assembly; here they will pinpoint the relationship between immigration and the development of the countries of origin. Europe will present a strategic document, based on a proposal that I will submit to the Commission in a few days prior to the summer break; this will be the European Commission’s contribution to this debate, which, I think, is the most important theme that we need to address.
The second theme is combating the trafficking of human beings, as mentioned by Mrs Klamt. You will know that the trafficking of human beings is now one of the major sources of income for totally unscrupulous organised crime. We now have very clear information on traffic flows, on the origin of the traffickers and even on the price charged to each desperate individual transported with no guarantee of reaching their destination alive. On average, traffickers ask these desperate people for enormous sums, between USD 1 500 and 2 500 each, without even providing a guarantee of safe arrival on the other side of the Mediterranean.
It is clear that combating the trafficking of human beings must go hand in hand with the protection of the victims of trafficking and, therefore, with the theme of vulnerable victims, immigrant women and children who are victims of the traffic in illegal immigrants.
In this respect I think we will also have to consider, because we need to do so, a policy of repatriation as European action against those who cannot stay on European soil because they do not have the right papers. I think we should organise repatriation moves, setting standards, in conjunction with the United Nations agencies, for the respect of individuals, not only for their rights, but also for the dignity of those to be repatriated; they must be repatriated in total compliance with the standards defined by international conventions.
In this context, we are working on readmission agreements. At the moment we are addressing very ambitious challenges, such as signing as soon as possible, first with Morocco and then with Algeria, readmission agreements that are once again European, and no longer bilateral between one State and another, to increase Europe’s political dimension.
The third theme is legal immigration, which I see as an opportunity and certainly not a danger. It is obvious that, as far as legal immigration is concerned, we have to comply with national regulations. For example, you merely have to remember that even in the constitutional treaty that we signed in Rome, we had specified that the number of immigrants who could enter each country would be determined at national level; that said, however, I think joint rules are needed on the admission of legal immigrants and I fully share the opinion of the person who said that we should not ask for or hire only highly qualified immigrant workers because that would cause a brain drain that would very likely impoverish the countries of origin. Instead, our intention is to encourage people to move around, since it is clear, as someone has said, that many immigrants would like to go back to their country of origin, their motherland, and we have to help them to do so.
In Europe, however, there is a need for seasonal workers and agricultural workers, workers in so many sectors, who are not highly specialised, but who are of use; if, therefore, we confined ourselves just to engineers, doctors or researchers, it would lead to the impoverishment of the countries of origin.
The fourth theme is integration. Mr Lambrinidis knows how much I appreciate his work, and in particular this report because, until now, integration was not considered to be what it effectively is: a factor that cannot be separated from migration policy. Allow me to say that it would be irresponsible to welcome immigrants without integrating them because we would thereby increase their frustration and their sense of isolation.
It is precisely on this subject that our proposals provide for focusing on key sectors, on civil rights, on accommodation, education, and on work, which must obviously be legal rather than illegal. We have proposed, and we are implementing, a permanent European Integration Forum, and local government will have a prominent say. For how long now have we forgotten mayors, regional governments and civil society organisations? And in talking about integration, we cannot confine ourselves to the capitals of Member States. The European Integration Forum will deal precisely with this aspect and I hope that this Parliament will support it by approving the European Integration Fund. This fund does not replace national policies, but helps them to be more efficient.
The fifth theme is illegal immigration. I am about to promote an initiative, which the Commission should approve on 19 July, on certain guidelines for illegal immigration. First, I believe that we should promote a proper education and communication strategy in the countries of origin. When they arrive in Europe, aspiring immigrants do not know the rules, do not speak the language, do not know about work opportunities, and do not know the laws of the European countries, which, however, they must respect; so why not consider one of my proposals on vocational training courses and language courses in the countries of origin, which Europe could encourage and even cofinance to prepare for legal and necessary immigration? It is obvious that, if we wish to beat illegal immigration, we need to stop undeclared work, because undeclared work means exploitation and is also a factor that attracts further illegal immigration.
The sixth theme is urgent measures to protect and provide concrete support for the Member States with the greatest problems. The Canary Island mission has been decided; thirteen Member States have agreed to participate and will provide naval vessels and aircraft to patrol the Atlantic coast opposite the Canary Islands. A second European mission will then go to the aid of Malta and patrol the Mediterranean. I would like to emphasise that these are the first actions to be coordinated by the Frontex Agency, that is by Europe. They are not actions implemented by individual Member States working together, but are coordinated by a European agency.
These constitute urgent patrolling measures, but they are not just that; they are also measures to save human lives at sea, because the humanitarian aspect of this terrible tragedy is that, every week in the Mediterranean, in the sea around my country, we see people drowning; often we do not even manage to recover the bodies. These actions, too, are absolutely vital.
Lastly, the seventh theme is aid to the immigrants’ countries of origin and of transit. We have to provide concrete assistance, work with them and, if I may say so, in a spirit that replaces the usual tone of international relations, in a real partnership. I am about to go to the Rabat conference, which will take place on Monday and Tuesday next week, in Morocco itself. For the first time, at this conference the African countries and Europe will meet to develop a common action plan.
I think that we will then have to create an instrument to provide constant monitoring of the initiatives that we will be adopting in a few days’ time; then we will need a second meeting, this time under the aegis of the African Union. I think that the future will see the African Union and the European Union implementing a strategic programme and I think that this can really make a difference.
– We have all recently witnessed the failure of numerous European societies to integrate immigrants. We have lived through the explosive consequences of the breakdown of the social fabric. We therefore need to take measures both at national and regional and at European level which will bridge the gap between immigrants and host societies.
The Committee on Employment and Social Affairs decided to call on the Member States to introduce secure legal status and a secure package of rights to support this development:
- by signing and ratifying the UN Convention 1990 recognising the rights of all immigrants, irrespective of their legal status;
- by reversing social deprivation and adopting a package of clear legal rules for all migrant workers;
- by taking measures to promote the education and information of immigrants on their social and employment rights;
- by guaranteeing individual resident's and work permits and strengthening the information and participation of host societies in the integration process.
I am delighted that the report by my honourable friend Mr Lambrinidis adopts many of the ideas of the Committee on Employment and Social Affairs.
. – Mr President, I would first of all like to congratulate the rapporteurs, Mr Gaubert and Mr Lambrinidis, for taking action to lay the basis for a common, modern EU immigration policy. Such joint actions should not only help to resolve problems relating to the latest waves of immigration, but also with the integration of the European-born children of immigrants.
The transition from words to deeds requires not only a good legal basis and mutual exchange of information, but above all funding. For this reason it is a good thing that, in addition to funds for refugees and funds to secure our external borders, a fund for the repatriation and the integration of immigrants has also been set up. As the rapporteur on these funds I would like to stress that we succeeded in dispelling all doubts as to the legal basis of the integration fund, and so we have a decision establishing such a fund that would help it to be unanimously established.
This can be regarded as an achievement for this House. There is only minor opposition from a handful of countries, which, it should be said, have considerable problems with the integration of immigrants, and whose position is therefore all the more puzzling. For this reason it is a good thing that Mr Lambrinidis has drawn up a resolution on the integration of immigrants. But even this motion for a resolution has aroused some controversy, mainly as regards the political rights of immigrants. Conferring political rights, and therefore the right to vote in local elections, is a decision which, according to the principle of subsidiarity, lies within the competence of Member States, in most of which such a right is conditional on having nationality of that country. As a Parliament we may have the right to make political recommendations, but we should remember that we cannot force Member States to incorporate such provisions into their national legislations.
A further important point is that we cannot allow the legal status of citizens of the new Member States as regards access to labour markets, services, education and housing in the lands of the ‘old 15’ to be worse than the situation of legal immigrants from third countries. Let us please remember those who already integrated with the European Union in May 2004.
. Mr President, our country is out of the World Cup, so we can stay here for as long as we wish!
I congratulate the Commissioner for taking the time to attempt to act on the Commission communication of September 2005 and to give us real policies with which we can progress.
Of course the Council has to be a willing partner too and we are hoping that the Finnish Presidency might repeat the discussions at the Tampere Council, which were extremely progressive. I hope we see evidence of that.
The Lambrinidis report is a progressive and positive addition to the new debate on integration in this House. It is positive for a series of reasons. The rapporteur does not just look at all the fashionable ideas on integration in the different parties; he tries to look at what works. This is too serious a subject now for us not to look at the models that actually work. He says we should share best practice, which we are not currently doing. He talks about implementation of the directives that will make integration work, such as the race equality directives. He talks about money, about the very little we spend on integration, given the disproportionate results, the disproportionate economic and social benefits we would get from spending on the kinds of projects the Commissioner talked about, whether language or other integration projects.
All these things are important, but ultimately we should stop thinking that integration is not for the European Union. Integration for the European Union; not just the sharing of best practice, looking at the best models of integration, but the political will of this House to provide local support for those people who believe that integration will benefit society, benefit the economy and ultimately create harmony in the EU.
Mr Lambrinidis has produced a report that takes us one step forward. Let us hope that further initiatives come from this House, that the Commission remains strong and that the Council will join us in this struggle.
. Firstly, I would of course like to congratulate the draftsmen of the reports for their excellent work. I am delighted that there are many ideas in these reports which were approved by the Committee on Employment and Social Affairs when it voted on the opinion I prepared regarding migration and development matters.
The Community is letting in more and more emigrants from almost all the developing countries of Asia, Africa and Latin America, and so far, there is little expectation that the scale of this phenomenon will decline. As we do not have a labour market development strategy covering the whole Community, including migration from developing countries, this report will partially fill the gap. If the Community does not have a common policy for regulating migration flows and if legal regulation in individual nations is unsuitable, conditions arise for illegal migration, human exploitation, human trafficking and other crimes. There have also been cases like this in Lithuania. People are running from Lithuania, while employers are seeking immigrants from third countries.
The report states that immigration from developing countries will help solve labour market problems in the Community. It also says that migrants will help develop their own countries by sending money home. This is partly true, but I think it is a rather narrow view and the labour problem will remain for as long as we restrict the free movement of workers within the Community itself and until we solve the problem as a whole, not fragmentally. As the Vice-President said, if we want to help poor countries develop, funds set aside by the Community must not be directed towards food products or financing the budget, but, first and foremost, the creation of small business and jobs. Then people will have work and they themselves will take care of the development of their countries.
. Mr President, EU-Africa Ministerial Conference on Migration and Development, a conference initiated by Morocco, France and Spain, following the tragic events of Ceuta and Melilla. There is one tragedy after another. According to some reports, 3 000 people are thought to have died over the last few months trying to reach the Canary Islands. Yet, the debates are focused not on the duty to protect people, but, once again, on the control, the closing, and even the militarisation, of borders. Yet, as all the reports attest, the majority of population movements are headed for the countries of the South, and not for those of the North, and the number of asylum claims in Europe has halved over the last 15 years.
The Union and its Member States have an increasing influence on development aid. Only last week, a Senegalese newspaper ran the headline: ‘Europe is closing our borders’. That strategy puts the lives of twice as many people at risk – those whose only chance of survival is to leave their country, and those who are forced to take ever greater risks in order to enter Europe. Yet, freedom of movement, and more specifically the freedom to leave one’s country, is enshrined in the international standards.
The absurdity of this policy is plain to see when we know that the income that migrant workers send back to their countries of origin is twice the amount of official development aid. Rather than guaranteeing respect for the fundamental rights of migrants and asylum seekers, namely the right of access to asylum procedures, the principle of non-refoulement or the right to a private and family life, Europe is multiplying the strategies aimed at shifting this responsibility onto third countries. Worse still, the Member States do not hesitate in violating their own obligations, for example by referring to the readmission agreements and sending people back to countries in which their safety is not guaranteed. The project to create so-called ‘regional protection’ areas in countries such as Belarus is also in keeping with this idea.
Finally, the Member States are playing an active part in making the policy of imprisoning migrants and asylum seekers an everyday occurrence, and are going as far as to fund secure detention centres in third countries such as Libya and Mauritania. The European Union must urgently review its policy and listen to the sub-Saharan, North African and European civil societies. A large number of members of these civil societies were gathered together in Rabat last week, and they adopted recommendations that deserve to be taken into account.
. – Mr President, ladies and gentlemen, I do not think that Europe’s problem stems from migratory flows; the real problem is not people arriving on our territory, but the large number of people who do not get to Europe, those who die in the Mediterranean Sea or in the Atlantic Ocean.
I have heard Commissioner Frattini confirm the need to patrol our coastlines. I believe that they should be patrolled solely to avoid people dying at sea, because the number of arrivals is ridiculously low: in the first half of 2006, 9 000 immigrants arrived in the Canary Islands, as compared with the 8 million tourists who go to the islands every year. I do not think that migratory flows have a very high demographic impact and we should, therefore, avoid talking about an invasion of immigrants and should try to develop a common policy for the entry of immigrants.
Europe, however, has adopted a repressive joint policy, setting up administrative detention centres, implementing a joint policy of mass expulsion often determined at G5 summits and applying the principle of externalising frontiers, which, it seems, will be the main topic for discussion at the forthcoming summit in Rabat.
I am of the view that we should radically change our strategy, with a view to true integration, based on the need to institute a mixed-race identity for Europe, and that we should also consider citizenship through residence, a residence permit to enable people to find work, harmonisation of the right to asylum and the right of immigrants to vote. I think that this new method of looking at immigration can help Europe in its constituent process.
. – Mr President, Commissioner, ladies and gentlemen, I realise that the problem of illegal immigration in the Mediterranean, seen from here, Strasbourg or Brussels, in the heart of the European continent, may appear to many to be a marginal issue to be addressed with the cold, formal language of bureaucracy and with the complicity of Community policy, which, at times, can be cynical and hypocritical.
Those, like me, however, who live day and night in Sicily, the furthest point of Europe in the Mediterranean, have no difficulty in declaring, within the plush walls of this Chamber, that a true human drama is unrolling before our eyes. Only last year, Commissioner, more than 20 000 illegal immigrants arrived on our Sicilian shores, double the number of those who landed in all the European countries bordering the Mediterranean in the past two years. Each day, hundreds of arrivals undergo the same ordeal, the same stations of the Cross: shipwrecks offshore and then bodies washed up onto the Sicilian beaches by the sea currents.
It is a tragedy involving young players and victims, women and children fleeing from their countries, searching for a dream that for none of them will ever come true; first they have to go through the human smuggling racket and then a life of hardship, suffering, privation and exploitation awaits those who manage to avoid the police controls. This tragedy is taking place on European soil and what is Europe’s response? It responds late and ineffectually.
Only last December, the European Council in Brussels proposed a series of generic actions to be taken in 2006 and invited the Commission to coordinate their implementation. But it is said that resources are limited and additional funds will not be available until 2007. Too little, Commissioner: we need decisive action and your statements this evening have given us the right to hope. You are known to be a person who is in favour of decisive, practical action and we invite you to give us yet another further demonstration of it.
. Mr President, in the debate on immigration, emotion and reason are sometimes at odds with each other, as was evident on Dutch television recently, when the journalist Sorious Samura accompanied illegal immigrants from Morocco to Ceuta, thereafter to mainland Spain, and from there to France and London. The image that was portrayed to the viewing public was shocking.
However difficult the living conditions, border crossings were very often easy. The help of people-traffickers – which had to be paid for – appeared to make nearly everything possible, and once the immigrants had left the reception centres, they were able to leave the country in which they had arrived, although they then had only a life on the wrong side of the law to look forward to, which is far from desirable. That is why people-traffickers must be tackled. Their activities must be punishable and they must be prosecuted.
I have two questions for Commissioner Frattini. Whilst we have been inundated with information on immigrants who arrive on Spanish islands, there is little information on how the smugglers and the captains of the boats involved will be challenged. This contrasts with the way in which the trafficking of human beings over land, in respect of which sentences have already been passed, is being addressed. What options can you see in the short term to be able to make a start on tackling human trafficking by sea to the European Union? Also, is it possible, on the basis of Frontex’s expertise, to actively challenge the organisations that transport people to, for example, the Canary Islands and Spain?
– Mr President, Mr Frattini, ladies and gentlemen, this is not the first time in this Chamber that I have advocated a European policy on legal immigration – for humanitarian and economic reasons – and measures to step up the fight against illegal immigration and the trafficking of human beings. The two proposals before us are important and useful.
I should like first to speak about the Lambrinidis report and to say to Mr Frattini that the Commission’s proposal is most welcome and well balanced, although I fear that the rapporteur has gone too far on some points, such as political rights. Immigrants must be integrated, but we must not forget that this works both ways: host countries must strive to integrate them, but they must also do their bit in the drive towards integration. I agree with Mr Lambrinidis that it is appalling that there is still a consultation process and the requirement of unanimity throughout the area of legal immigration and I agree that the clause provided for in the Treaty should be invoked in order to give Parliament codecision powers.
I wish to highlight the importance of the Gaubert report aimed at establishing a web-based information system on this issue. Although the implementation of integration initiatives will be done at local level, it has broader implications. The difficulties experienced by one Member State in defining and implementing their integration policies has an impact in other Member States at social and economic level. It is thus in the Union’s interest that the Member States implement effective integration strategies the results of which serve the common interest. It could and should be the Union’s responsibility to monitor and assess the results of the efforts of integration. This will contribute towards the rapid adoption of the best techniques.
Mr President, immigrant populations have increasingly become part and parcel of European societies. This is a great benefit to Europe. Immigrants contribute towards the economic, social and cultural wealth of the European Union. I say this before this House during the football World Cup, minutes after the semi-final between France and Portugal. Let us look at the teams of the EU countries, which are multi-ethnic teams illustrating the diversity, strength and pride of today’s European Union.
The European Union’s success in integrating immigrants will largely determine Europe’s position on the global market and the success of the European project. One issue I would like to draw attention to is that at the level of political integration, true integration of the immigrant population in Europe can be achieved on the basis of a new legal and political identity, on the basis of a European constitution, which would guarantee a European identity to all social groups in Europe, over and in addition to their national identities. In addition, the legal status of integration and special European funds will guarantee proper integration of all social groups within the European Union. This requires courage and vision on the part of European leaders and the citizens of the European Union.
Mr President, I should like to congratulate Mr Lambrinidis on his excellent report. The Verts/ALE Group fully supports its main ideas. The proposal to call on Member States to encourage political participation by immigrants is particularly important.
We believe that long-term resident immigrants should have the right to vote in local and municipal elections. It is regrettable that not all political groups fully support such measures, without which, in our opinion, immigrants will remain politically and socially isolated. The Commission should therefore undertake a legal review of Member States’ current practices in this area.
We shall all have the opportunity to see how the local elections are conducted in our host city, Brussels. All non-EU citizens who have lived there without interruption for five years will have the right to participate. I hope that event will be an example of good practice, to be adopted by all Member States in their election laws.
– Mr President, immigration is not a scourge and multiculturalism is a fact which we need not to tolerate but to welcome, and not with words but with deeds.
By not trying hard enough to overcome the obstacles faced by our fellow citizens who are immigrants and by raising obstacles to immigrants seeking to enter the territory of the Union legally, we are putting a brake on progress itself.
It is of course important, when talking about integration, for us to be clear about what we mean. What should we be working towards? Fundamental integration should not be interpreted as the integration and full assimilation of immigrants, nor as an offer of privileges which uphold and maintain a discriminatory system which may strengthen racist and xenophobic behaviour.
The objective of integration presupposes a two-way relationship of offer and dialogue, exchange and interaction, understanding and mutual respect of the citizens of Europe as a whole. It is impossible, without the safeguarding of equal access to employment, to state education and to the national health system, in an environment which is not characterised by divisions between immigrants and non-immigrants, for the citizens of Europe, irrespective of origin, to benefit as a whole from the prosperity of an advanced social and economic area.
At the same time, it is our duty to ensure that immigrants, as citizens of Europe, are able to participate at all levels and in all activities of the state, including the democratic right to vote and stand for election.
To close, I want to remind everyone that integration is not only an objective for immigrants, but the duty of each and every one of their fellow European citizens.
Mr President, any society needs an influx of fresh blood, but there is the question of the impact of newcomers on society.
Before the growth of the public services and infrastructure that we now demand, large numbers of immigrants were easily absorbed, but now they place an enormous strain on public services. In well-developed countries, massive immigration from undeveloped regions intensifies the problem. Some unskilled workers find it difficult to get a job and become a burden on the welfare state. But we should not try to attract skilled people from undeveloped countries, because they are badly needed there to improve their own economies.
Once we saw Vietnamese boat people fleeing oppressive regimes. Now we see West Africans taking to boats and hazarding the Atlantic to seek a better life. That is due, at least in part, to the EU, as powerful fishing fleets armed with licenses granted by the votes of this House plunder their waters, reducing people already badly off to abject poverty.
Migration is mainly economic and the pressure to migrate decreases as the prosperity of undeveloped countries improves. We must help those economies, both as a duty and to reduce migration. Third World countries do not need a handout. They need expert help to build their infrastructures and sources of employment. Above all, they need to trade.
If communities can sell their produce outside their own backyard, they make progress. Unfortunately, for all its fine words, the EU stands in the way, consumed with protecting European producers. The EU’s high tariff barriers cruelly shut out the Third World from trade highways.
Since the next speaker is Polish, I should report that this morning I heard that the United Kingdom has 500 000 Polish workers now. They are doing a marvellous job.
Mr President, for a long time Europe has needed a common immigration policy based, as in the United States, on control rather than on assistance for integration.
I believe that the countries of the EU have to date been too patient and provided too much assistance for integration, particularly for Muslim emigration, but without any significant results. On the other hand, immigrants from places such as Asia have made use of this opportunity and integrated more successfully.
The time has come to demand more from immigrants. They must want to and strive to integrate, which will make integration more effective, and not just abuse our welfare systems, frequently undermining the sense of security in our countries. A new criterion for legal immigration should also be the needs of the host country, as France recently proposed.
Mr President, Mr Frattini, I congratulate you, but only you. Let us look at some of the aspects identified. The European Union detects the problem and expresses alarm at every visible critical situation: Lampedusa, Ceuta, Melilla, Malta or the Canary Islands. Nevertheless, it does not establish the common policies necessary to prevent or properly manage migratory flows, either legal ones or, less still, illegal ones.
The countries of the South add drama to the pressure on, and the violation of, the Union's borders. So many people are dying that it is not possible to give an accurate figure. I have said a thousand times that there are five essential inter-related aspects to this great issue: legal immigration, illegal immigration, asylum, integration and subsidiary protection.
We must include the remote causes and the causes close to home here: origin and transit, structural poverty and irresponsible encouragements to come here, which translate into the languages of all poor countries as the dangerous phrase ‘sooner or later there will be papers for everybody’. Meanwhile, what part do we play in this display of incompetence and incapacity? I will give you two examples; I will tell you what is going to happen this weekend.
Tomorrow and the next day in Brussels the Council will say at technical level that it has begun to discuss the distribution by country of the three new integration funds: border control, repatriation of illegal immigrants and integration. What happens, however? In the mean time, Spain, Greece and the Netherlands squabble about distribution criteria: migratory pressure, kilometres of borders or the number of entries by air. Pointless discussions: we are not talking about proper funds, we are talking about mini-funds. This morning Mr Millán Mon said that, in the financial perspective, of every one hundred euros just fifty cents are allocated to immigration issues. That is the real shame. That is the real truth.
Another negative example, Mr President, is that, also the day after tomorrow, the Council – of which I am highly critical – will respond by means of a global approach to immigration. That is all the Council will propose: a global approach.
Finally, Mr Frattini, it is very important to commit ourselves to the countries of origin and countries of transit. It is very important that Mr Solana go to those countries of origin and countries of transit. FRONTEX is not the solution. FRONTEX is a new-born baby. FRONTEX will achieve nothing without the Carabinieri or the Civil Guard. We must not therefore be complacent in any way and we must make every possible joint effort to tackle this extremely serious problem.
Two weeks ago in Malta we had an influx of around four hundred illegal migrants in the space of three days. This is equivalent to the arrival of around eighty thousand migrants in Germany within three days.
In the same week we had some violent incidents between the police and around four hundred migrants who escaped from the centres in which they were staying. It would be superfluous for us to carry on singing a monotonous song of arguments to explain the crisis that this human tragedy is bringing to the affected countries as well as its effect on the dignity of migrants. These two events in themselves should be more than enough to show the explosive situation that we are currently in.
This is a European problem, no country is capable of dealing with this tragedy, let alone a miniscule country like Malta, which is carrying a much greater burden than it can bear. With the exception of certain initiatives recently taken by Commissioner Frattini, the Union has not really treated this issue with the urgency and commitment that it deserves, and neither with the necessary funds or logistic help. We also await the revision of the Dublin II Regulation. The Union has done too little too late, and when one sees that the Union has not made much progress in dealing with illegal immigration, one begins to doubt the extent of the concrete action it will take in this regard.
We appreciate that the Finnish Presidency has made immigration a priority. We augur that we will see words translated into action, so that as President Barroso said this very morning, we will change our gear in order to perhaps finally make the step from reflection to action.
– Ladies and gentlemen, we agree that problems associated with migratory flows cannot be resolved at national level. Europe has not been there for the immigrants who need it. The Union deals with capital and the movement of commodities, but does not pay attention to those who see Europe as a dream of a decent life. I therefore support greater transparency and the broad thrust of the proposals put forward by Mr Lambrinidis.
Immigration is a social reality, pure and simple. It says everything about us. Let us not, however, be under any illusions – the South will always look to the North, yet, more to the point, the North does not open its arms to the South. Immigration is not a police matter. The only fair criterion on which to base our decision is respect for human dignity. Europe cannot speak about human rights if it does not practise what it preaches in its own house. With one hand we close off the Mediterranean at the cost of death in the sea, and with the other we leave millions of people without papers at the cost of a society bisected by an invisible wall separating the citizens from the non-citizens. This is what must be changed, and footballers should not be exempt.
Mr President, the current discussion on the integration of immigrants in the European Union is a consequence of the immigration policy to date.
Opening the doors to a mass influx of populations originating from different civilisations – populations which in the overriding majority of cases assume that they will not integrate with their host populations and states – is madness. It may lead to the destabilisation of society on the continent for many years to come, and even, in certain circumstances, to tragedy. Multiracialism and multiculturalism within society also means multiplicity of conflicts. Anybody who arrives in an existing state must realise that they are its guests. If they want to settle permanently, they must accept the traditions and cultures of the countries they have chosen, although they may obviously treasure their own culture and customs.
An error in the old policy is the fact that for many years it restricted immigration from the countries of Eastern Europe, whose populations are culturally close to the rest of Europe. We in Poland despair at the large number of young people who are now leaving the country, but after World War II Western Europe abandoned that part of Europe to communist rule. For decades we were deprived of the opportunity for normal economic development.
Mr President, sustained immigration is a fact for many Member States, and when managed, it has aided economic output, although it would be foolish to deny that, on occasions, problems of a social or other nature ensue.
I should like to take the opportunity of this debate to condemn unreservedly a series of racist attacks that have occurred in my constituency of Northern Ireland. Decent people do not want any part of that, and I deplore what has happened in regard to some recent incidents.
I have three points to make in this debate. First, the control of immigration policy is, I believe, properly a national issue and should not become an EU competence; otherwise, national governments cannot exercise the controls necessary to their situation. Second, it is imperative that immigrants integrate and do not become a debilitating state within a state. Hence, in the United Kingdom I support Chancellor Gordon Brown’s calls for a willingness and for procedures to embrace Britishness. My third and final point is that with three million illegal immigrants in the EU, this issue has to be robustly tackled, not least because of its association with the odious practice of human trafficking. It is not acceptable for some countries to engage in so-called regularisation of their illegal immigrants and thereby qualify them for free movement to other Member States.
Commissioner, you are aware that last week the influx of irregular immigrants alarmingly exacerbated the situation in Malta. Two hundred and sixty-six people arrived in a single boat. Up to now, one thousand people have already arrived this year, and we are still at the beginning of summer.
If things continue like this, the number of people who arrived last year, which was a record year, could be doubled. Commissioner, you are aware that proportionately speaking, one thousand people in Malta are equivalent to two hundred thousand in Germany, two hundred already at the beginning of the summer. This is the seriousness of the situation. Commissioner, you also know that the immigrants do not wish to reach Malta but continental Europe. So much so, that in order for this boat of two hundred and sixty-six people to enter Malta, the Maltese Armed Forces had to spend several hours trying to convince them to enter Malta. This is to say that they arrived in Malta because they were saved by the Maltese Armed Forces in a life-saving mission, as it should be; this is the meaning of solidarity, as you yourself, Commissioner, were right to state; this is what solidarity means in Malta, but what solidarity is actually being shown to Malta?
Last week there was a riot, as my colleagues mentioned, with four hundred immigrants escaping from a detention centre and making a protest march towards the office of the Prime Minister, asking to be sent to another European country. Facing this situation, the Maltese people are asking: what is the European Union doing? What is it waiting for before making a move?
I regret to say that although I know that you are personally very sensitive to the situation in Malta, up to now the Commission has given more words than action. Many plans and few results, and the results we are urgently waiting for are two: the immediate restriction of the influx of immigrants, and the fairer sharing of the burden among all parties.
Mr President, ladies and gentlemen, I am not Maltese and, therefore, while acknowledging that the Committee on Civil Liberties, Justice and Home Affairs is doing a magnificent job, I regret that the Finnish Presidency, which today began its term of office, is not present; this may be because of the match, or the time or perhaps a lack of attention (seeing that one of the Finnish Presidency’s themes is immigration), but it is not here. I have no choice, therefore, but to turn to Commissioner Frattini, who is certainly the most important representative of the European Union to be taking an interest in this issue.
I have had the pleasure and the honour of leading several visits to various countries. This evening I would like to give Commissioner Frattini a message to deliver, and I also hope that some Council official takes note of it and mentions it to the Finnish Presidency. I would not want to deliver a keynote speech or a political kind of speech: ‘I understand everything and I am aware of everything’.
Malta, Commissioner Frattini, is not what people imagine it to be, precisely because here Maltese colleagues make comparisons with Germany, Italy and Spain, etc., while in Malta people are unjustly detained. Here in this Chamber we have talked about so many things; this great European Union values the rights of all, even those who launch attacks, except those of thousands of people held in Malta. I have so many letters and SMS texts about these people that I could write a novel.
Commissioner Frattini, if this European Council, this European Union really does want to avoid being hypocritical about Malta, it must remove these people, who have been held there for months or even years.
Malta is not in any position to solve the problem. The European Union, the large countries, should take it upon themselves to bring out those 2-3 000 individuals, who are betraying Malta and turning it into a xenophobic country, which, amongst other things, regrets entering the European Union. Let us avoid this problem. Let us have these prisoners transferred out of Malta to other far larger EU countries.
Almost three months have passed since this Parliament approved a very important resolution. The resolution listed the problems which Malta is facing as a result of illegal immigration. A resolution which offered plausible solutions, but which has unfortunately been ignored by both the Commission and the Council of Ministers.
The problem we have before us today is much more critical and acute than it was at that time; unfortunately, the Commission's efforts up to now have been at a minimum and almost without any effect, and we cannot say that we have seen any positive steps taken since that time. We are facing the disembarkation of illegal immigrants on a day-to-day basis. The solution is not to build more detention centres, because we would be reducing little Malta to an enormous jail. We want Europe to face its responsibilities, we want the Commission to treat each country according to its merits, and I have no doubt that due to our small size, Malta's problem is the most serious one of all, and requires the greatest immediate attention.
We were promised concrete action, but I would like to say that next to nothing has happened; for example, in April you promised us maritime supervision in the region, today I was happy to hear you say that this issue has been solved, but Commissioner, when are these patrols around our Mediterranean coasts going to begin? The consequence is that, as my colleagues Louis Grech and Simon Busuttil have said, over four thousand illegal immigrants have entered Malta in the past two weeks. This is the equivalent of sixty thousand in Italy, or eighty thousand in Germany. And this summer is just beginning, just think, Commissioner, what a situation we will be in when the year finishes. Today I heard you talk of plans approved for Spain, which is excellent, but you are saying that Malta will be the second phase; when is this second phase going to begin: when it is too late, Commissioner?
Yes, the Maltese people are right to see these as empty words, because they are saying: where is the solidarity we talk about so much? How can we expect Malta to carry this enormous burden on its own, and when are we truly going to go from the many nice words to concrete action? The Maltese people are frustrated, and are right to be so, because the situation is alarming. This is the moment of truth. This is the moment for the Commission and the Council to prove to small countries like Malta that they are not being discriminated against by the European Union.
. Mr President, ladies and gentlemen, the Members from Malta are right in that we have had to face a series of similar situations; but they are aware that recently a Commission technical mission went to Malta and made contact with the government there.
As I have already said, we are gauging the willingness of Member States to send a mission to patrol the Maltese coast; there are now eight Member States who have signified their readiness to participate in this second mission, following the one organised for the Canary Islands. Although eight Member States constitutes a significant number, perhaps it is not enough; but a few days ago I informed Minister Tonio Borg, the Maltese Deputy Prime Minister, that I will be able to provide the Council meeting this month with precise details of the actual date of departure of this mission.
You are obviously right; if I had the tools and the flexibility that the bureaucratic systems do not confer on me, this mission would have left a long time ago.
That concludes the debate.
The vote will take place tomorrow at 12:00.
I want to take this opportunity to bring to the attention of the European Parliament the plight of both the Maltese and the irregular immigrants in Malta. All feel abandoned by the European Union.
Almost daily, boatloads of irregular immigrants land on our shores. They are the lucky ones; many drown striving to make it. Malta has been left on its own to deal with this enormous problem. Everyone in the EU – Commissioners, Parliamentarians – knows we do not have the resources. But we have been left to our fate.
Obviously Malta is being bypassed for larger countries with more influence. Of course we have received an abundance of condemnation and sympathy but nothing else.
Before joining the Union we used to hear European representatives praising the principles on which the Union was built, foremost solidarity. We are steadily reaching the conclusion that this may have been only empty rhetoric. I wonder whether Malta will receive the same treatment when, not if, we start to enjoy the wealth beneath our seas. I am sure that then, like a jack in-the-box, the principle of solidarity will re-emerge.
In every EU country today, there is the same admission of failure regarding the integration of what has become a universal form of ‘population-swelling immigration’.
The solution is not, as the report proposes, to create yet another European fund, which is dedicated, this time, to the integration of third country nationals, or to create additional programmes emphasising the promotion of immigration and diversity within the EU, or to encourage immigrants to take part in politics, particularly by granting them the right to vote in local and municipal elections. Nor is it to ask the Council to use the ‘bridging clause’ in accordance with Article 67(2) of the Treaty, in order to confer on Parliament codecision powers relating to integration and legal immigration. The Member States must refuse to lose yet more of their powers in relation to protecting their identities and to securing their borders. Brussels’ ultra-liberal and pro-immigration philosophy is leading to a catastrophe, as can be seen everywhere. The European strategy must be confined to the drafting of partnership agreements with countries of origin in favour of a return policy, and, lastly, it must be focused on strengthening its controls at its external borders.
We welcome the Commission's proposal because the aim of introducing a mutual information system in the area of asylum and migration is to avoid tensions between Member States and reinforce cooperation.
I would like to congratulate the rapporteur on submitting a report that is progressive and develops the proposal further.
Handling coordination at a political level may create a forum for governments to reach agreement before making decisions, and therefore, bring laws in Member States closer together.
I also welcome that the Commission is preparing a summary of the legislation passed by Member States, which will provide a comprehensive picture of existing legislation within the European Union, allowing us to assess the Member States' activity from an EU perspective.
We also agree that the document drafted by the Commission should be presented to Parliament's committee responsible for these matters, as well as to the Council, which will open up a more wide-ranging discussion, while also strengthening the role of Parliament.
As regards transparency, we find it acceptable that at a political level, while trying to reach agreement beforehand among Member States, information which has been placed on the network is treated in confidence so that a real agreement can be reached. At the same time, with the aim of informing citizens and being able to compare the different legislations, the laws already passed, judgments and translations of all these must be made available to everyone.
As regards languages, however, we must accept that there are extremely important official languages in the European Union, as well as less widely used official languages. Therefore, the laws, their assessment and analysis should be translated into each of the Member States' own official languages, as well as into the three most widely used languages, as any more than that would be unnecessary.
According to the texts proposed to us, Europe is supposed to be ‘inhospitable towards immigrants’.
One can hardly believe it when one sees that, on account of its initiator, the Interior Minister, Mr Sarkozy, France is the champion of selective immigration and of positive discrimination in favour of visible minorities, as opposed, I imagine, to the 'invisible' European indigenous majority, and when one knows that foreigners living illegally in France are housed in reception centres or in hotels, are fed and have their children schooled and that they benefit from free state medical assistance, which is not the case for ethnic French people who, for their part, very often have to fend for themselves when it comes to finding somewhere to live, putting food on the table and working.
In Italy, Spain and France, tens and hundreds of thousands of illegal immigrants are regularly granted residence and work permits and can thus move throughout Europe with impunity. ‘Godfathers’ and ‘godmothers' of young foreigners whose parents are living in the country illegally are cropping up in all of the middle-class cities of France and opposing the deportation of these youngsters.
Is Europe inhospitable? Quite the contrary: it is high time we put a stop to all of this pro-immigration and pro-integration madness of our French and European leaders.
Stavros Lambrinidis’ report is necessary and timely. The problems experienced by immigrants are the same throughout Europe.
On both sides of the Iron Curtain, the post-war reconstruction work in the Member States of the European Union took place with foreign labour. The democratic countries mainly relied on spontaneous immigration, though Germany also conducted a certain amount of officially sanctioned recruitment in Turkey.
At the same time, the Soviet Union combined reconstruction work in the Baltic States with an active Russification policy. Estonia’s heavy industry and mines were predominantly started up with unskilled labour imported from Russia. As a consequence of the Soviet authorities’ activities, the immigrants soon made up nearly one third of the population.
After the restoration of Estonian independence, we were faced with a very difficult integration task. The greatest difficulty was the opinion consciously instilled in the newcomers that a small nation like the Estonians was unviable without the support of its large neighbour and that the immigrants from the east were representatives of a higher culture.
Fifteen years later, our integration problem has lost most of its acuteness. Estonia’s experience shows that the establishment of clear rules of the game and the association of integration with definite and tangible benefits can help overcome greater difficulties.
Many of the measures suggested in the report are necessary. The only question concerns the proportions of research, brainstorming and specific activities.
We should definitely involve representatives of immigrant groups as broadly as possible. We should not, however, allow this discussion to remain merely a talking-shop. All participants in the process, both representatives of receiving countries and the opinion leaders of the immigrants, must be given definite tasks to perform. And action must be taken immediately, without waiting for a grand all-encompassing plan and the completion of a system of measurement.
The next item is the Commission statement on AIDS – Time to deliver.
. () Mr President, ladies and gentlemen, I am glad to be addressing you today at this final plenary before the summer break.
This will also be our last meeting before the International AIDS Conference which will take place in August in Toronto. As you know, Toronto will offer the Commission a first rate platform to express its vision for dealing with the scourge of HIV/AIDS.
The European Commission obviously remains very concerned about the problem of HIV/AIDS. Despite our efforts, this scourge continues to spread throughout the world. It now affects tens of millions of people, infecting more and more girls and young women. The countries most affected are still the poorest countries of sub-Saharan Africa, where the rate of infection is not falling and where the disease continues to undermine any prospect of human, social and economic development worthy of the name.
Faced with this tragedy, the European Commission is more determined than ever to vigorously support its partners in Africa and elsewhere. Our goal is to give them the tools to fight this pandemic by combining prevention, treatment and care in an effective manner. However, in addition to these measures we remain convinced that HIV/AIDS cannot be treated in isolation.
First of all, the fight against HIV/AIDS cannot be dissociated from the fight against other diseases that are also linked to poverty, notably malaria and tuberculosis. Furthermore, HIV/AIDS brutally exposes all the biggest challenges for development: limited access to social services, exaggerated inequalities – whether social or between men and women – bad government and corruption, as well as the persistently extremely low level of economic and technological development. In a word, the blatant inadequacy of the state with respect to essential governmental functions.
The only way that HIV/AIDS can be combated successfully is if the leaders of developing countries address all these problems at the same time. This integrated approach to HIV/AIDS is the principal driving force for the Community’s action, and it also forms the basis of our approach in concert with the Member States, and also with our other partners at the heart of the international community.
The main financial instrument to which the Commission has recourse is the Global Fund to Fight AIDS, tuberculosis and malaria, which devotes around 57% of its resources to the fight against HIV/AIDS. We favour the use of this Global Fund because at the moment it is the most rapid and effective means to provide aid that can be allocated by the beneficiary countries in an integrated way.
As you are aware, the Commission plays a key role in administering this Fund; it has, effectively, a sort of Vice-Presidency. Since the creation of the Global Fund at the end of 2001, the Commission has contributed up to EUR 522 million, or 11% of the total contributions. If we include the contributions of the Member States of the European Union, then we are obviously, by far, the principal backer of this Fund, providing around 60% of the total Fund. I should also say that a few months ago I participated in the replenishment of this Fund in London, and I will not conceal the fact that we were fairly disappointed that participants were somewhat lukewarm, even reserved, about replenishing the Fund. We are a long way from the objective that we set ourselves, and therefore great efforts must be made to mobilise donors.
Thus we are implementing a series of financial support measures, projects and programmes. Among these measures we are giving precedence to general budgetary support. This approach is in accordance with our priority, which is to let our partners take control of their own policy and thus their own destiny. In line with this stance, the Commission has committed EUR 2.4 billion since 2002 to the general budget for Africa alone, where the impact of HIV/AIDS is by far the most serious.
We are of course involved in an ongoing political dialogue with our partners regarding the use of these funds. This dialogue also aims at encouraging them to implement an integrated approach – I mean, in particular, by including questions regarding human rights and good governance. I also mean gender equality, as well as discrimination and acts of violence against women, and access to education for girls.
In addition to these efforts through the Global Fund and through bilateral action, the Commission is actively participating in international forums for dealing with poverty-related illnesses – I am thinking in particular here of the World Trade Organisation, of the United Nations General Assembly special session on HIV/AIDS, of the G8, and of conferences like the one in Toronto as well.
The Commission has played a decisive role in making sure that on these occasions the European Union speaks with a united voice on this question. Moreover, the Commission has also been engaged for several years in a dialogue with the pharmaceutical industry in order to speak in favour of making medication available to developing countries at lower prices. This dialogue has borne fruit: the introduction of a graded price scale has enabled the price of certain medicines to be reduced by 95%. This system allows developing countries to pay prices in accordance with their means, while at the same time protecting the businesses that produce these medicines from the risk of seeing their products imported back into the very lucrative markets of the developed countries. In 1999, a complete antiviral HIV treatment cost USD 10 000. Today it costs USD 200.
We are engaged in research ourselves, in cooperation with industry and with the research centres of Member States, and our efforts are in particular directed towards finding microbicides and vaccines. We have also launched a partnership to coordinate the research programmes of Member States in order to accelerate clinical testing and thereby to ensure that medications may be put onto the market more rapidly.
Mr President, ladies and gentlemen, we must go further in our fight against HIV/AIDS, in order to be able to provide preventative measures and treatment to all those who need them by 2010. In this respect, we are following – with great interest – the implementation of innovative funding mechanisms by certain Member States, in particular the tax on aeroplane tickets. We are also glad to see increasing contributions from private foundations, such as the Bill Gates Foundation, to the fight against HIV/AIDS, tuberculosis and malaria.
The creativity of these solutions, as well as the increasing involvement of the private sector, give me cause to hope. This reflects a realisation – that is increasingly being transformed into action – of the threat represented by HIV/AIDS and of the need to respond to it in a proactive way in order to preserve our common future. We must not relax our vigilance, and we must continue our work without respite. We can attain our ultimate goal, which is to provide care to all those who need it and to see future generations grow up without the fear of AIDS.
I am delighted to be able to continue to collaborate with the European Parliament in order to turn this objective into reality. Thank you for your attention.
. Mr President, the Commissioner is right to highlight the progress that is being made, but I think he will be the first to acknowledge that the challenge of AIDS is widening. We all know those figures that we quote in every debate, the 40 million people living with AIDS, the 20 million who have died from AIDS, the 12 million AIDS orphans, the 2.5 million children living with AIDS, but there are new aspects.
There is the fact that around half of the people who now have AIDS and are dying of the disease are women. There is the problem of where AIDS is on the increase. India is now the country with the most cases of AIDS. It has overtaken South Africa, it has two thirds of the cases in Asia, and yet in India only 7% of the people who need the anti-retrovirals are receiving them.
We see children missing out on the HIV drugs they should be receiving. Only one in twenty HIV-positive children are receiving the treatment they need, and the Global Movement for Children recently reported that four million children are desperately in need of Cotrimoxazole, the antibiotic costing just three cents per child per day that could prevent life-threatening infections in children with HIV and those born to HIV-positive mothers.
Closer to home, on our doorstep, we see the figures in Eastern Europe and Central Asia, where the numbers infected have increased almost 20-fold in less than a decade, and between 2003 and 2005 the number killed by AIDS has almost doubled. So, Commissioner, we join you in your resolution to do more. We want to see much more done in terms of prevention. We have seen in Senegal and Uganda how investment in prevention can really work and make a difference. We need to see that rolled out, particularly in Africa and in Asia.
Lastly, we need to see investment in research. With research into new drugs and vaccines and the delivery of drugs, the children I have referred to who are now living with and dying of AIDS can have hope for the future.
. Thank you Mr President and Commissioner for your willingness to join the few who are involved in this debate in attending this somewhat ‘hallucinatory’ night-time session. I hope you still managed to enjoy a very interesting match between France and Portugal. I am also indebted to the Commissioner for his statement. The Socialist Group in the European Parliament was relieved when the High-Level UN meeting on HIV/AIDS in New York recently stated that there needs to be a great deal of catching-up if the objective of universal access to the prevention of HIV, its treatment and attendant care for all people is to be achieved. Whilst it is indeed true that progress has been made, the UN AIDS report, from which Mr Bowis quoted a few examples a moment ago, clearly shows that our actions should gather momentum.
My group was therefore disappointed that the political statement that has been made contained so little in the way of specific commitments. Hence the importance of this debate and of the meeting in Toronto, where the international community must prove that it takes its commitments really seriously, and that platform must be used not only to enter into political, but also financial, commitments. In Toronto, the countries involved must also be able to make it clear that they are serious about global and cohesive policy on HIV/AIDS.
That is why the European Union must also do its bit and pull up its socks. There are four specific things that I would like to hear from you, commitments that the PSE Group would like to see featured on the Toronto agenda. The 6% for human and social development within the new development cooperation instrument is, to our mind, just a little too low. We would very much like to see this percentage increased.
Secondly, we think it should be possible to spend no less than 50% of official development cooperation on Millennium Development Objectives, among which HIV/AIDS should occupy centre stage.
Thirdly, it is only right and proper, to our mind, that the European Union should commit to sustaining and, ideally, increasing, its contribution to the World Fund.
Fourthly, we would very much welcome it if the Commission were to provide active support to those developing countries that commit themselves to prioritising basic health care and the fight against HIV/AIDS. As the UN report on AIDS states, we know what needs to be done in order to stop AIDS in its tracks. What we now need is the political will and the funds to do it.
. Mr President, I am in direct contact with a Vietnamese NGO fighting the spread of HIV/AIDS. It has stressed to me the importance of full access to anti-retroviral drugs, not least because many more people come forward for voluntary testing when there is effective treatment available for those who test positive.
However, I am also told that there are real practical problems with European Commission funding. It is only very local, community-level projects that can manage to overcome stigma and discrimination and get people to talk about sex openly and that offer individual counselling and care. Yet these local NGOs, which deliver significant success in terms of changed attitudes towards AIDS, find that their applications for European funding are often turned down.
Would the Commission be prepared to offer more support in the funding process and better feedback to NGO applicants?
Mr President, ‘Time to Deliver’ – that is to say, time to keep one’s word – is the motto of the XVI International Conference on AIDS, which is due to begin in Toronto on 13 August this year, and you, too, Commissioner, expressed disappointment at the lack of political will on the part of the international actors and the Member States when it comes to making available the necessary financial resources.
The UN’s 2006 report on AIDS shows successes being achieved in all countries where enormous efforts are made at prevention, but it also shows that there are massive deficiencies in the prevention and combating of HIV/AIDS. It is not a matter of doubt that one of the most disturbing things in this report is the fact that programmes for preventing HIV are not only deficient, but also, where they are in place at all, fail to reach those groups that are most at risk. Efforts at informing young people are still inadequate, and that really is very disturbing indeed when one considers that there are more young people alive now than ever before, and that young people are more vulnerable to infection than other age groups.
It was five years ago that 189 states adopted the Declaration of Commitment on HIV/AIDS, unanimously – a rare enough thing in itself – committing themselves to meeting the enormous challenge that HIV/AIDS constitutes to the development of humanity.
We know – as has already been said – what has to be done to deal with rising rates of infection, to prevent the disease spreading further and treat those who have become ill as a result of it, but there is an obvious lack of the necessary political will, and it is for that reason that we, in our resolution, are critical – as are many representatives of global civil society – of the feeble and rather vague results from the high-level meeting in New York at the end of May and the beginning of June. We call on the international community to make use of the international conference in Toronto as a means of formulating clear and concrete demands and goals.
. () Mr President, it is always slightly embarrassing to make do with saying that what one has just heard corresponds to one’s own convictions, but it is obvious that, like you, I agree with the majority of the points that have just been made. Even so, and in order to be entirely objective, I will make a number of comments.
It has been pointed out that we could find the means to resolve this crucial problem if only we wanted to. This, for me, is a major concern. Mrs Scheele put it well: it is a question of political will. For my part, I can only fight this fight by using arguments and speeches. I cannot – obviously - force Member States and international donors to be more generous. I was very shocked and surprised by the low level of commitment in London. If I recall correctly, the objective was set at USD 7 billion, and we barely reached the figure of USD 3.7 billion, which is indeed well below the initial objective. It will therefore be necessary to continue our efforts.
My second observation is that I agree, of course, with Mr Bowis who argues in favour of strengthening research in this area. It is clear that research will ultimately enable us to gain a great deal of time in our efforts to eradicate this terrible evil once and for all.
As for the fixing of a percentage, Mrs van Lancker, even if I agree in general what you say, I would like to emphasise that we do not determine such a percentage ourselves: it is determined by the partner countries. The principle of appropriation exists and we often have to plead with our partners in order for them to agree to dedicate part of the development aid that we donate to a sector like the one under discussion this evening. This is something I consider important to remember. In other words, I am personally right behind you when you say 6%, but this does not depend entirely on us.
As regards the developmental aid dedicated to the Millennium Development Goals, I very sincerely have the impression that in the framework of the new programme – which we are working on and for which we will need your contributions, creativity and ideas – more than 50% will be devoted to the Millennium Goals. In fact, my conviction is, and this has become an obsession with me – by the way it is, curiously enough, very difficult to find people who share it – that, in many developing countries, problems are linked to the inadequacy of the state, to the deficit in the state’s capacity to deliver social or democratic services, like access to education for girls, access to health care, access to justice, access to administration. All this is often very incomplete, and sometimes it does not even exist at all. Therefore, when we give the states in question the means to reinforce their service capacities in a general sense, then it is quite understandable that this money will also help to meet the Millennium Goals.
As for your remark about maintaining our contribution to the Global Fund, we do indeed intend to maintain this contribution. I should also say that a number of Member States of the European Union set a good example in London and have made real efforts concerning the sums. It is our non-European partners who have been rather timid on this subject.
I agree with you that we must provide more significant support to benefit those countries which especially make particular efforts, even if AIDS does not, unfortunately, recognise borders. We must therefore make aid payments dependent on the performance of these countries, and that is what we are doing. Moreover, as you know, the 10th European Development Fund provides a special instalment which is, precisely, intended to supply additional means in a significant quantity relative to the initially planned sum, depending on governance, on performance and also depending on, for example, investment dedicated by partner countries to the fight against AIDS.
Now, Mrs Hall, as regards local NGOs who feel that they have not been treated properly by the Commission, if you have specific NGOs with specific projects in mind, then I would like to hear about them. Be that as it may, I recognise that the Commission’s policy has been to avoid spreading credits too thinly between all sorts of projects which, taken individually and on a micro-local level, are doubtless important. In any case, it seemed to us that it was even more important for the international community to have a truly coherent communal strategy, based on a methodology that would be consistent across the board in order to deal with the problem as a whole. The Commission’s policy has been to try to make payments into the Global Fund in order that there might be a 'thinking head' capable of generating a global strategy. In any case, if an individual project is good, why not fund it, indeed. However, I remain convinced that if we dispersed ourselves between all sorts of projects then we would not be so efficient.
That is the choice that the Commission has made, although it does not prevent me from being open to discussion – I am not narrow-minded. However, if certain people think that we should multiply little projects, even if they are good ones, then I remain sceptical as to the long term effectiveness of this strategy. When it comes to dealing with large scale problems like the one we are talking about this evening, I personally am in favour of adopting a much more systematic procedure. Now, if you spread out your resources among a multitude of small projects, then you lose sight of the systematic global approach and you become less effective. That would be my cause for concern. However, if you know the NGOs who have submitted these applications, please do give them and show them to me, because I do not want to give the impression of being arbitrary. Besides, I am not the one who decides – the administration submits its conclusions to me, and it is, unfortunately, not possible for me to study each application individually. Thus, if certain people believe that their applications have been treated unfairly, then I am willing to look into this question.
One final point: you know that, within a broad European consensus, I advocate a common programme in which the contributions of European donors, Member States and the Commission are merged together. If we could truly succeed with this common programming initiative, in other words collectively agree on common objectives and decide on how to share out the work between us, then I think we would be much more effective, particularly in fighting the terrible disease of AIDS. This approach would be more coherent and perhaps then we would have a real European strategy at our disposal, something that is not the case today, as we must admit. Today, we are donors, we are investing money in the Global Fund, we finance this Fund, but we do not have our own strategy for fighting AIDS except, as I said earlier, for our plan to attack it on several fronts: gender inequality, the education of girls, care, access to health care, all those problems that the state is called upon to solve. Apart from that, we do not have a truly specific strategy for fighting AIDS. We have to admit that what we are doing is financing external operations. Therefore, if we had a common programme, we could then perhaps implement a more refined strategy that would engage in a more direct way with the specific aspects - and even local aspects - of this problem.
I have received six motions for resolution(1) to wind up the debate tabled under Rule 103(2).
The debate is closed.
The vote will take place tomorrow at 12.00.